


EXHIBIT 10.1


Execution Version




CREDIT AND GUARANTY AGREEMENT
dated as of May 27, 2015 among


BLACK KNIGHT INFOSERV, LLC,
as Borrower,
BLACK KNIGHT FINANCIAL SERVICES, LLC,
as Holdings
THE SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME PARTY HERETO
The LENDERS FROM TIME TO TIME PARTY HERETO, JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer
and
BANK OF AMERICA, N.A.,
as a Swing Line Lender and L/C Issuer
_______________________________


J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
U.S. BANK NATIONAL ASSOCIATION, and WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners,


BANK OF AMERICA, N.A.
U.S. BANK NATIONAL ASSOCIATION, and WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Co-Syndication Agents,


SUNTRUST BANK, BANK OF MONTREAL, REGIONS BANK,
CREDIT SUISSE SECURITIES (USA) LLC, GOLDMAN SACHS BANK USA, and CITIBANK, N.A.,
as Co-Documentation Agents, and


FIFTH THIRD BANK, CITIZENS BANK, N.A.,
PNC CAPITAL MARKETS LLC, and BBVA COMPASS,
as Senior Managing Agents















--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Section
Page
Article 1
DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
31
1.03
Accounting Terms
32
1.04
Rounding
32
1.05
References to Agreements and Laws
32
1.06
Times of Day
32
1.07
Timing of Payment or Performance
32
1.08
Certain Calculations and Tests
32
1.09
Exchange Rates; Currencies Generally
33
1.10
Cashless Rollovers
33
Article 2
THE COMMITMENTS AND CREDIT EXTENSIONS
33
2.01
The Term A Borrowings
33
2.02
Borrowings, Conversions and Continuations of Loans
34
2.03
[Reserved]
35
2.04
Letters of Credit
35
2.05
Swingline Loans
40
2.06
Prepayments
42
2.07
Termination or Reduction of Commitments
45
2.08
Repayment of Loans
46
2.09
Interest
46
2.10
Fees
47
2.11
Computation of Interest and Fees
47
2.12
Evidence of Indebtedness
47
2.13
Payments Generally
47
2.14
Sharing of Payments
49
2.15
[Reserved]
49
2.16
Increase in Commitments
49
2.17
Defaulting Lenders
51
2.18
Extension of Maturity Date
52
2.19
Refinancing Amendments
54
Article 3
TAXES, YIELD PROTECTION AND ILLEGALITY
55
3.01
Taxes
55
3.02
Illegality
58
3.03
Inability to Determine Rates
58
3.04
Increased Costs
58
3.05
Capital Requirements
59
3.06
Reserves on Eurodollar Rate Loans
59
3.07
Funding Losses
59
3.08
Matters Applicable to All Requests for Compensation
59
3.09
Replacement of Lenders Under Certain Circumstances
61
3.10
Survival
61
Article 4
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
62
4.01
Conditions of Initial Credit Extension
62
4.02
Conditions to all Credit Extensions
63
Article 5
REPRESENTATIONS AND WARRANTIES
63


i

--------------------------------------------------------------------------------




5.01
Existence, Qualification and Power; Compliance with Laws
63
5.02
Authorization; No Contravention
64
5.03
Governmental Authorization; Other Consents
64
5.04
Binding Effect
64
5.05
Financial Statements; No Material Adverse Effect
64
5.06
Litigation and Environmental Matters
64
5.07
Ownership of Property; Liens
65
5.08
Anti-Corruption Laws and Sanctions
65
5.09
Taxes
65
5.10
ERISA Compliance
65
5.11
Subsidiaries; Equity Interests
66
5.12
Margin Regulations; Investment Company Act
66
5.13
Disclosure
66
5.14
Solvency
66
5.15
Perfection, Etc.
66
Article 6
AFFIRMATIVE COVENANTS
66
6.01
Financial Statements
67
6.02
Certificates; Other Information
67
6.03
Notices
68
6.04
[Reserved]
69
6.05
Preservation of Existence, Etc
69
6.06
Maintenance of Properties
69
6.07
Maintenance of Insurance
69
6.08
Compliance with Laws
69
6.09
Books and Records
69
6.10
Inspection Rights
69
6.11
Use of Proceeds
69
6.12
Payment of Taxes
69
6.13
Covenant to Guarantee Guaranteed Obligations and Give Security
70
6.14
Further Assurances
71
6.15
Designation of Subsidiaries
71
6.16
Post-Closing Covenants
71
Article 7
NEGATIVE COVENANTS
71
7.01
Liens
71
7.02
Investments
73
7.03
Indebtedness
75
7.04
Fundamental Changes; Lines of Business
78
7.05
Dispositions
78
7.06
Restricted Payments
79
7.07
[Reserved]
81
7.08
Transactions with Affiliates
81
7.09
Burdensome Agreements
81
7.10
Financial Covenants
82
7.11
Prepayments, Etc. of Indebtedness
82
7.12
Permitted Activities of Holdings
82
7.13
No Change in Fiscal Year
83
Article 8
EVENTS OF DEFAULT AND REMEDIES
83
8.01
Events of Default
83
8.02
Remedies upon Event of Default
84
8.03
Application of Funds
85


ii

--------------------------------------------------------------------------------




Article 9
ADMINISTRATIVE AGENT AND OTHER AGENTS
85
9.01
Appointment and Authorization of Administrative Agent
85
9.02
Delegation of Duties
86
9.03
Liability of Agents
86
9.04
Reliance by Administrative Agent
86
9.05
Notice of Default
87
9.06
Credit Decision; Disclosure of Information by Agents
87
9.07
Indemnification of Agents
87
9.08
Agents in their Individual Capacities
88
9.09
Successor Agents
88
9.10
Administrative Agent May File Proofs of Claim
88
9.11
Collateral and Guaranty Matters
89
9.12
Other Agents; Arrangers and Managers
90
Article 10
GUARANTY
90
10.01
Guaranty
90
10.02
Contribution
90
10.03
Guaranty Absolute
90
10.04
Waiver and Acknowledgments
91
10.05
Subrogation
92
10.06
Payment Free and Clear of Taxes
92
10.07
Covenants
92
10.08
Release of Subsidiary Guarantors
92
10.09
Guaranty Supplements
92
10.10
No Waiver; Remedies
92
10.11
[Reserved]
93
10.12
Continuing Guaranty; Assignments under this Agreement
93
10.13
Subordination of Certain Intercompany Indebtedness
93
10.14
Keepwell
93
Article 11
MISCELLANEOUS
93
11.01
Amendments, Etc
93
11.02
Notices and Other Communications; Facsimile Copies
95
11.03
No Waiver; Cumulative Remedies
96
11.04
Attorney Costs, Expenses and Taxes
96
11.05
Indemnification by the Borrower
96
11.06
Payments Set Aside
97
11.07
Assigns
97
11.08
Successors
101
11.09
Confidentiality
101
11.10
Set-off
102
11.11
Interest Rate Limitation
102
11.12
Counterparts
102
11.13
Integration
102
11.14
Survival of Representations and Warranties
103
10.15
Severability
103
10.16
Governing Law
103
10.17
Waiver to Right to Trial by Jury
103
10.18
Binding Effect
103
10.19
No Implied Duties
103
10.20
USA Patriot Act Notice
104


iii

--------------------------------------------------------------------------------




SCHEDULES
 
1.01A
Subsidiary Guarantors
1.01B
Unrestricted Subsidiaries
1.01C
Disqualified Institutions
2.01
Commitments
2.04
L/C Commitments
2.05
Swing Line Commitments
5.06
Litigation
5.11
Subsidiaries
6.16
Post-Closing Matters
7.01
Existing Liens
7.02
Existing Investments
7.03
Existing Indebtedness
7.08
Transactions with Affiliates
11.02
Administrative Agent's Office, Certain Addresses for Notices





EXHIBITS
 
Form of
 
A
Loan Notice
B
Swing Line Loan Notice
C-1
Term A Note
C-2
Term B Note
C-3
Revolving Credit Note
D
Assignment and Assumption
E
Compliance Certificate
F
Guaranty Supplement
G
Security Agreement
H-1
Form of U.S. Tax Compliance Certificate
H-2
Form of U.S. Tax Compliance Certificate
H-3
Form of U.S. Tax Compliance Certificate
H-4
Form of U.S. Tax Compliance Certificate




iv

--------------------------------------------------------------------------------




CREDIT AND GUARANTY AGREEMENT


This CREDIT AND GUARANTY AGREEMENT, dated as of May 27, 2015, among BLACK KNIGHT
INFOSERV, LLC, a Delaware limited liability company (the “Borrower”), BLACK
KNIGHT FINANCIAL SERVICES, LLC, a Delaware limited liability company
(“Holdings”), each subsidiary of the Borrower from time to time party hereto,
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), JPMORGAN CHASE BANK, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer and BANK OF AMERICA, N.A., as a Swing Line
Lender and L/C Issuer.
RECITALS
To consummate the Transactions, the Borrower has requested that the Lenders (a)
extend credit on the Closing Date in the form of (i) Term A Loans in an
aggregate principal amount equal to $800,000,000 and (ii) Term B Loans in an
aggregate principal amount equal to $400,000,000 and (b) make available the
Revolving Facility in an aggregate amount of $400,000,000, up to $250,000,000 of
which may be drawn on the Closing Date, subject to the terms and conditions set
forth herein.
To consummate the Transactions, the Borrower will receive the proceeds from the
consummation of the IPO.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“1934 Act” means the Securities Exchange Act of 1934.
“Acceptable Intercreditor Agreement” means an intercreditor agreement (which
may, if applicable, consist of a payment waterfall) that is reasonably
satisfactory to the Administrative Agent.
“Additional Commitments Effective Date” has the meaning specified in Section
2.16(e).
“Additional Guarantor” has the meaning specified in Section 6.13(b)(i).
“Additional Lender” has the meaning specified in Section 2.19(a). “Additional
Revolving Credit Commitments” has the meaning specified in Section 2.16(c).
“Additional Term Loans” has the meaning specified in Section 2.16(b).
“Additional Term Loan Tranche” has the meaning specified in Section 2.16(b).
“Administrative Agent” means JPMCB in its capacity as administrative agent and
collateral agent under any of the Loan Documents, or any successor in such
capacities.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Affiliated Lenders” has the meaning specified in Section 11.07(k).
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons.
“Agents” means, collectively, the Administrative Agent, the Co-Syndication
Agents, the Co-Documentation Agents and the Senior Managing Agents.
“Aggregate Commitments” means the Commitments of all the Lenders. “Aggregate
Revolving Credit Commitments” means, at any time, the aggregate amount of the
Revolving Credit Commitments of the Revolving Credit Lenders at such time.

1

--------------------------------------------------------------------------------




“Agreement” means this Credit and Guaranty Agreement. “Applicable Margin” means
a percentage per annum equal to:
(a)with respect to (i) any Term A Loan, (ii) any Revolving Credit Loan, (iii)
the Commitment Fee in respect of any Revolving Credit Commitments and (iv) the
L/C Fee in respect of any Revolving Credit Commitments, (A) until and including
the date on which the first financial statements after the Closing Date are
delivered under Section 6.01, the percentages per annum set forth below for
Pricing Level 4 and (B) thereafter, the following percentages per annum based
upon the Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a):
Term A Loans and Revolving Credit Facility
Pricing Level
Leverage Ratio
Eurodollar Rate/L/C Fee
Base Rate
Commitment Fee
1
< 2.00:1.00
1.50%
0.50%
0.25%
2
≥ 2.00:1.00 and < 3.00:1.00
1.75%
0.75%
0.25%
3
≥ 3.00:1.00 and < 4.00:1.00
2.00%
1.00%
0.30%
4
≥ 4.00:1.00
2.25%
1.25%
0.35%

(b)with respect to any Term B Loans, (A) until and including the date on which
the first financial statements after the Closing Date are delivered under
Section 6.01, the percentages per annum set forth below for Pricing Level 2 and
(B) thereafter, the following percentages per annum based upon the Senior
Secured Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a):
Term B Loans
Pricing Level
Senior Secured Leverage Ratio
Eurodollar Rate
Base Rate
1.75%
2.00%
 
1
< 2.50:1.00
2.75%
 
2
≥ 2.50:1.00
3.00%
 

Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
6.02(a); provided that at the option of the Administrative Agent or the Required
Lenders, Pricing Level 4 (or, with respect to Term B Loans, Pricing Level 2)
shall apply (1) as of the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply) and (2) as
of the first Business Day after an Event of Default set forth in Section 8.01(a)
or 8.01(f) shall have occurred and be continuing, and shall continue to so apply
to but excluding the date on which such Event of Default is cured or waived (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply).
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class
and Tranche, the Lenders of such Class and Tranche, (b) with respect to the
Letter of Credit Sublimit, (i) the L/C Issuers and (ii) if any Letters of Credit
have been issued pursuant to Section 2.04, the Revolving Credit Lenders, (c)
with respect to the Swing Line Facility, (i) the Swing Line Lenders and (ii) if
any Swing Line Loans are outstanding pursuant to Section 2.05, the Revolving
Credit Lenders, (d) with respect to Revolving Credit Loans of any Tranche, the
Lenders of such Tranche and (e) with respect to Term Loans of any Tranche, the
Lenders of such Tranche.
“Approved Foreign Bank” has the meaning specified in clause (k) of the
definition of “Cash Equivalents”.
“Approved Fund” means any Fund that is administered, advised or managed by
(a)a Lender,
(b)an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers, advises or manages a Lender.
“Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, U.S. Bank National Association and Wells Fargo Securities,
LLC, each in its capacity as a joint lead arranger and joint bookrunner of the
Facilities.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

2

--------------------------------------------------------------------------------




“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.
“Attorney Costs” means and includes all reasonable and documented, out-of-
pocket fees, expenses and disbursements of any law firm or other external
counsel.
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.04(b)(iii).
“Available Amount” means, at any time, an amount equal to:
(a)the sum, without duplication, of:
(i)if positive, 50% of the Consolidated Net Income of the Restricted Companies
for the period (taken as one accounting period) commencing on the Closing Date
to the end of the most recent fiscal quarter ending prior to such date for which
financial statements have been delivered pursuant to Section 6.01(a) or (b), as
applicable, as of such date (or, in the case such Consolidated Net Income is a
deficit, minus 100% of such deficit) (the amount under this clause (i) is
referred to herein as the “Growth Amount”); plus
(ii)100% of the aggregate amount of contributions to the common capital of the
Borrower or the net proceeds of the issuance of Qualified Equity Interests of
Holdings (or any direct or indirect parent thereof) contributed to the Borrower
to the extent not otherwise applied, in each case received in cash during the
period from and including the Business Day immediately following the Closing
Date through and including such time; plus
(iii)the aggregate principal amount of any Indebtedness or Disqualified Equity
Interests, in each case, of the Borrower or any Restricted Subsidiary issued
after the Closing Date (other than Indebtedness or such Disqualified Equity
Interests issued to the Borrower or a Restricted Subsidiary), which has been
converted into or exchanged for Qualified Equity Interests of Holdings or any
Equity Interests of any direct or indirect parent of Holdings; plus
(iv)the net proceeds received by the Borrower or any Restricted Subsidiary after
the Closing Date in connection with the sale or other disposition to a Person
(other than the Borrower or any Restricted Subsidiary) of any Investment made
pursuant to Section 7.02(r) (in an amount not to exceed the original amount of
such Investment); plus
(v)to the extent not already reflected as a return of capital with respect to
such Investment for purposes of determining the amount of such Investment, the
proceeds received by the Borrower or any Restricted Subsidiary after the Closing
Date in connection with returns, profits, distributions and similar amounts,
repayments of loans and the release of guarantees received on any Investment
made pursuant to Section 7.02(r) (in an amount not to exceed the original amount
of such Investment); plus
(vi)an amount equal to the sum of (A) in the event any Unrestricted Subsidiary
has been redesignated as a Restricted Subsidiary pursuant to Section
6.15 or has been merged, consolidated or amalgamated with or into, or is
liquidated into, the Borrower or any Restricted Subsidiary, the amount of the
Investments of the Borrower or any Restricted Subsidiary in such Subsidiary made
pursuant to Section 7.02(r) (in an amount not to exceed the original amount of
such investment) and (B) the fair market value (as reasonably determined by the
Borrower) of the property or assets of any Unrestricted Subsidiary that have
been transferred, conveyed, or otherwise distributed to the Borrower or any
Restricted Subsidiary after the Closing Date from any dividend or other
distribution by an Unrestricted Subsidiary; plus
(vii)
the amount of any Declined Proceeds; minus

(b)the aggregate amount of any Investments outstanding at such time pursuant to
Section 7.02(r), any Restricted Payments made prior to such time pursuant to
Section 7.06(g) or any Restricted Prepayment made prior to such time pursuant to
Section 7.11(c).
“Bank of America” means Bank of America, N.A. and its successors. “Bankruptcy
Event” means, with respect to any Person, such Person becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any

3

--------------------------------------------------------------------------------




ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by JPMCB as its “prime
rate” and (c) the Eurodollar Rate for a one month Interest Period on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1.00%. The “prime rate” is a rate set by JPMCB based upon various factors
including JPMCB’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such rate
announced by JPMCB shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. “Basel
III” means the agreement on capital adequacy, stress testing and
liquiditystandards contained in “Basel III: a global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee in December 2010, each as amended, and any further guidance
or standards published by the Basel Committee in relation to “Basel III”.
Basel Committee” means the Basel Committee on Banking Supervision. “BKFS S-1”
has the meaning specified in Section 4.01(a).
“Bona Fide Lending Affiliate” means, with respect to any Competitor, any debt
fund, investment vehicle, regulated bank entity or unregulated lending entity
(in each case, other than a Person that is separately identified on Schedule
1.01C) that is (i) engaged in making, purchasing, holding or otherwise investing
in commercial loans and similar extensions of credit in the ordinary course of
business and (ii) managed, sponsored or advised by any Person that is
controlling, controlled by or under common control with such Competitor or
Affiliate thereof, as applicable, but only to the extent that no personnel
involved with the investment in such Competitor or affiliate thereof, as
applicable, (x) makes (or has the right to make or participate with others in
making) investment decisions on behalf of such debt fund, investment vehicle,
regulated bank entity or unregulated lending entity or (y) has access to any
information (other than information that is publicly available) relating to
Holdings and/or the Borrower or any entity that forms a part of any of their
respective businesses (including any of their respective subsidiaries).
“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
“Borrower Materials” has the meaning specified in Section 6.02. “Borrowing”
means a borrowing consisting of simultaneous Loans of the same
Type, Class and Tranche and, in the case of Eurodollar Rate Loans, having the
same Interest Period.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market.
“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset that would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP, including capitalized software
development costs.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases on a balance sheet of the lessee.
“Cash Collateral” has the meaning specified in Section 2.04(g).
“Cash Collateral Account” means a deposit account at the Administrative Agent in
the name of the Administrative Agent and under the sole dominion and control of
the Administrative Agent, and otherwise established in a manner satisfactory to
the Administrative Agent.
“Cash Collateralize” has the meaning specified in Section 2.04(g).
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of the Restricted Subsidiaries:
(a)operating deposit accounts maintained by the Restricted Companies;

4

--------------------------------------------------------------------------------




(b)securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof having maturities of not
more than 12 months from the date of acquisition thereof or other durations
approved by the Administrative Agent;
(c)securities issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof having
maturities of not more than 12 months from the date of acquisition thereof or
other durations approved by the Administrative Agent and, at the time of
acquisition, having a rating of at least “A- 2” or “P-2” (or long-term ratings
of at least “A3” or “A-”) from either S&P or Moody’s, or, with respect to
municipal bonds, a rating of at least MIG 2 or VMIG 2 from Moody’s (or the
equivalent thereof);
(d)commercial paper issued by any Lender that is a commercial bank or any bank
holding company owning any Lender;
(e)commercial paper maturing not more than 12 months after the date of creation
thereof or other durations approved by the Administrative Agent and, at the time
of acquisition, having a rating of at least A-1 or P-1 from either S&P or
Moody’s and commercial paper maturing not more than 90 days after the creation
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s;
(f)domestic and eurodollar time deposits, certificates of deposit or bankers’
acceptances maturing no more than one year after the date of acquisition thereof
or other durations approved by the Administrative Agent which are either issued
by any Lender or any other banks having combined capital and surplus of not less
than $100,000,000 (or in the case of foreign banks, the Dollar equivalent
thereof) or are insured by the Federal Deposit Insurance Corporation for the
full amount thereof;
(g)repurchase agreements with a term of not more than 30 days for, and secured
by, underlying securities of the type without regard to maturity described in
clauses (b), (c) and (f) above entered into with any bank meeting the
qualifications specified in clause (f) above or securities dealers of recognized
national standing;
(h)shares of investment companies that are registered under the Investment
Company Act of 1940 and invest solely in one or more of the types with regard to
maturity of securities described in clauses (b) through (g) above;
(i)investments maintained in money market funds (as well as asset-backed
securities and corporate securities that are eligible for inclusion in money
market funds);
(j)fixed maturity securities which are rated BBB- and above by S&P or Baa3 and
above by Moody’s; provided that the aggregate amount of Investments by any
Person in fixed maturity securities which are rated BBB+, BBB or BBB- by S&P or
Baa1, Baa2 or Baa3 by Moody’s shall not exceed 10% of the aggregate amount of
Investments in fixed maturity securities by such Person; and
(k)solely with respect to any Foreign Subsidiary, non-Dollar denominated (i)
certificates of deposit of, bankers acceptances of, or time deposits with, any
commercial bank which is organized and existing under the laws of a country
other than one that is subject to sanctions administered or enforced by OFAC,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctioning authority, (any such bank being an “Approved
Foreign Bank”) and maturing within 12 months of the date of acquisition or other
durations approved by the Administrative Agent and (ii) (A) equivalents of
demand deposit accounts which are maintained with an Approved Foreign Bank or
(B) other temporary investments (with maturities less than 12 months or other
durations approved by the Administrative Agent) of a non-speculative nature
which are made with preservation of principal as the primary objective and in
each case in accordance with normal investment practices for cash management of
such Foreign Subsidiaries.
“Cash Management Obligations” means all obligations of any Loan Party with
respect to any overdraft and related liabilities arising from treasury,
depository and cash management services, credit card services, including
purchasing card services, or any automated clearing house transfers of funds
provided by the Administrative Agent, a Lender, an L/C Issuer or a Swing Line
Lender, an Arranger or any Affiliate of any of the foregoing.
“Cash on Hand” means, on any day, the sum of the amount of cash, Cash
Equivalents and other short-term investments of Holdings and its Subsidiaries as
set forth on the balance sheet of Holdings and its Subsidiaries on the last day
of each calendar month ending during the four fiscal quarters most recently
ended on or prior to such day, divided by twelve (it being understood that such
amount shall exclude in any event any cash and Cash Equivalents identified on
such balance sheet as “restricted” or otherwise subject to a security interest
in favor of any other Person (other than (a) non-consensual Liens permitted
under Section 7.01 and (b) cash and Cash Equivalents (x) pledged to the
Administrative Agent and (y) securing other Indebtedness secured by a Lien on
the Collateral) on a pari passu or junior basis).
“Casualty Event” means any event that gives rise to the receipt by the Borrower
or Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

5

--------------------------------------------------------------------------------




“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
Law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act (the “Dodd Frank Act”) and all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, implemented or issued.
“Change of Control” means (a) the acquisition by any “person” or “group” (within
the meaning of Section 13(d)(3) or Section 14(d)(2) of the 1934 Act, but
excluding any employee benefit plan and/or any person acting as the trustee,
agent or other fiduciary or administrator therefor), other than one or more
Permitted Holders, of voting stock representing more than the greater of (x) 35%
of the total voting power of all of the outstanding voting stock of Parent and
(y) the percentage of the total voting power of all of the outstanding voting
stock of Parent owned directly or indirectly by the Permitted Holders, (b)
Parent shall cease to be the sole managing member in Holdings (or, if
applicable, Successor Holdings) or (c) Holdings (or, if applicable, Successor
Holdings) shall cease to directly own and control 100% of the equity interests
in the Borrower.
“Charges” means any charge, expenses, cost, accrual or reserve of any kind.
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Term Lenders of any Tranche or Revolving Credit Lenders of any Tranche, (b)
when used with respect to Commitments, refers to whether such Commitments are
Term Commitments of any Tranche or Revolving Credit Commitments of any Tranche
and (c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Term Loans of any Tranche or
Revolving Credit Loans of any Tranche.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01, which date is May 27,
2015.
“Closing Date Forecasts” has the meaning specified in Section 5.05(c). “Code”
means the U.S. Internal Revenue Code of 1986, as amended.
“Co-Documentation Agents” means SunTrust Bank, Bank of Montreal, Regions Bank,
Credit Suisse Securities (USA) LLC, Goldman Sachs Bank USA and Citibank, N.A. as
co-documentation agents under this Agreement.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or of the Collateral Documents to be subject to Liens in
favor of the Administrative Agent for the benefit of the Secured Parties;
provided that “Collateral” shall not include any Excluded Asset.
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.
“Commitment” means a Term Commitment or Revolving Credit Commitment, as the
context may require.
“Commitment Fee” has the meaning specified in Section 2.10(b). “Commitment
Increase” has the meaning specified in Section 2.16(a). “Commitment Increase and
Joinder Agreement” has the meaning specified in Section 2.16(d).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Compensation Period” has the meaning specified in Section 2.13(b)(ii).
“Competitor” means a competitor of the Borrower or any of its Subsidiaries.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, as of any date for the applicable period ending on
such date with respect to any Person on a consolidated basis, the sum of (a)
Consolidated Net Income, plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for, without
duplication,
(i)total interest expense,
(ii)
income, franchise and similar taxes,

(iii)depreciation and amortization expense (including amortization of
intangibles, goodwill and organization costs),
(iv)
letter of credit fees,

(v)(A) any non-cash Charges incurred as a result of, in connection with or
pursuant to any

6

--------------------------------------------------------------------------------




management equity plan, profits interest or stock option plan or other
management or employee benefit plan or agreement, pension plan, any stock
subscription or shareholder agreement, and (B) any Charges in connection with
the rollover, acceleration or payout of Equity Interests held by management, in
each case under this clause (B), to the extent such Charges, as applicable, are
funded with net cash proceeds contributed to such Person as a capital
contribution or as a result of the sale or issuance of Qualified Equity
Interests of such Person;
(vi)
all extraordinary, unusual or non-recurring Charges,

(vii)non-cash amortization (or write offs) of financing costs (including debt
discount, debt issuance costs and commissions and other fees associated with
Indebtedness, including the Loans) of such Person and its Subsidiaries,
(viii)cash expenses incurred in connection with the Transactions, the LPS Notes
Equity Redemption, the LPS 2014 Transactions or any Investment (including any
Permitted Acquisition), Equity Issuance or Debt Issuance (in each case, whether
or not consummated),any losses realized upon the Disposition of property or
assets outside of the ordinary course of business,
(ix)to the extent actually reimbursed, expenses incurred to the extent covered
by indemnification provisions in any agreement in connection with a Permitted
Acquisition or other Investment,
(x)to the extent covered by insurance, expenses with respect to liability or
casualty events or business interruption,
(xi)management fees paid to FNF or the Sponsor during such period (to the extent
paid on or prior to the IPO),
(xii)expected cost savings, operating expense reductions and synergies
reasonably expected to be realized within 12 months related to permitted
Dispositions, acquisitions, Investments, operating improvements, restructurings,
cost savings initiatives and certain other similar initiatives and specific
transactions (provided such cost savings, operating expense reductions and
synergies are reasonably identifiable and quantifiable and reflected in the
Compliance Certificate for such period), in an aggregate amount not to exceed
15% of Consolidated EBITDA for such period (and, together with any amounts added
back pursuant to clause (xvii) below, not to exceed 25% of Consolidated EBITDA
in the aggregate for such period) (in each case, calculated before giving effect
to such adjustments),
(xiii)any non-cash purchase accounting adjustment and any non-cash write-up,
write-down or write-off with respect to re-valuing assets and liabilities in
connection with the LPS 2014 Transactions, the Transactions, the LPS Notes
Equity Redemption or any Investment permitted under Section 7.02 (including any
Permitted Acquisition),
(xiv)non-cash losses from joint ventures and non-cash minority interest
reductions,
(xv)fees and expenses in connection with exchanges or refinancings of
Indebtedness not prohibited by this Agreement,
(xvi)Charges attributable to the undertaking and/or implementation of cost
savings initiatives, operating expense reductions and other synergies and
similar initiatives, integration, transition, reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses,
facilities opening and preopening (including unused warehouse space costs),
business optimization and other restructuring and integration costs (including
those related to tax restructurings), charges, accruals, reserves and expenses
(including, without limitation, inventory optimization programs, software
development costs, systems implementation and upgrade expenses, costs related to
the closure or consolidation of facilities (including but not limited to
severance, rent termination costs, moving costs and legal costs), costs related
to curtailments, costs related to entry into new markets (including unused
warehouse space costs, strategic initiatives and contracts, consulting fees,
signing costs, retention or completion bonuses, expansion and relocation
expenses, severance payments, and modifications to pension and post-retirement
employee benefit plans, new systems design and implementation costs and project
startup costs), in an aggregate amount not to exceed 15% of Consolidated EBITDA
for such period (and, together with any amounts added back pursuant to clause
(xiii) above, not to exceed 25% of Consolidated EBITDA in the aggregate for such
period) (in each case, calculated before giving effect to such adjustments),
(xvii)other expenses and charges of such Person and its Subsidiaries reducing
Consolidated Net Income which do not represent a cash item in such period or any
future period; and
(xviii)any one-time Charges incurred in connection with the IPO or otherwise
associated with

7

--------------------------------------------------------------------------------




Parent becoming a public company; minus
(a)an amount which, in the determination of Consolidated Net Income, has been
included for
(i)(A) non-cash gains (other than with respect to cash actually received) and
(B) all extraordinary, unusual or non-recurring gains, and
(ii)any gains realized upon the Disposition of property outside of the ordinary
course of business, and
(b)
excluding the effects of

(i)any unrealized losses or gains in respect of Swap Contracts, and
(ii)any losses or gains in respect of purchase accounting adjustments for
earnout obligations arising from acquisitions, all as determined in accordance
with GAAP, where applicable.
Unless the context otherwise requires, each reference to “Consolidated EBITDA”
in this Agreement shall deemed to refer to the Consolidated EBITDA of Holdings,
the Borrower and the Restricted Subsidiaries.
“Consolidated Interest Charges” means, as of any date for the applicable period
ending on such date with respect to any Person and its Subsidiaries on a
consolidated basis, the amount payable with respect to such period in respect of
(a) total interest expense payable in cash plus pay-in-kind interest in respect
of Indebtedness of the type set forth in clause (a) of the definition thereof
(including the interest component under Capitalized Leases, but excluding, to
the extent included in interest expense, (i) fees and expenses associated with
the consummation of the Transactions and the LPS Notes Equity Redemption, (ii)
annual agency fees paid to the Administrative Agent, (iii) costs associated with
obtaining Swap Contracts, (iv) fees and expenses associated with any
Investment permitted under Section 7.02, Equity Issuance or Debt Issuance
(whether or not consummated) and (v) amortization of deferred financing costs),
minus (b) interest income with respect to Cash on Hand of Holdings, the Borrower
and the Restricted Subsidiaries earned during such period, in each case as
determined in accordance with GAAP.
“Consolidated Net Income” means, as of any date for the applicable period ending
on such date with respect to any Person and its Subsidiaries on a consolidated
basis, net income (excluding, without duplication, (i) extraordinary, unusual or
non- recurring items and (ii) any amounts attributable to Investments in any
joint venture to the extent that (A) there exists any legal or contractual
encumbrance or restriction on the ability of such joint venture to pay dividends
or make any other distributions in cash on the Equity Interests of such joint
venture held by any Person and its Subsidiaries, but only to the extent so
encumbered or restricted or (B) such Person does not have the right to receive
or the ability to cause to be distributed its pro rata share of all earnings of
such joint venture) as determined in accordance with GAAP; provided that
Consolidated Net Income for any such period shall not include (v) the cumulative
effect of a change in accounting principles during such period, (w) any net
after-tax income or loss (less all fees and expenses or charges relating
thereto) attributable to the early extinguishment of indebtedness, (x) any
non-cash charges resulting from mark-to-market accounting relating to Equity
Interests, (y) any unrealized or realized net gain or loss resulting from
currency translation or transaction gains or losses impacting net income
(including currency remeasurements of Indebtedness) and any foreign currency
translation or transaction gains or losses shall be excluded, including those
resulting from intercompany Indebtedness and any unrealized net gains and losses
resulting from obligations in respect of any Hedge Agreements in accordance with
GAAP or any other derivative instrument pursuant the application of Accounting
Standards Codification Topic Number 815 “Derivatives and Hedging” and (z) any
non-cash impairment charges resulting from the application of Accounting
Standards Codification (“ASC”) Topic 350, Intangibles - Goodwill and Other and
ASC Topic 360, Property, Plant, and Equipment and the amortization of
intangibles including those arising pursuant to ASC Topic 805, Business
Combinations; and, provided, further that solely for purposes of calculating
Excess Cash Flow, the income or loss of any Person accrued prior to the date on
which such Person becomes a Restricted Subsidiary of such Person or is merged
into or consolidated with such Person or any Restricted Subsidiary of such
Person or the date that such other Person’s assets are acquired by such Person
or any Restricted Subsidiary of such Person, in each case, shall be excluded in
calculating Consolidated Net Income.
“Contract Consideration” shall have the meaning given to such term in the
definition of “Excess Cash Flow”.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate.”
“Co-Syndication Agents” means Bank of America, U.S. Bank National Association
and Wells Fargo Bank, National Association as co-syndication agents under this
Agreement.
“Credit Agreement Refinancing Indebtedness” means (i) Permitted First Priority
Refinancing Debt, (ii) Permitted

8

--------------------------------------------------------------------------------




Junior Priority Refinancing Debt, (iii) Permitted Unsecured Refinancing Debt or
(iv) Indebtedness incurred pursuant to a Refinancing Amendment, in each case,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew, replace
or refinance, in whole or in part, any Class of existing Term Loans, or any
then- existing Refinancing Indebtedness (solely for purposes of this definition,
“Refinanced Debt”); provided that (a) such Indebtedness shall not have a greater
principal amount than the principal amount of the Refinanced Debt plus accrued
interest, fees and premiums (if any) thereon and reasonable fees and expenses
associated with the refinancing, (b) such Refinanced Debt shall be repaid,
defeased or satisfied and discharged on a dollar-for-dollar basis, and all
accrued, interest, fees and premiums (if any) in connection therewith shall be
paid, substantially concurrently with the incurrence of such Refinancing
Indebtedness in accordance with the provisions of Section 2.06(a), (c) such
Indebtedness has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Refinanced Debt and the maturity
date of such Indebtedness shall be no earlier than the latest maturity date
applicable to the Refinanced Debt, (d) such Indebtedness is not subject to
mandatory redemption, repurchase, prepayment or sinking fund obligation (except
customary asset sale or change-of-control provisions that provide for the prior
repayment in full of the Loans and all other Obligations), in each case prior to
the Latest Term Maturity Date at the time such Indebtedness is incurred, (e)
such Indebtedness is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors and the terms of such guarantee shall be no
more favorable to the secured parties in respect of such Indebtedness than the
terms of the Guaranty provided hereunder, (f) the terms and conditions
(including, if applicable, as to collateral) of any such modified, refinanced,
refunded, renewed or extended Indebtedness are not materially less favorable,
taken as a whole, to the Loan Parties or the Lenders than the terms and
conditions of the Indebtedness being modified, refinanced, refunded, renewed or
extended, taken as a whole, and (g) such Indebtedness has mandatory prepayment,
repurchase or redemption provisions no more onerous or expansive in scope, taken
as a whole, than those contained in this Agreement for the Term Loans or are
otherwise reasonably acceptable to the Administrative Agent.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debt Fund Affiliate” means any Person (other than a natural person) that is an
Affiliate of Holdings, the Sponsor or FNF that is primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course and for which no personnel
making investment decisions in respect of any equity fund which has a direct or
indirect equity investment in Parent, Holdings, the Borrower or its Subsidiaries
has the right to make any investment decisions.
“Debt Issuance” means the issuance by any Person and its Subsidiaries of any
Indebtedness for borrowed money.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Declined Proceeds” has the meaning specified in Section 2.06(b)(ix). “Default”
means any event or condition that constitutes an Event of Default or that, with
the giving of any notice, the passage of time, or both, would be an Event of
Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin, if any, applicable to Base Rate Loans plus (c) 2.0% per
annum; provided that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Margin) otherwise applicable to such Loan plus 2.0% per annum, in each case, to
the fullest extent permitted by applicable Laws.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in L/C Obligations or Swing
Line Obligations or pay over to the Administrative Agent, any L/C Issuer, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder, unless (A) in the case of clause (i) above, such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied or (B) in the case of clause (iii) above, such Lender notifies
the Administrative Agent and the Borrower in writing that the failure to pay
such other amount is the subject of a good faith dispute, (b) has notified the
Borrower or the Administrative Agent, any L/C Issuer, any Swing Line Lender or
any other Lender in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent, any L/C Issuer,
any Swing Line Lender or any other Lender or the Borrower, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is

9

--------------------------------------------------------------------------------




financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding L/C Obligations and Swing Line Obligations
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Administrative Agent, L/C Issuer,
Swing Line Lender or Lender’s and the Borrower’s receipt of such certification
in form and substance satisfactory to it and the Administrative Agent, or (d)
has become the subject of a Bankruptcy Event.
“Designated Non-Cash Consideration” shall mean the fair market value (as
determined by the Borrower in good faith) of non-cash consideration received by
the Borrower or a Restricted Subsidiary in connection with a Disposition
pursuant to Section 7.05(f) or (s) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the amount of cash or Cash Equivalents received by the Borrower or
Restricted Subsidiary in connection with a subsequent sale or conversion of such
Designated Non-Cash Consideration to cash or Cash Equivalents).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any sale of Equity Interests, but excluding any issuance by such
Person of its own Equity Interests), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Latest Maturity Date.
“Disqualified Institution” means any Person listed on Schedule 1.01C, as such
schedule may be supplemented by the Borrower in writing to the Administrative
Agent
(i)for any person that is or becomes a Competitor or any Affiliate of any such
Competitor, which supplement may not apply retroactively to disqualify any
Person that has previously acquired an assignment or participation interest in
the Facilities; it being understood that (x) the Borrower may not supplement the
list of Persons that are Disqualified Institutions to include any Affiliate of
any Competitor that is a Bona Fide Lending Affiliate and (y) the term
“Disqualified Institution” shall include any reasonably identifiable Affiliate
of any Person that is added to the list of Disqualified Institutions in
accordance with this clause (i) who is not a Bona Fide Lending Affiliate (except
to the extent such Bona Fide Lending Affiliate is separately identified in
accordance with clause
(ii)below) and (ii) for any other Person identified by the Borrower subject to
the reasonable consent of the Administrative Agent and, in each case of the
foregoing clauses
(i) and (ii), any Person that is a reasonably identifiable Affiliate of the
Persons listed on Schedule 1.01C (as supplemented by clause (i) and (ii)).
“Disqualified Person” has the meaning specified in Section 11.07(k).
“Dissenting Lenders” has the meaning specified in Section 11.01(f). “Dollar” and
“$” means lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.
“Dutch Auction” means an auction (an “Auction”) conducted by Holdings or one of
its Subsidiaries in order to purchase one or more Classes of Term Loans in
accordance with customary procedures reasonably acceptable to the Administrative
Agent.
“Eligible Assignee” means (a) in the case of any assignment of a Term A Loan,
(i) a Term A Lender and (ii) any other Person (other than a natural person)
approved by (A) the Administrative Agent and (B) unless an Event of Default has
occurred and is continuing under Section 8.01(a) or 8.01(f), the Borrower (each
such approval not to be unreasonably withheld or delayed), (b) in the case of
any assignment of a Term B Loan, a Lender, (ii) an Affiliate of a Lender, (iii)
an Approved Fund and (iv) any Person (other than a natural person) approved by
(A) the Administrative Agent and (B) unless an Event of Default has occurred and
is continuing under Section 8.01(a) or 8.01(f), the Borrower (each such approval
not to be unreasonably withheld or delayed) and (c) in the case of any
assignment of a Revolving Credit Commitment, any Person approved by (A) the
Administrative Agent, (B) the L/C Issuers, (C) the Swing Line Lenders and (D)
unless (x) such assignment is to a Person (other than a natural person) who is a
Revolving Credit Lender (who is not then a Defaulting Lender) or (y) an Event of
Default has occurred and is continuing under Section 8.01(a) or 8.01(f), the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that “Eligible Assignee” shall not include any Disqualified

10

--------------------------------------------------------------------------------




Institution or, other than as set forth in Section 11.07(k) or (l), Holdings or
any Affiliate or Subsidiary of Holdings.
“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
environment, human health and safety (as related to exposure to hazardous
substances) or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Restricted Company resulting from or based
upon (a) any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
“Equity Issuance” means any issuance for cash by any Person and its Subsidiaries
to any other Person of (a) its Equity Interests, (b) any of its Equity Interests
pursuant to the exercise of options or warrants, (c) any of its Equity Interests
pursuant to the conversion of any debt securities to equity or (d) any options
or warrants relating to its Equity Interests. A Disposition shall not be deemed
to be an Equity Issuance.
“Equity Purchase” means the purchase by Parent using the net cash proceeds of
the IPO, of the membership interests in Holdings.
“ERISA” means the Employee Retirement Income Security Act of 1974. “ERISA
Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in “reorganization” (within
the meaning of Section 4241 of ERISA) or is in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 304 of ERISA); (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums not yet due or premiums due but not
yet delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.
“Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary to
the next 1/16 of 1%) equal to (a) the LIBOR Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
“Eurodollar Rate Revolving Credit Loan” means a Eurodollar Rate Loan that is a
Revolving Credit Loan.
“Eurodollar Screen Rate” has the meaning assigned to it in the definition of
“LIBOR Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means for any fiscal year of the Borrower, the excess, if
any, of:
(a)
the sum, without duplication, of

(i)Consolidated Net Income for such fiscal year,
(ii)the amount of all non-cash charges (including depreciation and amortization)
deducted in arriving at such Consolidated Net Income but excluding any non-cash
charge to the extent that it represents an accrual or reserve for potential cash
charge in any future period or amortization of a prepaid cash gain that was paid
in a prior

11

--------------------------------------------------------------------------------




period, in each case, for such fiscal year,
(iii)
decreases in Working Capital for such fiscal year, and

(iv)the aggregate net amount of non-cash loss on the disposition of property by
the Borrower and the Restricted Subsidiaries during such fiscal year other than
sales of inventory in the ordinary course of business), to the extent deducted
in arriving at such Consolidated Net Income;minus
(b)
the sum, without duplication, of

(i)the amount of all non-cash credits included in arriving at such Consolidated
Net Income,
(ii)Capital Expenditures, Permitted Acquisitions (including any earnout or other
payment in respect thereof) and other Investments pursuant to Section 7.02(q),
7.02(s)or 7.02(t), in each case, to the extent made in cash to the extent not
financed with (x) the proceeds of long-term Indebtedness (other than the
Obligations) or (y) the proceeds of asset Dispositions and Casualty Events
referred to in clause (b)(vi) below for such fiscal year or any prior fiscal
year,
(iii)
[reserved],

(iv)
increases in Working Capital for such fiscal year,

(v)the aggregate net amount of non-cash gain on the disposition of property by
the Borrower and the Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such Consolidated Net Income,
(vi)proceeds of all Dispositions of assets pursuant to Sections 7.05(l)(ii),
7.05(q), 7.05(s), 7.05(t) and 7.05(u) and proceeds of all Casualty Events, in
each case received in such fiscal year and to the extent included in arriving at
such Consolidated Net Income,
(vii)proceeds received by the Restricted Companies from insurance claims
(including, without limitation, with respect to casualty events, business
interruption or product recalls) which reimburse prior business expenses, to the
extent included in arriving at such Consolidated Net Income,
(viii)cash payments made in satisfaction of non-current liabilities (other than
(A) payments in respect of Indebtedness under this Agreement or (B) regularly
scheduled principal payments of any other Indebtedness),
(ix)cash fees and expenses incurred in connection with any Investment permitted
under Section 7.02, Equity Issuance or Debt Issuance (whether or not
consummated),
(x)cash indemnity payments received pursuant to indemnification provisions in
any agreement in connection with any Permitted Acquisition or any other
Investment permitted hereunder,
(xi)costs incurred related to implementations that are deferred in accordance
with GAAP,
(xii)any required up-front Cash payments in respect of Hedge Agreements to the
extent not financed with the proceeds of long-term Indebtedness (other than
revolving Indebtedness) and not deducted in arriving at such Consolidated Net
Income,
(xiii)without duplication of amounts deducted in calculating the prepayment
under Section 2.06(b)(iii), the aggregate amount of all principal payments and
purchases of Indebtedness of the Borrower and the Restricted Subsidiaries made
during such period (including (A) scheduled principal payments with respect to
Indebtedness pursuant to Section 2.08(a) (or any equivalent provision in any
Refinancing Amendment with respect to the Term Loans), (B) the principal
component of payments in respect of Capitalized Leases,
(C) the amount of any mandatory prepayment of Term Loans pursuant to Section
2.06(b)(i) of this Agreement, but excluding (1) all other prepayments of the
Term Loans, (2) all repayments of any revolving credit facility arrangements
(except to the extent there is an equivalent permanent reduction in commitments
thereunder that is not being made in connection with a refinancing or
replacement thereof and other than in respect of the Revolving Loans and the
Revolving Credit Commitments which, for the avoidance of doubt, shall be
permitted to be deducted in calculating the prepayment under Section
2.06(b)(iii) as and to the extent provided therein)), and (3) in each case any
such payments and purchases to the extent financed with the proceeds of
long-term Indebtedness (other than revolving Indebtedness); and
(xiv)without duplication of amounts deducted from Excess Cash Flow in respect of
a prior period, at the option of the Borrower, the aggregate consideration
(including earn-outs) required to be paid in cash by the Borrower or the
Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to Capital
Expenditures or any Investments pursuant to Section 7.02(q), 7.02

12

--------------------------------------------------------------------------------




(s) or 7.02(t), to be consummated or made during the period of four consecutive
fiscal quarters of the Borrower following the end of such period (except, in
each case, to the extent financed with long-term Indebtedness (other than
revolving Indebtedness)); provided that to the extent the aggregate amount
actually utilized in cash to finance such Capital Expenditures or Investments
during such subsequent period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such subsequent period of four
consecutive fiscal quarters.
“Excluded Assets” means (i) any fee-owned real property other than Material Real
Property and all leasehold interests (it being understood that there shall be no
requirements to deliver landlord lien waivers, estoppels and collateral access
letters); (ii) commercial tort claims in which the amount claimed is less than
$5,000,000 individually, (iii) motor vehicles and other assets subject to
certificates of title, letter of credit rights (to the extent not constituting a
supporting obligation), in each case, except to the extent perfection can be
achieved by filing a UCC-1 financing statement; (iv) pledges and security
interests prohibited by applicable Law, rule or regulation; (v) Equity Interests
in any Person other than wholly-owned Subsidiaries to the extent not permitted
by the terms of such Person’s Organization Documents, shareholder agreement or
joint venture documents after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code other than proceeds thereof; (vi) any
lease, license or other agreement or any property subject to a purchase money
security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money arrangement or create a right of termination in
favor of any other party thereto (other than the Borrower or a Guarantor) after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code other than proceeds thereof; (vii) any governmental licenses
(but not the proceeds thereof) or state or local franchises, charters and
authorizations and any other property or asset the grant or perfection of a
security interest in which would require governmental consent, to the extent
security interests in such licenses, franchises, charters or authorizations,
properties or assets are prohibited or restricted thereby after giving effect to
the applicable anti-assignment provisions of the Uniform Commercial Code other
than proceeds thereof; (viii) “intent-to-use” trademark applications; (ix)
Equity Interests of captive insurance subsidiaries, not-for-profit subsidiaries
or special purpose entities used for permitted securitization facilities, (x)
margin stock, (xi) assets the grant or perfection of a security interest in
which would result in material and adverse tax consequence as reasonably
determined by the Borrower, (xii) Equity Interests of any Foreign Subsidiary or
FSHCO (A) in excess of 65% of the issued and outstanding voting stock and (B)
representing 100% of the issued and outstanding nonvoting stock of such Foreign
Subsidiary or FSHCO, as applicable, (xiii) any intellectual property and IP
Rights owned by or related to RealEC (provided that if the Disposition of RealEC
has not been consummated by or on the date that is one year from the Closing
Date (or such later date as the Administrative Agent may reasonably agree), this
clause (xiii) shall not apply and the Borrower shall comply with the
requirements of Section 6.13 with respect to such intellectual property and IP
Rights) and (xiv) other assets as to which the Administrative Agent and the
Borrower shall reasonably determine that the costs, burden, difficulty or
consequence of obtaining or perfecting a security interest therein outweigh the
benefit to the Lenders of the security afforded thereby.
“Excluded Subsidiary” means (a) any Subsidiary that is prohibited or restricted
by (i) applicable Law, rule or regulation or (ii) by any contractual obligation
that, in the case of this clause (ii), is existing on the Closing Date or at the
time of acquisition thereof after the Closing Date (to the extent not entered
into in contemplation of such acquisition), in each case, from guaranteeing the
Facilities or which would require governmental (including regulatory) or third
party consent, approval, license or authorization to provide a Guarantee unless
such consent has been received, (b) any non- wholly owned Subsidiary that is
prohibited by any Organization Document or shareholder agreement (including a
requirement to obtain third-party consent) existing on the Closing Date (or, in
the case of any Subsidiary acquired or which becomes non-wholly owned after the
Closing Date, any Organization Document or shareholder agreement in existence at
such time), (c) any Unrestricted Subsidiary, (d) any Immaterial Subsidiary, (e)
any direct or indirect Domestic Subsidiary of a Foreign Subsidiary, (f) any
FSHCO, (g) not-for-profit Subsidiaries, captive insurance Subsidiaries and
special purpose entities used for permitted securitization facilities, if any,
(h) solely in the case of any Secured Hedging Obligation that constitutes a
“swap” within the meaning of section 1(a)(47) of the Commodity Exchange Act, any
subsidiary of the Borrower that is not an “Eligible Contract Participant” as
defined under the Commodity Exchange Act, (g) RealEC (provided that if the
Disposition of RealEC has not been consummated by or on the date that is one
year from the Closing Date (or such later date as the Administrative Agent may
reasonably agree), this clause (g) shall not apply, and the Borrower shall
comply with the requirements of Section 6.13 with respect to RealEC), (h)
Permitted Holdings Subsidiaries and (i) any other Subsidiary in circumstances
where the Borrower and the Administrative Agent reasonably agree that the cost
or burden of providing a Guaranty outweighs the benefit afforded thereby.
“Excluded Swap Obligation” means with respect to any Guarantor (a) any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation, or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the

13

--------------------------------------------------------------------------------




Commodity Exchange Act and the regulations thereunder at the time the guarantee
of (or grant of such security interest by, as applicable) such Guarantor becomes
or would become effective with respect to such Swap Obligation or (b) any other
Swap Obligation designated as an “Excluded Swap Obligation” of such Guarantor as
specified in any agreement between the relevant Loan Party and swap counterparty
applicable to such Swap Obligations. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 3.09) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Excluded Unrestricted Subsidiary” has the meaning specified in Section 6.15.
“Extended Revolving Credit Commitment” has the meaning specified in Section
2.18(a)(ii).
“Extended Revolving Loans” has the meaning specified in Section 2.18(a)(ii).
“Extended Term A Loans” has the meaning specified in Section 2.18(a)(iv)(A).
“Extended Term B Loans” has the meaning specified in Section 2.18(a)(iv)(B).
“Extended Term Loans” has the meaning specified in Section 2.18(a)(iii).
“Extension” has the meaning specified in Section 2.18(a).
“Extension Amendment” means an amendment to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower executed by
each of (a) the Borrower, (b) the Administrative Agent, (c) each Lender that
agrees to an Extension and (d) to the extent relating to the Revolving Credit
Commitments, the L/C Issuer and the Swing Line Lender, in accordance with
Section 2.18.
“Extension Offer” has the meaning specified in Section 2.18(a).
“Facility” means each Term Facility or each Revolving Credit Facility, as the
context may require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
implementing any of the foregoing.
“FCPA” has the meaning specified in Section 5.08(b).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
JPMCB on such day on such transactions as determined by the Administrative
Agent; provided that if the relevant screen rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
“Fee Letter” means, (i) that certain letter agreement dated as of April 22, 2015
among Holdings, the Borrower and the Arrangers, (ii) that certain letter
agreement dated as of April 16, 2015 among Holdings, the Borrower and the
Administrative Agent and (iii) that certain letter agreement dated as of May 6,
2015 among Holdings, the Borrower and the Arrangers, in each case in respect of
this Agreement.
“First Lien Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Indebtedness outstanding on such date of determination that is secured
by a first priority Lien minus Permitted Unrestricted Cash to (b) Consolidated
EBITDA as of the last day of the most recently ended Test Period, in each case,
of Holdings, the Borrower and the Restricted

14

--------------------------------------------------------------------------------




Subsidiaries on a consolidated basis.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto (the “Flood Disaster Protection Act”), (iii) the
National Flood Insurance Reform Act of 1994 as now or hereafter in effect or any
successor statute thereto and (iv) the Flood Insurance Reform Act of 2004, and
any regulations promulgated thereunder, as now or hereafter in effect or any
successor statute or regulations thereto.
“FNF” means collectively, Fidelity National Financial, Inc., a Delaware
corporation and its controlled Affiliates (but excluding Holdings and its
Subsidiaries).
“Foreign Asset Sale” has the meaning specified in Section 2.06(b)(viii).
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Recipient that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Recipient
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“Foreign Recovery Event” has the meaning specified in Section 2.06(b)(viii).
“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrowerthat
is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“FSHCO” means any direct or indirect Domestic Subsidiary that has no material
assets other than the equity and/or debt of one or more Foreign Subsidiaries
that are “controlled foreign corporations” within the meaning of Section 957 of
the Code.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee or any successor or similar authority to any of the foregoing).
“Granting Lender” has the meaning specified in Section 11.07(i).
“Growth Amount” has the meaning specified in clause (a)(i) of the definition of
“Available Amount.”
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or Disposition of assets or
other transactions permitted under this Agreement (other than such obligations
with respect to Indebtedness). The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable

15

--------------------------------------------------------------------------------




amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranteed Obligations” means (a) in respect of the Guarantee by the Borrower
set forth in Article 10 of this Agreement, (i) all Secured Hedging Obligations
of each other Loan Party and (ii) all Cash Management Obligations of each other
Loan Party and (b) in respect of the Guarantee of Holdings and any Subsidiary
Guarantor set forth in Article 10 of this agreement or in any other guaranty or
guaranty supplement delivered pursuant to Section 6.13, (i) all Obligations of
each other Loan Party, (ii) all Secured Hedging Obligations of each other Loan
Party and (iii) all Cash Management Obligations of each other Loan Party, in
each case of the obligations described in clauses (i), (ii) and (iii) above, now
or hereafter existing (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, fees, indemnities, contract causes of action,
costs, expenses or otherwise. Notwithstanding the foregoing, the Guaranteed
Obligations of any Guarantor shall not include any Excluded Swap Obligations of
such Guarantor.
“Guarantors” means, collectively, (i) Holdings, (ii) the Borrower and (ii) each
Subsidiary Guarantor (with each Subsidiary Guarantor as of the Closing Date
listed on Schedule 1.01(A). The Borrower shall be considered a Guarantor
hereunder solely with respect to its Guaranteed Obligations under Article 10.
“Guaranty” means, collectively, the Guarantee by Holdings and each Subsidiary
Guarantor set forth in Article 10 of this Agreement together with any other
guaranty or guaranty supplement delivered pursuant to Section 6.13 as well as
the Guarantee provided by the Borrower solely with respect to its Guaranteed
Obligations under Article 10.
“Guaranty Supplement” has the meaning specified in Section 10.09. “Hazardous
Materials” means all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law
as hazardous, toxic, pollutants or contaminants or words of similar meaning or
effect.
“Hedge Agreement” means any Swap Contract permitted under Article 6 or 7 that is
entered into by and between the Borrower or any of the Restricted Subsidiaries
and any Hedge Bank.
“Hedge Bank” means any Person that is, at the time that it enters into a Hedge
Agreement, the Administrative Agent, an Arranger, a Lender, L/C Issuer or Swing
Line Lender or an Affiliate of the Administrative Agent, an Arranger, a Lender,
L/C Issuer or Swing Line Lender.
“Holdings” has the meaning set forth in the introductory paragraph to this
Agreement.
“Holdings LLC Agreement” means that certain Second Amended and Restated Limited
Liability Company Agreement of Holdings, by and among Holdings, Chicago Title
Insurance, a Nebraska corporation, Fidelity Title Insurance Company, a
California corporation, Parent, and the Sponsor, to be entered into and
effective upon the closing of the IPO.
“Honor Date” has the meaning specified in Section 2.04(c)(i).
“Immaterial Subsidiary” means any Restricted Subsidiary of the Borrower (a)
having Total Assets in an amount of less than 5.0% of Total Consolidated Assets
of Holdings, the Borrower and the Restricted Subsidiaries and (b) contributing
less than 5.0% of the consolidated revenues of Holdings, the Borrower and the
Restricted Subsidiaries, in each case, for the most recently ended Test Period
for which financial statements have been delivered pursuant to Section 6.01(a)
or (b), as applicable; provided that the aggregate Total Assets (as so
determined) and aggregate revenues (as so determined) of all Immaterial
Subsidiaries shall not exceed 10.0% of Total Consolidated Assets of Holdings,
the Borrower and the Restricted Subsidiaries or 10.0% of the consolidated
revenues of Holdings, the Borrower and the Restricted Subsidiaries for the
relevant Test Period, as the case may be.
“Impacted Interest Period” has the meaning specified in the definition of “LIBOR
Rate.”
“Incremental Equivalent Debt” has the meaning specified in Section 7.03(aa).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)(i) all obligations of such Person for borrowed money and (ii) all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments or agreements to the extent the same
would appear as a liability on a balance sheet (excluding footnotes thereto) of
such Person in accordance with GAAP;
(b)the maximum available amount of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

16

--------------------------------------------------------------------------------




(c)net obligations of such Person under Swap Contracts (with the amount of such
net obligations being deemed to be the aggregate Swap Termination Value thereof
as of such date);
(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than (i) trade accounts payable in the ordinary course of
business, (ii) any earn-out obligation until such obligation appears in the
liabilities section of the balance sheet of such Person, and (iii) any earn-out
obligation that appears in the liabilities section of the balance sheet of such
Person, to the extent (A) such Person is indemnified for the payment thereof by
a solvent Person reasonably acceptable to the Administrative Agent or (B)
amounts to be applied to the payment therefor are in escrow);
(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
(f)
all Attributable Indebtedness;

(g)
all obligations of such Person in respect of Disqualified Equity Interests;

(h)indebtedness or similar financing obligations of such Person under any
Securitization Financing; and
(i)all Guarantees of such Person in respect of the obligations under any of the
foregoing paragraphs of other Persons.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is
non-recourse to such Person. The amount of Indebtedness of any Person for
purposes of clause (e) above shall be deemed to be equal to the lesser of (x)
the aggregate unpaid amount of such Indebtedness and (y) the fair market value
of the property encumbered thereby as determined by such Person in good faith.
“Indemnified Liabilities” has the meaning specified in Section 11.05.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.
“Indemnitees” has the meaning specified in Section 11.05.
“Initial Term Loans” means the Term A Loans and Term B Loans. “Information” has
the meaning specified in Section 11.09. “Intellectual Property Security
Agreement” means, collectively, the Intellectual Property Security Agreement,
substantially in the form attached to the Security Agreement together with each
other intellectual property security agreement executed and delivered pursuant
to Section 6.13 or the Security Agreement.
“Interest Coverage Ratio” means, as of the end of any fiscal quarter of Holdings
for the four fiscal quarter period ending on such date, the ratio of (a)
Consolidated EBITDA of Holdings, the Borrower and the Restricted Subsidiaries
for such period to (b) Consolidated Interest Charges of Holdings, the Borrower
and the Restricted Subsidiaries for such period. If any determination of the
Consolidated Interest Charges of Holdings, the Borrower and the Restricted
Subsidiaries is required to be made for a period of four fiscal quarters (in
connection with computing the Interest Coverage Ratio) at a time when fewer than
four full fiscal quarters have elapsed since the Closing Date, such
determination of the Consolidated Interest Charges shall be made for the period
elapsed from the Closing Date through the most recent fiscal quarter then ended
(annualized on a simple arithmetic basis).
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date applicable
to such Loan; provided that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date applicable to such Loan.
“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date that is one week, one month,
two months, three months or six months thereafter, or to the extent available
(as determined by each relevant Lender) to all relevant Lenders, twelve months
or a shorter period thereafter, as selected by the Borrower in its Loan Notice
or such other period as agreed by the Borrower and all applicable Lenders);
provided that:
(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

17

--------------------------------------------------------------------------------




(ii)other than with respect to one week Interest Periods, any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and
(iii)no Interest Period shall extend beyond the Maturity Date applicable to such
Loan.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Eurodollar Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Eurodollar Screen
Rate for the longest period (for which the Eurodollar Screen Rate is available
for deposits in Dollars) that is shorter than the Impacted Interest Period; and
(b) the Eurodollar Screen Rate for the shortest period (for which that
Eurodollar Screen Rate is available for deposits in Dollars) that exceeds the
Impacted Interest Period, in each case, at such time.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause
(h) of the definition of “Indebtedness” set forth in this Section 1.01 in
respect of such Person or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For all purposes of
this Agreement, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
“Investors” means (a) FNF, (b) the Sponsor and (c) the Management Investors. “IP
Rights” has the meaning specified in Section 5.07.
“IPO” means the initial public offering by Parent of its shares of class A
common stock, effective on May 26, 2015.
“IRS” means the United States Internal Revenue Service. “JPMCB” means JPMorgan
Chase Bank, N.A. and its successors.
“Junior Indebtedness” means (a) any Permitted Subordinated Indebtedness, (b) any
Indebtedness that is secured on a junior lien basis to the Liens securing the
Obligations, (c) the LPS Notes and (d) any unsecured subordinated Indebtedness
incurred pursuant to Section 7.03(h)(x) or 7.03(z).
“Latest Maturity Date” means the later of the Latest Term Maturity Date and the
Latest Revolving Termination Date.
“Latest Term Maturity Date” means, as at any date, the latest to occur of (a)
the Term A Maturity Date, (b) the Term B Maturity Date, (c) the latest maturity
date in respect of any outstanding Extended Term Loans, (d) the latest maturity
date in respect of any outstanding Additional Term Loans and (e) the latest
maturity date in respect of any outstanding Refinancing Term Loans.
“Latest Revolving Termination Date” means, as at any date, the latest to occur
of (a) the Revolver Maturity Date, (b) the latest termination date in respect of
any outstanding Extended Revolving Credit Commitments and (c) the latest
termination date in respect of any Additional Revolving Credit Commitments.
“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share. All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.
“L/C Commitment” means, as to any L/C Issuer, its commitment to issue Letters of
Credit, and to amend, increase or extend Letters of Credit previously issued by
it, pursuant to Section 2.04, in an aggregate Outstanding Amount of the L/C
Obligations with respect to Letters of Credit issued by such L/C Issuer at any
time outstanding not to exceed (a) in the case

18

--------------------------------------------------------------------------------




of any L/C Issuer party hereto, the amount set forth opposite such L/C Issuer’s
name on Schedule 2.04 under the heading “L/C Commitments”; and (b) in the case
of any Revolving Credit Lender that becomes an L/C Issuer hereunder thereafter,
the amount which shall be set forth in the written agreement by which such
Revolving Credit Lender shall become an L/C Issuer hereunder, in each case as
such commitment may be changed from time to time pursuant to the terms hereof or
with the agreement in writing of such L/C Issuer, the Borrower and the
Administrative Agent. The aggregate L/C Commitments of all the L/C Issuers shall
be less than or equal to the Letter of Credit Sublimit at all times.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Fee” has the meaning specified in Section 2.04(i).
“L/C Issuer” means JPMCB, Bank of America or any other Revolving Credit Lender
(or Affiliate thereof) that agrees in writing with the Borrower and the
Administrative Agent to act as an L/C Issuer, in each case in its capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.
“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes each L/C Issuer and each Swing
Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five days prior to the
Revolver Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Sublimit” means, at any time, an amount equal to the lesser of
(a) $25,000,000 and (b) the Revolving Credit Facility. The Letter of Credit
Sublimit is part of, and not in addition to, the Revolving Credit Facility.
“Leverage Ratio” means, as of any date of determination, the ratio of (a) Total
Indebtedness outstanding on such date of determination, minus Permitted
Unrestricted Cash to (b) Consolidated EBITDA as of the last day of the most
recently ended Test Period, in each case, of Holdings, the Borrower and the
Restricted Subsidiaries on a consolidated basis.
“LIBOR Rate” means, with respect to any Eurodollar Rate Loan for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in Dollars for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “Eurodollar Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the Eurodollar Screen
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement; provided further that if the Eurodollar Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to deposits in Dollars then the LIBOR Rate shall
be the Interpolated Rate; provided that if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
Notwithstanding the foregoing, the LIBOR Rate with respect to the Term B Loans
shall not be less than 0.75%, including without limitation for purposes of
calculating the Base Rate applicable to Term B Loans.
“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement for security, encumbrance, lien (statutory or other),
charge, or preference, priority or other security interest or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any Capitalized Lease having substantially the
same economic effect as any of the foregoing but excluding operating leases).
“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

19

--------------------------------------------------------------------------------




“Loan Documents” means, collectively, (a) this Agreement, (b) the Collateral
Documents, (c) the Notes, (d) the Guaranty, (e) each Commitment Increase and
Joinder Agreement, (f) each Refinancing Amendment and (g) each Extension
Amendment.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02, which, if in writing, shall be substantially in the form of
Exhibit A.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“LPS 2014 Transactions” means the acquisition by FNF, indirectly, with the
Sponsor of the Borrower (formerly known as Lender Processing Services, Inc.) on
January 2, 2014.
“LPS Notes” means the Borrower’s existing 5.75% Senior Notes due 2023, issued
pursuant to the LPS Notes Indenture.
“LPS Notes Equity Redemption” means the redemption (including the payment of any
accrued and unpaid interest and required redemption premium) of the LPS Notes
pursuant to Section 3.02 of the LPS Notes Indenture.
“LPS Notes Guarantee Fee Agreement” means that certain Guarantee Fee Agreement,
dated as of May 26, 2015, between FNF and Parent.
“LPS Notes Indenture” means that certain Indenture dated as of October 12, 2012
among the Borrower (f/k/a Lender Processing Services, Inc.), the guarantors
party thereto and U.S. Bank National Association as trustee.
“Majority-Owned Subsidiary” means a Subsidiary that is not wholly-owned
(directly or indirectly) by the Borrower.
“Management Investors” means the officers, directors and members of management
of the Borrower, any direct or indirect parent company of the Borrower
(including Parent and Holdings), FNF and/or ServiceLink Holdings, LLC (a
subsidiary of FNF).
“Material Adverse Effect” means (a) a material adverse effect on the condition
(financial or otherwise), results of operations, business or assets of Holdings,
the Borrower and the Restricted Subsidiaries, taken as a whole, (b) a material
and adverse effect on the ability of the Loan Parties (taken as a whole) to
perform their payment obligations under the Loan Documents or (c) a material and
adverse effect on the rights and remedies (taken as a whole) of the
Administrative Agent and the Lenders, taken as a whole, under the Loan
Documents.
“Material Companies” means Holdings, the Borrower and all Restricted
Subsidiaries (other than Immaterial Subsidiaries).
“Material Real Property” means any real property owned in fee by any Loan Party
with a fair market value (as determined in good faith by the Borrower) in excess
of $10,000,000 as of the Closing Date (with respect to each Real Property owned
on the Closing Date) or as of the date of acquisition of such real property
(with respect to any such real property acquired after the Closing Date).
“Maturity Date” means (a) with respect to the Term A Loans issued on the Closing
Date, May 27, 2020 (the “Term A Maturity Date”), (b) with respect to the Term B
Loans issued on the Closing Date, May 27, 2022 (the “Term B Maturity Date”), (c)
with respect to the Revolving Credit Commitments and the Revolving Credit Loans,
the Revolver Maturity Date, (d) with respect to any Extended Term Loans,
Extended Revolving Credit Commitment and Extended Revolving Loans, the final
maturity date as specified in the applicable Extension Amendment, (e) with
respect to any Additional Term Loans or Additional Revolving Credit Commitments,
the final maturity date as specified in the applicable Commitment Increase and
Joinder Agreement, and (f) with respect to any Refinancing Term Loans or
Refinancing Revolving Commitments, the final maturity date as specified in the
applicable Refinancing Amendment.
“Maximum Rate” has the meaning specified in Section 11.11.
“Mergers” means the mergers, in connection with the IPO, of each of THL Black
Knight I Holding Corp. and THL Investors Black Knight I Holding Corp. with and
into Parent, with Parent as the surviving entity in each merger.
“MFN Provision” has the meaning specified in Section 2.16(g).
“Minimum Extension Condition” has the meaning set forth in Section 2.18(b).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” has the meaning specified in Section 6.13(c).
“Multiemployer Plan” means any employee benefit plan covered by Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.



20

--------------------------------------------------------------------------------




“Net Cash Proceeds” means:
(a)with respect to the Disposition of any asset by any Restricted Company or any
Casualty Event, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such Disposition or Casualty Event (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received and, with respect to any Casualty Event, any insurance proceeds or
condemnation awards in respect of such Casualty Event actually received by or
paid to or for the account of such Restricted Company) over (ii) the sum of (A)
the principal amount of any Indebtedness that is secured by the asset subject to
such Disposition or Casualty Event and that is repaid in connection with such
Disposition or Casualty Event (other than Indebtedness under the Loan Documents,
Permitted First Priority Refinancing Debt, Permitted Junior Priority Refinancing
Debt or any Incremental Equivalent Debt), (B) the out-of-pocket expenses
(including attorneys’ fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) actually incurred by such Restricted
Company in connection with such Disposition or Casualty Event, (C) taxes paid or
reasonably estimated to be payable by such Restricted Company or any of the
direct or indirect members thereof (including, without limitation, any amounts
permitted to be distributed under Section 7.06(k)) and attributable to such
Disposition (including, in respect of any proceeds received in connection with a
Disposition or Casualty Event of any asset of any Foreign Subsidiary, deductions
in respect of withholding taxes that are or would be payable in cash if such
funds were repatriated to the United States), (D) payments required to be made
to holders of minority interests in Restricted Subsidiaries as a result of such
Disposition, and (E) any reserve for adjustment in respect of (1) the sale price
of such asset or assets established in accordance with GAAP and (2) any
liabilities associated with such asset or assets and retained by such Restricted
Company after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction and it being understood that “Net Cash Proceeds” shall include
any cash or Cash Equivalents (I) received upon the Disposition of any non-cash
consideration received by such Restricted Company in any such Disposition and
(II) upon the reversal (without the satisfaction of any applicable liabilities
in cash in a corresponding amount) of any reserve described in clause (E) of the
preceding sentence or, if such liabilities have not been satisfied in cash and
such reserve not reversed within 365 days after such Disposition or Casualty
Event, the amount of such reserve; provided that (x) no proceeds realized in a
single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such proceeds shall exceed $10,000,000 and (y) no proceeds shall
constitute Net Cash Proceeds under this clause (a) in any fiscal year until the
aggregate amount of all such proceeds in such fiscal year shall exceed
$30,000,000 (and thereafter only proceeds in excess of such amount shall
constitute Net Cash Proceeds under this clause (a)); and
(b)with respect to the incurrence or issuance of any Indebtedness by any
Restricted Company, the excess, if any, of (i) the aggregate amount of cash
received in connection with such incurrence over (ii) the taxes, investment
banking fees, underwriting discounts, commissions, costs and other out-of-pocket
fees and expenses and other customary expenses, incurred by such Restricted
Company (or, in the case of taxes, any member thereof) in connection with such
incurrence or issuance and, in the case of Indebtedness of any Foreign
Subsidiary, deductions in respect of withholding taxes that are or would
otherwise be payable in cash if such funds were repatriated to the United
States).
“Non-Debt Fund Affiliate” means any Affiliate of Holdings other than (a) any
Subsidiary of Holdings, (b) any Debt Fund Affiliate and (c) any natural person.
“Non-ECP Guarantor” means each Guarantor other than a Qualified ECP Guarantor.
“Nonrenewal Notice Date” has the meaning specified in Section 2.04(b)(iii).
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party.
“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.
“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);

21

--------------------------------------------------------------------------------




(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.09).
“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans,
Revolving Credit Loans (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Borrowings as a Revolving Credit Borrowing) and
Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the aggregate outstanding amount
thereof on such date after giving effect to any L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit (including any refinancing of outstanding unpaid drawings under Letters
of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.
“Overnight Rate” means, for any day, with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Rate and (ii) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.
“Parent” means Black Knight Financial Services, Inc., a Delaware corporation.
“Participant” has the meaning specified in Section 11.07(f).
“Participant Register” has the meaning specified in Section 11.07(g). “PBGC”
means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute or has any liability.
“Perfection Certificate” means a certificate attached as Exhibit B to the
Security Agreement that provides information relating to Uniform Commercial Code
filings of each Loan Party.
“Permitted Acquisition” has the meaning specified in Section 7.02(h). “Permitted
First Priority Refinancing Debt” means any secured Indebtedness incurred by the
Borrower in the form of one or more series of senior secured notes or loans;
provided that (i) such Indebtedness is secured by the Collateral on a pari passu
basis (but without regard to the control of remedies) with the Obligations and
is not secured by any property or assets of the Borrower or any Subsidiary other
than the Collateral, (ii) such Indebtedness satisfies the requirements of the
definition of “Credit Agreement Refinancing Indebtedness” and (iii) the holders
of such Indebtedness (or their Senior Representative) and the Administrative
Agent shall be party to an Acceptable Intercreditor Agreement.
“Permitted Holders” means (a) the Investors, (b) any person with which one or
more Investors form a “group” (within the meaning of Section 14(d) of the Act)
so long as, in the case of this clause (b), the relevant Investors own more than
50% of the relevant voting stock owned by such group.
“Permitted Holdings Subsidiaries” means BKFS I Management, Inc. and BKFS I
Services, LLC, which are Subsidiaries of Holdings.
“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by the Borrower in the form of one or more series of junior lien secured notes
or junior lien secured loans; provided that (i) such Indebtedness shall be
secured by the Collateral on a junior priority basis to the Liens securing the
Obligations and not be secured by any property

22

--------------------------------------------------------------------------------




or assets of the Borrower or any Subsidiary other than the Collateral, (ii) such
Indebtedness shall satisfy the requirements of the definition of “Credit
Agreement Refinancing Indebtedness” and (iii) the holders of any such
Indebtedness (or their Senior Representative) and Administrative Agent shall be
party to an Acceptable Intercreditor Agreement.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder or as
otherwise permitted pursuant to Section 7.03, (b) such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended, (c) if
the Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, taken as a whole, (d) the terms and
conditions (including, if applicable, as to collateral) of any such modified,
refinanced, refunded, renewed or extended Indebtedness are not materially less
favorable to the Loan Parties or the Lenders than the terms and conditions of
the Indebtedness being modified, refinanced, refunded, renewed or extended,
taken as a whole, (e) such modification, refinancing, refunding, renewal or
extension is incurred by the Person who is the obligor (or another of the
Restricted Companies, at the election of the Borrower; provided that if the
obligor is a Loan Party, such other Restricted Company must also be a Loan
Party) on the Indebtedness being modified, refinanced, refunded, renewed or
extended, and such new or additional obligors as are or become Loan Parties in
accordance with Section 6.13 and with respect to subordinated Indebtedness the
obligations of such obligors shall be subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
documentation governing the Indebtedness, taken as a whole and (f) at the time
thereof, no Event of Default shall have occurred and be continuing.
“Permitted Subordinated Indebtedness” means any unsecured Indebtedness that (a)
is expressly subordinated to the prior payment in full in cash of the
Obligations on terms reasonably acceptable to the Administrative Agent, (b) is
not scheduled to mature prior to the date that is 91 days after the stated
maturity date for the latest maturing Tranche of Term Loans outstanding on the
date of incurrence of such Indebtedness, (c) has no scheduled amortization or
payments of principal prior to the stated maturity date for the latest maturing
Tranche of Term Loans outstanding on the date of incurrence of such
Indebtedness, and (d) has mandatory prepayment, repurchase or redemption
provisions no more onerous or expansive in scope, taken as a whole, than those
contained in this Agreement for the Term B Loans or are otherwise reasonably
acceptable to the Administrative Agent.
“Permitted Unrestricted Cash” means, as of any date of determination, up to
$200,000,000 of the aggregate amount of domestic unrestricted cash and Cash
Equivalents included on the consolidated balance sheet of Holdings, the Borrower
and the Restricted Subsidiaries as of such date (it being understood that cash
and Cash Equivalents that are restricted in favor of the Administrative Agent on
behalf of the Secured Parties (which may also include cash and Cash Equivalents
securing other Indebtedness of the Restricted Companies permitted hereby by a
Lien on the Collateral on a pari passu or junior basis to the Lien securing the
Secured Obligations) shall not be deemed to be “restricted cash” by virtue of
such restriction).
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower in the form of one or more series of senior or subordinated
unsecured notes or loans; provided that such Indebtedness satisfies the
requirements of the definition of “Credit Agreement Refinancing Indebtedness”.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA) maintained or sponsored by the Borrower or, with respect
to any such plan that is subject to Section 412 of the Code or Title IV of
ERISA, any ERISA Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Pledged Debt” has the meaning specified in the Security Agreement. “Pledged
Equity” has the meaning specified in the Security Agreement.
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, for
purposes of calculating compliance with the First Lien Leverage Ratio, the
Leverage Ratio, the Senior Secured Leverage Ratio or each of the financial
covenants set forth in Section 7.10, in each case in respect of a Specified
Transaction, that such Specified

23

--------------------------------------------------------------------------------




Transaction and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such covenant: (a) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of a Permitted Acquisition or Investment described
in the definition of “Specified Transaction”, shall be included and (ii) in the
case of a Specified Disposition described in the definition of “Specified
Transaction”, shall be excluded, (b) any retirement or repayment of Indebtedness
(other than normal fluctuation in revolving Indebtedness incurred for working
capital purposes), and (c) any Indebtedness incurred or assumed by any
Restricted Company in connection with such Specified Transaction, and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that the
foregoing pro forma adjustments may be applied to the First Lien Leverage Ratio,
the Leverage Ratio, the Senior Secured Leverage Ratio and the financial
covenants set forth in Section 7.10 to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA; provided further that in
connection with any Specified Transaction that is the incurrence of Indebtedness
in respect of which compliance with any specified leverage ratio test is by the
terms of this Agreement required to be calculated on a Pro Forma Basis, (x) the
proceeds of such Indebtedness shall not be netted from Indebtedness in the
calculation of the applicable leverage ratio test and (y) if such Indebtedness
is a revolving facility, such Indebtedness shall be assumed to be fully drawn on
the first day of the fiscal period covered thereby for purposes of calculating
the applicable leverage ratio test.
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender (and, if
applicable, in the case of Term Loans, the principal amount thereof) under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments (and, if applicable, in the case of Term
Loans, the principal amount thereof) under the applicable Facility or Facilities
at such time; provided that in the case of Section 2.17 when a Defaulting Lender
shall exist under the Revolving Credit Facility, “Pro Rata Share” shall mean the
percentage of the total Revolving Credit Commitments (disregarding any
Defaulting Lender’s Revolving Credit Commitment) represented by such Lender’s
Revolving Credit Commitment.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has assets exceeding $10,000,000 at the time the relevant Guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under §1a(180(A)(v)(II) of
the Commodity Exchange Act.
“Qualified Equity Interests” means Equity Interests of Holdings other than
Disqualified Equity Interests.
“RealEC” means RealEC Technologies, LLC, a Delaware limited liability company.
“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any L/C
Issuer, as applicable and (d) any Swing Line Lender, as applicable.
“Refinanced Debt” has the meaning set forth in Section 2.19(a). “Refinancing”
means repayment in full of (x) the mirror loan from FNF in an aggregate
outstanding principal amount of approximately $803,900,000 evidenced by that
certain amended and restated mirror note dated as of March 30, 2015 and (y) the
intercompany loans from FNF in an aggregate outstanding principal amount of
approximately $699,000,000, pursuant to (I) that certain second amended and
restated intercompany note dated as of March 30, 2015 and (II) that certain
amended and restated intercompany note dated as of May 30, 2014.
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent, (c) each
Additional Lender and Lender that agrees to provide any portion of the
Refinancing Indebtedness being incurred pursuant thereto and (d) to the extent
relating to the Revolving Credit Commitments, the L/C Issuer and the Swing Line
Lender, in accordance with Section 2.19.
“Refinancing Indebtedness” has the meaning specified in Section 2.19(a).
“Refinancing Revolving Commitments” means Revolving Credit Commitments
established pursuant to a Refinancing Amendment.
“Refinancing Revolving Lender” means a Lender with a Refinancing Revolving
Commitment or an outstanding Refinancing Revolving Loan.
“Refinancing Revolving Loans” means the Revolving Loans made pursuant to the
Refinancing Revolving Commitments.
“Refinancing Term Loan Commitment” means the commitment of any Lender to make
Refinancing Term Loans

24

--------------------------------------------------------------------------------




pursuant to Section 2.19 to the Borrower.
“Refinancing Term Loan Lender” means a Lender with an outstanding Refinancing
Term Loan.
“Refinancing Term Loans” means Term Loans that result from a Refinancing
Amendment.
“Register” has the meaning specified in Section 11.07(e).
“Rejecting Lender” has the meaning specified in Section 2.06(b)(ix).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Repricing Event” shall mean (a) the refinancing or repricing by the Borrower of
all or any portion of the Term B Loans with the proceeds of, or any conversion
of the Term B Loans into, any new or replacement tranche of term loans and (b)
any amendment to the Term B Loans, in each case of the foregoing clauses (a) and
(b), the primary purpose of which is to have or result in an effective “yield”
(with “yield” being determined in a manner consistent with that set forth in
Section 2.16(g)) as of the date of such refinancing, repricing or amendment that
is (and not by virtue of any fluctuation in any “base” rate) less than the
“yield” applicable to the Term B Loans as of the date of such refinancing,
repricing or amendment, but excluding, in any such case, any refinancing,
repricing or amendment of the Term B Loans in connection with (i) any
acquisition or similar Investment permitted hereby, in each case in excess of
$100,000,000 or (ii) a “Change of Control” transaction.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments, if any, and (c) aggregate
unused Revolving Credit Commitments, if any; provided that the unused Term
Commitment, unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Required Pro Rata Lenders” means, as of any date of determination, Term A
Lenders and Revolving Credit Lenders (voting as a single class) having more than
50% of the sum of the (a) Outstanding Amount of all Term A Loans, (b) aggregate
unused Term A Commitments, if any, (c) Outstanding Amount of all Revolving
Credit Loans and all L/C Obligations (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition) and
(d) aggregate unused Revolving Credit Commitments, if any; provided that the
portion of such Outstanding Amounts, L/C Obligations and unused Commitments held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Pro Rata Lenders.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders having more than 50% of the sum of the (a) Outstanding Amount of
all Revolving Credit Loans and all L/C Obligations (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments, if any;
provided that the unused Revolving Credit Commitment of, and the portion of the
Outstanding Amounts held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.
“Responsible Officer” means the chief executive officer, president, any
executive vice president, chief financial officer, treasurer or assistant
treasurer or other similar officer of a Loan Party (or any other person duly
authorized by a Loan Party to act with respect to the Loan Documents on behalf
of such Loan Party) and, as to any document delivered on the Closing Date,
secretary or assistant secretary. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
“Restricted Companies” means Holdings, the Borrower and the Restricted
Subsidiaries, and “Restricted Company” means any of the foregoing.
“Restricted Domestic Subsidiary” means any Restricted Subsidiary that is a
Domestic Subsidiary.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) on account of any Equity Interest of any
Restricted Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition,

25

--------------------------------------------------------------------------------




cancellation or termination of any such Equity Interest, or on account of any
return of capital to any Restricted Company’s stockholders, partners or members
(or the equivalent Persons thereof). The amount expended in any Restricted
Payment, if other than in cash, will be deemed to be the fair market value of
the relevant non-cash assets, as determined in good faith by the board of
directors of the Borrower and evidenced by a board resolution.
“Restricted Prepayment” has the meaning specified in Section 7.11. “Restricted
Subsidiary” means any Subsidiary of the Borrower other than an Unrestricted
Subsidiary.
“Revolver Maturity Date” means May 27, 2020, or, as to any Revolving Credit
Lender for which the Revolver Maturity Date is extended pursuant to Section
2.18, the date to which the Revolver Maturity Date is so extended or, in each
case, if such day is not a Business Day, the next preceding Business Day.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal or face
amount at any one time outstanding not to exceed the Dollar amount set forth
opposite such Lender’s name under the caption “Revolving Credit Commitment” (i)
on Schedule 2.01, (ii) in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, or (iii) in the case of any Lender that provides
new Revolving Credit Commitments pursuant to Section 2.16, in the applicable
Commitment Increase and Joinder Agreement, as applicable, and as such amount may
be adjusted from time to time in accordance with this Agreement. The aggregate
Revolving Credit Commitments of all Revolving Credit Lenders is $400,000,000 on
the Closing Date.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
“Revolving Credit Loan” means a Loan made by a Revolving Credit Lender pursuant
to its Revolving Credit Commitment.
“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered permitted assigns, in substantially
the form of Exhibit C-3, evidencing the aggregate indebtedness of the Borrower
owed to such Revolving Credit Lender resulting from the Revolving Credit Loans
made by such Revolving Credit Lender.
“Revolving Outstandings” means, with respect to any Revolving Credit Lender at
any time, the sum of the aggregate Outstanding Amount of such Lender’s Revolving
Credit Loans plus its Pro Rata Share, determined for this purpose solely among
the Commitments under the Revolving Credit Facility, of the Outstanding Amount
of the L/C Obligations plus its Swing Line Obligations.
“Revolving Termination Date” has the meaning specified in Section 2.10(b).
“S&P” means Standard & Poor’s Financial Services LLC, and any successor thereto.
“Same Day Funds” means, with respect to disbursements and payments in Dollars,
immediately available funds.
“Sanctions” has the meaning specified in Section 5.08(a).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Hedging Obligations” means all obligations of any Loan Party in respect
of any Hedge Agreement.
“Secured Obligations” has the meaning specified in the Security Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the holders of Cash Management Obligations and each co-agent or
sub- agent appointed by the Administrative Agent from time to time pursuant to
Section 9.02.
“Securitization Assets” means any accounts receivable, royalty or revenue
streams, other financial assets, proceeds and books, records and other related
assets incidental to the foregoing subject to a Securitization Financing.
“Securitization Financing” means a receivables or other securitization
transaction involving the Restricted Companies and a Securitization Vehicle.
“Securitization Vehicle” means one or more special purpose vehicles that are,
directly or indirectly, wholly-owned Subsidiaries of the Borrower and are
Persons organized for the limited purpose of entering into a Securitization
Financing by

26

--------------------------------------------------------------------------------




purchasing, or receiving by way of capital contributions, sale or other
transfer, assets from the Borrower and its Subsidiaries and obtaining financing
for such assets from third parties, and whose structure is designed to insulate
such vehicle from the credit risk of the Borrower.
“Security Agreement” means that certain Security Agreement, dated as of May 27,
2015, among the Loan Parties and the Administrative Agent, substantially in the
form of Exhibit G.
“Security Agreement Supplement” has the meaning specified in the Security
Agreement.
“Senior Managing Agents” means Fifth Third Bank, Citizens Bank, N.A., PNC
Capital Markets LLC and BBVA Compass as senior managing agents under this
Agreement.
“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or other agreement pursuant to which such Indebtedness is
issued, incurred or otherwise obtained, as the case may be, and each of their
successors in such capacities.
“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Total Indebtedness (other than any portion of Total Indebtedness
that is unsecured) outstanding on such date of determination, minus Permitted
Unrestricted Cash to (b) Consolidated EBITDA as of the last day of the most
recently ended Test Period, in each case, of Holdings, the Borrower and the
Restricted Subsidiaries on a consolidated basis.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“SPC” has the meaning specified in Section 11.07(i).
“Specified Disposition” means any sale, transfer or other disposition, or series
of related sales, transfers or other dispositions (other than (x) in the
ordinary course of business or (y) among Holdings, the Borrower and the
Restricted Subsidiaries), (a) that involves assets comprising all or
substantially all of an operating unit of a business or common Equity Interests
of any Person, in each case owned by any Restricted Company and (b) the total
consideration in respect of which exceeds $5,000,000.
“Specified Financial Statements” means, collectively, (a) audited consolidated
and combined balance sheets of Holdings and its Subsidiaries as of December 31,
2014 and 2013 and the related consolidated and combined statements of operations
and comprehensive loss, members’ equity and cash flows for the year ended
December 31, 2014 and for the period from October 16, 2013 through December 31,
2013, including, an unqualified audit report thereon, (b) audited consolidated
balance sheets of Lender Processing Services, Inc. (the predecessor of the
Borrower) and its subsidiaries as of January 1, 2014 and December 31, 2013 and
the related consolidated statements of earnings (loss), comprehensive earnings
(loss), stockholders’ equity and cash flows for the day ended January 1, 2014
and for each of the years in the two-year period ended December 31, 2013,
including an unqualified audit report thereon, and (c) an unaudited consolidated
balance sheet of Holdings and its Subsidiaries and the related consolidated
statements of operations, members’ equity and cash flows for each subsequent
fiscal quarter ending at least 45 days prior to the Closing Date and for the
elapsed interim period following the last completed fiscal year and for the
comparable periods of the prior fiscal year.
“Specified FNF Insurance Subsidiaries” means any direct or indirect Subsidiary
of Fidelity National Financial, Inc. (other than Holdings or any Subsidiary of
Holdings) that is a title insurance underwriter and subject to regulations as an
insurance company by any Governmental Authority.
“Specified FNF Voting Cap” means an aggregate principal amount of Term B Loans
of up to the lesser of (x) $50,000,000 and (y) 6.25% of the sum of, as of the
date of determination, (a) Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments, if any, and (c) aggregate
unused Revolving Credit Commitments, if any; provided that the unused Term
Commitment, unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of this clause (y).
“Specified Responsible Officer” means the chief executive officer, president,
chief operating officer, chief financial

27

--------------------------------------------------------------------------------




officer, treasurer, chief accounting officer or general counsel of the Borrower.
“Specified Transaction” means, any Investment, Restricted Payment, Restricted
Prepayment, operating improvement, restructuring, cost savings initiative, any
similar initiative and/or specified transaction, designation of an Unrestricted
Subsidiary, or incurrence of Indebtedness in respect of which compliance with
the financial covenants set forth in Section 7.10 or a specified level of the
First Lien Leverage Ratio, the Leverage Ratio or the Senior Secured Leverage
Ratio, is by the terms of this Agreement required to be calculated on a Pro
Forma Basis, or any Specified Disposition.
“Sponsor” means Thomas H. Lee Partners, L.P., a Delaware limited partnership
(together with its Affiliates and funds managed or advised by it or its
Affiliates or any of their respective controlled Affiliates).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Eurodollar Rate, for eurocurrency funding (currently referred to
as “Eurodollar Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings or the Borrower, as the context requires.
“Subsidiary Guarantor” has the meaning specified in Section 6.13.
“Successor Borrower” has the meaning specified in Section 7.04.
“Successor Holdings” has the meaning specified in Section 7.12.
“Survey” means a survey of any Material Real Property subject to a Mortgage (and
all improvements thereon) which is (a) (i) prepared by a surveyor or engineer
licensed to perform surveys in the jurisdiction where such Material Real
Property is located, (ii) dated (or redated) as of a date reasonably acceptable
to the Administrative Agent; provided that if the title company shall provide
survey coverage, such date shall be deemed acceptable, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent and the title company, (iv) complying with the detail
requirements of the American Land Title Association reasonably required by the
Administrative Agent and customary in similar transactions, and (v) sufficient
for the title company to provide survey coverage in any Title Policy required
herein, or (b) otherwise reasonably acceptable to the Administrative Agent.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, futures contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy backs and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement or related schedules, including any
such obligations or liabilities arising therefrom.
“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such

28

--------------------------------------------------------------------------------




Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.
“Swing Line Commitment” means, as to any Swing Line Lender, its commitment to
make Swing Line Loans pursuant to Section 2.05, in an aggregate principal amount
at any time outstanding not to exceed (a) in the case of any Swing Line Lender
party hereto as of the Closing Date, the amount set forth opposite such Lender’s
name in Schedule 2.05 under the heading “Swing Line Commitments” and (b) in the
case of any Revolving Credit Lender that becomes a Swing Line Lender hereunder
thereafter, that amount which shall be set forth in the written agreement by
which such Lender shall become a Swing Line Lender. The aggregate Swing Line
Commitment of all the Swing Line Lenders shall be less or equal to the Swing
Line Sublimit at all times.
“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lenders pursuant to Section 2.05.
“Swing Line Lender” means (a) JPMCB, (b) Bank of America and (c) each other
Revolving Credit Lender, if any, as the Borrower may from time to time select as
a Swing Line Lender hereunder (provided that such Lender shall be reasonably
acceptable to the Administrative Agent and has agreed to be a Swing Line Lender
hereunder in a writing satisfactory to the Administrative Agent, executed by
such Lender, the Borrower and the Administrative Agent), in each case in its
capacity as provider of Swing Line Loans, or any successor swing line lender
hereunder.
“Swing Line Loan” has the meaning specified in Section 2.05(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Obligations” means, at any time, the aggregate principal amount of
all Swing Line Loans outstanding at such time. The Swing Line Obligations of any
Lender at any time shall be the sum of (a) its Pro Rata Share, determined for
this purpose solely among the Commitments under the Revolving Credit Facility,
of the total Swing Line Obligations at such time related to Swing Line Loans
other than any Swing Line Loans made by such Lender in its capacity as a Swing
Line Lender and (b) if such Lender shall be a Swing Line Lender, the aggregate
principal amount of all Swing Line Loans made by such Lender outstanding at such
time (to the extent that the other Lenders shall not have funded their
participations in such Swing Line Loans).
“Swing Line Sublimit” means an amount equal to $25,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term A Commitment” means, as to each Term A Lender, its obligation to make a
Term A Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount not to exceed the Dollar amount set forth opposite such Term A
Lender’s name on Schedule 2.01 under the caption “Term A Commitment” or in the
Assignment and Assumption pursuant to which such Term A Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The initial aggregate amount of the Term A
Lenders’ Term A Commitments on the Closing Date is $800,000,000.
“Term A Facility” means, at any time, the aggregate amount of the Term A
Commitments or Term A Loans at such time.
“Term A Lender” means, at any time, any Lender that has a Term A Commitment or a
Term A Loan at such time.
“Term A Loan” means a Loan made pursuant to Section 2.01(a).
“Term A Maturity Date” has the meaning specified in the definition of “Maturity
Date.”
“Term A Note” means a promissory note of the Borrower payable to any Term A
Lender or its registered permitted assigns, in substantially the form of Exhibit
C-1, evidencing the aggregate indebtedness of the Borrower owed to such Term A
Lender resulting from the Term A Loans made by such Term A Lender.
“Term B Commitment” as to each Term B Lender, its obligation to make a Term B
Loan to the Borrower pursuant to Section 2.01(c) in an aggregate principal
amount not to exceed the Dollar amount set forth opposite such Term B Lender’s
name on Schedule 2.01 under the caption “Term B Commitment” or in the Assignment
and Assumption pursuant to which such Term B lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Term B Lenders’ Term B
Commitments on the Closing Date is $400,000,000.

29

--------------------------------------------------------------------------------




“Term B Facility” means, at any time, the aggregate amount of the Term B
Commitments or the Term B Loans at such time.
“Term B Lenders” means, at any time, any Lender that has a Term B Commitment or
a Term B Loan at such time.
“Term B Loan” means a Loan made pursuant to Section 2.01(c).
“Term B Maturity Date” has the meaning specified in the definition of “Maturity
Date.”
“Term B Note” means a promissory note of the Borrower payable to any Term B
Lender or its registered permitted assigns, in substantially the form of Exhibit
C-2, evidencing the aggregate indebtedness of the Borrower owed to such Term B
Lender resulting from the Term B Loans made by such Term B Lender.
“Term Borrowing” means a Borrowing consisting of simultaneous Term Loans made by
each of the Term Lenders of such Tranche pursuant to Section 2.01(a), 2.16, 2.18
or 2.19.
“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan of any Tranche to the Borrower hereunder, expressed as an amount
representing the maximum principal amount of the Term Loan of such Tranche to be
made by such Term Lender under this Agreement, as such commitment may be reduced
or increased from time to time pursuant to (a) assignments by or to such Term
Lender pursuant to an Assignment and Assumption, (b) a Commitment Increase and
Joinder Agreement, (c) a Refinancing Amendment or (d) an Extension Amendment.
“Term Facilities” means, collectively, (a) the Term A Facility, (b) the Term B
Facility and (c) with respect to any other Tranche of Term Loans, (i) on or
prior to the applicable funding date of such Tranche of Term Loans, the
aggregate amount of the Term Commitments of such Tranche at such time and (ii)
thereafter, the aggregate principal amount of the Term Loans of all Term Lenders
of such Tranche outstanding at such time.
“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.
“Term Loan” means any Term A Loan, any Term B Loan, any Additional Term Loan,
any Extended Term Loans and any Refinancing Term Loans.
“Term Note” means a Term A Note or a Term B Note.
“Termination Date” has the meaning specified in Article 6.
“Test Period” means, as of any date, the period of four consecutive fiscal
quarters then most recently ended for which financial statements under Section
6.01(a) or 6.01(b), as applicable, have been delivered (or are required to have
been delivered); it being understood and agreed that prior to the first delivery
of financial statements pursuant to Section 6.01(b), “Test Period” means the
period of four consecutive fiscal quarters in respect to which the financial
statements of Holdings, the Borrower and its Subsidiaries are available.
“Threshold Amount” means $70,000,000.
“Title Policy” means a policy of title insurance (or marked-up title insurance
commitment having the effect of a policy of title insurance) insuring the Lien
of a Mortgage as a valid mortgage Lien (subject only to Permitted Liens) on the
mortgaged property and fixtures described therein in the amount equal to no more
than the fair market value of such mortgaged property and fixtures, issued by a
title company reasonably acceptable to the Administrative Agent which shall (a)
to the extent necessary, include such reinsurance arrangements (with provisions
for direct access, if necessary) as shall be reasonably acceptable to the
Administrative Agent; (b) contain a “tie-in” or “cluster” endorsement, if
available under applicable law (i.e., policies which insure against losses
regardless of location or allocated value of the insured property up to a stated
maximum coverage amount); (c) have been supplemented by such endorsements as
shall be reasonably requested by the Administrative Agent (provided that in lieu
of a zoning endorsement, a zoning opinion, report or other letter in form and
substance reasonably satisfactory to the Administrative Agent may be provided);
and (d) affirmatively insure against loss arising out of or contain no
exceptions to title other than Liens permitted hereunder.
“Total Assets” means, at any time with respect to any Person, the total assets
appearing on the most recently prepared consolidated balance sheet of such
Person as of the end of the most recent fiscal quarter of such Person for which
such balance sheet is available, prepared in accordance with GAAP.
“Total Consolidated Assets” means, at any time, the total assets appearing on
the most recently prepared consolidated balance sheet of Holdings, the Borrower
and the Restricted Subsidiaries as of the end of the most recent fiscal quarter
of Holdings, the Borrower and the Restricted Subsidiaries for which such balance
sheet is available, prepared in accordance with GAAP.
“Total Indebtedness” means, without duplication, (a) the aggregate Outstanding
Amount of all Loans and all Unreimbursed Amounts and (b) all other Indebtedness
of the Restricted Companies of the type referred to in clauses (a), (b)

30

--------------------------------------------------------------------------------




(but solely in respect of letters of credit and bankers’ acceptances, and solely
to the extent drawn and not yet reimbursed), (d), (e) and (f) of the definition
thereof and all Guarantees of the Restricted Companies in respect of such
Indebtedness of any other Person, excluding any obligation, liability or
indebtedness of any Restricted Company if, upon or prior to the maturity
thereof, such Restricted Company has delivered a notice of prepayment or
redemption and irrevocably deposited with the proper Person in trust or escrow
the necessary funds (or evidences of Indebtedness) for the defeasance,
discharge, redemption, payment or satisfaction of such obligation, liability or
Indebtedness, and thereafter such funds and evidences of such obligation,
liability or Indebtedness or other security so deposited are not included in the
calculation of Permitted Unrestricted Cash; provided that if any such deposit is
returned to the Borrower and the corresponding obligation, liability or
Indebtedness of such Restricted Company is not defeased, discharged, redeemed,
paid or satisfied, but remain outstanding, this exclusion shall not apply.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Credit Loans, all L/C Obligations and Swing Line Loans.
“Tranche” means (a) when used with respect to Revolving Credit Lenders,
Revolving Credit Commitments, Revolving Credit Loans or a Revolving Credit
Borrowing, refers to whether such lenders, commitments or loans (or loans
comprising such borrowing) are (i) Revolving Credit Lenders, Revolving Credit
Commitments or Revolving Credit Loans under Section 2.01(b) or (ii) holders of
any Extended Revolving Loans, Extended Revolving Credit Commitments in respect
thereof or such Extended Revolving Credit Loans and (b) when used with respect
to Term Loans or Term Lenders, refers to whether such lenders, commitments or
loans (or loans comprising such borrowing) are (i) Term A Lenders, Term A
Commitments or Term A Loans, (ii) Term B Lenders, Term B Commitments or Term B
Loans, (iii) holders of any tranche of Additional Term Loans, commitments of
such holders in respect thereof or such Additional Term Loans, (iv) holders of
any Extended Term Loans, commitments of such holders in respect thereof or such
Extended Term Loans, or (v) holders of any Refinancing Term Loans, commitments
of such holders in respect thereof or such Refinancing Term Loans.
“Transactions” means, collectively, (a) the IPO and the Mergers, (b) the Equity
Purchase, (c) the Refinancing, (d) the funding of the Loans on the Closing Date
and the execution and delivery of the Loan Documents on the Closing Date and (e)
the payment of costs and expenses related to the foregoing clauses (a) through
(d).
“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“USA Patriot Act” has the meaning specified in Section 2.19(a).
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.
“United States” and “U.S.” mean the United States of America. “Unreimbursed
Amount” has the meaning specified in Section 2.04(c)(i). “Unrestricted
Subsidiary” means (a) each Subsidiary of the Borrower listed on Schedule 1.01B
and (b) any Subsidiary of the Borrower designated by the board of directors of
the Borrower as an Unrestricted Subsidiary pursuant to Section 6.15 subsequent
to the Closing Date (and continuing until such time that such designation may be
thereafter revoked by the Borrower).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one- twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“Working Capital” means, at any date, the excess of current assets of Holdings,
the Borrower and the Restricted Subsidiaries on such date (excluding cash and
Cash Equivalents) over current liabilities of Holdings, the Borrower and the
Restricted Subsidiaries on such date (excluding current liabilities in respect
to Indebtedness), all determined on a consolidated basis in accordance with
GAAP.
Section 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan

31

--------------------------------------------------------------------------------




Document shall refer to such Loan Document as a whole and not to any particular
provision thereof.
(c)Article, Section, Exhibit and Schedule references are to the Loan Document in
which such reference appears.
(d)The term “including” is by way of example and not limitation.
(e)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(f)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
Section 1.03. Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations
pursuant to Section 7.10) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP, as in effect from time to time,
applied on a basis consistent (except for changes approved by Parent’s
independent public accountants) with the most recent audited consolidated
financial statements of Holdings, the Borrower and the Restricted Subsidiaries
delivered to the Lenders pursuant to Section 6.01 or, prior to such delivery,
the Specified Financial Statements for the fiscal year ended December 31, 2014.
(b) If at any time any change in GAAP would affect the computation of any
financial ratio set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent and the Borrower
shall negotiate in good faith to amend such ratio to preserve the original
intent thereof in light of such change in GAAP (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders a
written reconciliation in form reasonably satisfactory to the Administrative
Agent, between calculations of such ratio made before and after giving effect to
such change in GAAP.
(c) Notwithstanding anything to the contrary contained herein, financial ratios
and other financial calculations pursuant to this Agreement shall, following any
Specified Transaction, be calculated on a Pro Forma Basis until the completion
of four full fiscal quarters following such Specified Transaction.
Section 1.04. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
Section 1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
Section 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that, with respect to any payment of interest on or
principal of Eurodollar Rate Loans, if such extension would cause any such
payment to be made in the next succeeding calendar month, such payment shall be
made on the immediately preceding Business Day.
Section 1.08. Certain Calculations and Tests.
(a)Notwithstanding anything to the contrary herein, to the extent that the terms
of this Agreement require (i) compliance with any financial ratio or test
(including, without limitation, Section 7.10, any First Lien Leverage Ratio
test, any Senior Secured Leverage Ratio test and/or any Leverage Ratio test)
and/or any cap expressed as a percentage of Consolidated EBITDA or (ii) the
absence of a Default or Event of Default (or any type of Default or Event of
Default) as a condition to (A) the consummation of any transaction in connection
with any acquisition or similar Investment (including the assumption or
incurrence of Indebtedness), (B) the making of any Restricted Payment and/or (C)
the making of any Restricted Prepayment, the determination of whether the
relevant condition is satisfied may be made, at the election of the Borrower,
(1) in the case of any acquisition or similar Investment, at the time of either
(x) the execution of the definitive

32

--------------------------------------------------------------------------------




agreement with respect to such acquisition or Investment or (y) the consummation
of such acquisition or Investment, (2) in the case of any Restricted Payment, at
the time of (x) the declaration of such Restricted Payment (provided such
Restricted Payment is made within 60 days after the date of declaration
thereof), or (y) the making of such Restricted Payment and (3) in the case of
any Restricted Prepayment, at the time of (x) delivery of irrevocable (which may
be conditional) notice of prepayment issued in compliance with the definitive
documents applicable to such Junior Indebtedness with respect to such Restricted
Prepayment or (y) the making of such Restricted Prepayment, in each case, after
giving effect to the relevant acquisition, Restricted Payment and/or Restricted
Prepayment on a Pro Forma Basis.
(b)For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including, without limitation, Section 7.10, any First Lien Leverage Ratio
test, any Senior Secured Leverage Ratio test, any Leverage Ratio test and/or the
amount of Consolidated EBITDA or Total Consolidated Assets), such financial
ratio or test shall be calculated on a pro forma basis at the time such action
is taken (subject to clause (a) above), such change is made, such transaction is
consummated or such event occurs, as the case may be, and no Default or Event of
Default shall be deemed to have occurred solely as a result of a change in such
financial ratio or test occurring after the time such action is taken, such
change is made, such transaction is consummated or such event occurs, as the
case may be.
Section 1.09. Exchange Rates; Currencies Generally.
(a)For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, Lien, Restricted Payment,
Restricted Prepayment, Investment or an Affiliate Transaction, the U.S.
dollar-equivalent principal amount of Indebtedness, or amount of Lien,
Restricted Payment, Restricted Prepayment, Investment or Affiliate Transaction,
in each case, denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term Indebtedness, or first committed, in the case of
revolving credit Indebtedness incurred or made in the case of any Lien,
Restricted Payment, Restricted Prepayment, Investment or Affiliate Transaction;
provided that if any such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable U.S. dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such U.S. dollar-denominated restriction shall be deemed not to
have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced. Notwithstanding anything to the contrary in this Agreement, the
maximum amount of any Indebtedness, Liens, Restricted Payments, Restricted
Prepayments, Investments or Affiliate Transactions that the Restricted Companies
may incur in compliance with this Agreement shall not be deemed to be exceeded
solely as a result of fluctuations in the exchange rate of currencies. The
principal amount of any Indebtedness incurred to refinance other Indebtedness,
if incurred in a different currency from the Indebtedness being refinanced,
shall be calculated based on the currency exchange rate applicable to the
currencies in which such refinancing Indebtedness is denominated that is in
effect on the date of such refinancing.
Section 1.10. Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then- existing Loans with Additional Loans, Refinancing Term Loans, Loans
in connection with any Refinancing Revolving Facility, Extended Term Loans,
Extended Revolving Loans or loans incurred under a new credit facility, in each
case, to the extent such extension, replacement, renewal or refinancing is
effected with such Lender’s consent by means of a “cashless roll” by such
Lender, such extension, replacement, renewal or refinancing shall be deemed to
comply with any requirement hereunder or any other Loan Document that such
payment be made “in Dollars”, “in immediately available funds”, “in cash” or any
other similar requirement.
ARTICLE 2
THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01. The Term A Borrowings. (a) The Term A Borrowings. Subject to the
terms and conditions set forth herein, each Term Lender has severally agreed to
make, on the Closing Date, a single loan in Dollars in an aggregate principal
amount equal to its Term A Commitment. Amounts borrowed under this Section
2.01(a) and repaid or prepaid may not be reborrowed. Term A Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.
(b)The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans to the
Borrower in Dollars from time to time, on any Business Day until the Revolver
Maturity Date, in an aggregate amount not to exceed at any time outstanding the
amount of such Lender’s Revolving Credit Commitment; provided that after giving
effect to any Revolving Credit Borrowing, (x) the Revolving Outstandings of any
Lender shall not exceed such Lender’s Revolving Credit Commitment, and (y) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving Credit
Commitments. Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(b), prepay under Section 2.06 and reborrow under this Section
2.01(b). Revolving Credit Loans may be Base Rate Loans

33

--------------------------------------------------------------------------------




or Eurodollar Rate Loans, as further provided herein. All Revolving Credit Loans
will be made by all Revolving Credit Lenders in accordance with their Pro Rata
Share of the Revolving Credit Facility until the Revolver Maturity Date.
(c) The Term B Borrowings. Subject to the terms and conditions set forth herein,
each Term B Lender severally agrees to make, on the Closing Date, a single loan
in Dollars to the Borrower in an amount equal to such Lender’s Term B
Commitment. Amounts borrowed under this Section 2.01(c) and repaid or prepaid
may not be reborrowed. Term B Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
Section 2.02. Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than (i) 1:00 p.m. three
Business Days prior to the requested date of any Borrowing of Eurodollar Rate
Loans, continuation of Eurodollar Rate Loans or any conversion of Base Rate
Loans to Eurodollar Rate Loans (provided that, if such Borrowing is an initial
Credit Extension to be made on the Closing Date, notice must be received by the
Administrative Agent not later than (x) in the case of Term A Loans and
Revolving Credit Loans, 2:00 p.m. three Business Days prior to the requested
date of such Borrowing and (y) in the case of Term B Loans, 2:00 p.m. one
Business Day prior to the requested date of such Borrowing) and (ii) 12:00 noon
on the requested date of any Borrowing of Base Rate Loans. Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $1,000,000 in
excess thereof. Except as provided in Section 2.04(c)(i) and Section 2.05(c)(i),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term A Borrowing, a Term B Borrowing, a Revolving Credit Borrowing,
a conversion of Term Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or which existing Term Loans or
Revolving Credit Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans or Revolving Credit
Loans shall be made as, or converted to, a Eurodollar Rate Loan with an Interest
Period of one month (subject to the definition of Interest Period). Any such
automatic conversion to Eurodollar Rate Loans with an Interest Period of one
month shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.
(a)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Appropriate Lender of the amount of its Pro Rata Share of the
applicable Class and Tranche of Loans, and if no timely notice of a conversion
or continuation is provided by the Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Eurodollar Rate
Loans with an Interest Period of one month or continuation described in Section
2.02(a). In the case of each Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of JPMCB with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided that if, on the date the Loan
Notice with respect to such Borrowing is given by the Borrower, there are Swing
Line Loans or L/C Borrowings outstanding, then the proceeds of such Borrowing
shall be applied, first, to the payment in full of any such L/C Borrowings,
second, to the payment in full of any such Swing Line Loans, and third, to the
Borrower as provided above.
(b)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless the Borrower pays the amount due, if any, under Section 3.07 in
connection therewith. During the existence of an Event of Default, the
Administrative Agent or the Required Lenders may require that no Loans may be
converted to or continued as Eurodollar Rate Loans.
(c)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in JPMCB’s

34

--------------------------------------------------------------------------------




prime rate used in determining the Base Rate promptly following the public
announcement of such change.
(d)After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than 12 Interest Periods in effect with respect to
Loans.
(e)The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
Section 2.03. [Reserved].
Section 2.04. Letters of Credit.
(a)The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.04, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars for the account of the Borrower and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.04(b), and (2) to honor
drafts under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower; provided that no L/C Issuer shall be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit if as of the date of such L/C
Credit Extension or after giving effect thereto, (w) the Total Revolving
Outstandings would exceed the Aggregate Revolving Credit Commitments, (x) the
Revolving Outstandings of any Lender would exceed such Lender’s Revolving Credit
Commitment, (y) the Outstanding Amount of the L/C Obligations would exceed the
Letter of Credit Sublimit or (z) the Outstanding Amount of the L/C Obligations
with respect to Letters of Credit issued by such L/C Issuer would exceed such
L/C Issuer’s L/C Commitment. Within the foregoing limits, and subject to the
terms and conditions hereof, the Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.
(ii)    An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:
A.any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which, in each
case, such L/C Issuer in good faith deems material to it;
B.subject to Section 2.04(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless all Revolving Credit Lenders (other than any Revolving Credit
Lender that is a Defaulting Lender) have approved such expiry date;
C.the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all Revolving Credit Lenders (other
than any Revolving Credit Lender that is a Defaulting Lender) have approved such
expiry date; or
D.the issuance of such Letter of Credit would violate any Laws or one or more
policies of such L/C Issuer.
(iii)An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(b)Procedures for Issuance and Amendment of Letters of Credit; Auto- Renewal
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any Letter of Credit Application or
other agreement submitted by the Borrower

35

--------------------------------------------------------------------------------




to, or entered into by the Borrower with the applicable L/C Issuer relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 1:00 p.m. at least two Business Days
prior to the proposed issuance date or date of amendment, as the case may be, or
such later date and time as the relevant L/C Issuer may agree in a particular
instance in its sole discretion. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the relevant L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the relevant L/C Issuer may reasonably
request. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer: (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day);
(3) the nature of the proposed amendment; and (4) such other matters as the
relevant L/C Issuer may reasonably request. No Letter of Credit, Letter of
Credit Application or other document entered into by the Borrower with any L/C
Issuer relating to any Letter of Credit shall contain any representations or
warranties, covenants or events of default not set forth in this Agreement (and
to the extent inconsistent herewith shall be rendered null and void (or reformed
automatically without further action by any Person to conform to the terms of
this Agreement), and if any Letter of Credit Application includes
representations and warranties, covenants and/or events of default that do not
contain the materiality qualifiers, exceptions or thresholds that are applicable
to the analogous provisions of this Agreement or other Loan Documents, or are
otherwise more restrictive, the relevant qualifiers, exceptions and thresholds
contained herein shall be incorporated therein or, to the extent more
restrictive, shall be deemed for purposes of such Letter of Credit Application
to be the same as the analogous provisions herein.
(ii)Promptly after receipt of any Letter of Credit Application, the relevant L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the relevant L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof (such confirmation
to be promptly provided by the Administrative Agent), then, subject to the terms
and conditions hereof, the relevant L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such Letter of Credit.
(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the relevant L/C Issuer may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic renewal provisions (each, an “Auto-
Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of Credit
must permit the relevant L/C Issuer to prevent any such renewal at least once in
each twelve month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to such L/C Issuer for any such renewal. Once an Auto-Renewal Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the relevant L/C Issuer to permit the renewal of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided that the relevant L/C Issuer shall not permit any such
renewal if (A) such L/C Issuer has determined that it would have no obligation
at such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.04(a)(ii) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is five Business Days before the Nonrenewal Notice Date from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied.
(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)Drawings and Reimbursements; Funding of Participations. (i) Upon receipt from
the beneficiary of any Letter of Credit of any notice of a drawing under such
Letter of Credit, the relevant L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. Not later than 3:00 p.m. on the date of any
payment by the relevant L/C Issuer under a

36

--------------------------------------------------------------------------------




Letter of Credit (each such date, an “Honor Date”), the Borrower shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing and in Dollars; provided that if notice of such drawing is not
provided to the Borrower prior to 12:00 noon on the Honor Date, then the
Borrower shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in Dollars on the next succeeding
Business Day and such extension of time shall be reflected in computing fees in
respect of any such Letter of Credit. If the Borrower fails to so reimburse the
relevant L/C Issuer by such time, the Administrative Agent shall promptly notify
each Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Revolving Credit
Lender’s Pro Rata Share thereof. In such event, the Borrower shall be deemed to
have requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02(a) for the principal
amount of Base Rate Loans but subject to the amount of the unutilized portion of
the Revolving Credit Commitments and the conditions set forth in Section 4.02
(other than the delivery of a Loan Notice). Any notice given by the relevant L/C
Issuer or the Administrative Agent pursuant to this Section 2.04(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
(ii)Each Revolving Credit Lender (including the Lender acting as the relevant
L/C Issuer) shall upon any notice pursuant to Section 2.04(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C Issuer
at the Administrative Agent’s Office in an amount equal to its Pro Rata Share of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent (if such notice is provided to the
Revolving Credit Lenders prior to 11:00 a.m. on such date, and otherwise, by no
later than two hours after receipt of such notice), whereupon, subject to the
provisions of Section 2.04(c)(ii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
relevant L/C Issuer in Dollars.
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans, the Borrower shall be deemed to
have incurred from the relevant L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the relevant L/C Issuer pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.04.
(iv)Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.04(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of such
L/C Issuer.
(v)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the relevant L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.04(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against such L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the relevant L/C Issuer for the
amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi)If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the relevant L/C Issuer any amount required to be paid
by such Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(i), such L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. If such Lender pays such amount (with interest as aforesaid),
the amount so paid shall constitute such Lender’s Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the relevant L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.04(c)(v) shall be conclusive absent manifest error.

37

--------------------------------------------------------------------------------




(d)Repayment of Participations. (i) If, at any time after the relevant L/C
Issuer has made a payment under any Letter of Credit and has received from any
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.04(c), the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Pro Rata
Share thereof in Dollars and in the same funds as those received by the
Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
relevant L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned
under any of the circumstances described in Section 11.06 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.
(e)Obligations Absolute. The obligation of the Borrower to reimburse any L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document, or any term or provision therein;
(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the relevant L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not comply with the terms of
such Letter of Credit; or any payment made by the relevant L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in- possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v)any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of the Borrower in respect of such
Letter of Credit; or
(vi)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder;
Neither the Administrative Agent, the Lenders nor the L/C Issuer, nor any of
their Agent- Related Persons, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the relevant L/C Issuer; provided that the foregoing shall not
excuse any L/C Issuer from liability to the Borrower to the extent of any direct
damages (as opposed to special, indirect, consequential or punitive damages)
suffered by the Borrower that are caused by such L/C Issuer’s gross negligence
or willful misconduct (as finally determined by a court of competent
jurisdiction). The Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will promptly notify the relevant L/C Issuer.
(f)Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of any L/C Issuer,

38

--------------------------------------------------------------------------------




any Agent-Related Person nor any of the respective correspondents, participants
or assignees of such L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at Law or under this Agreement or any other agreement. None of any
L/C Issuer, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of such L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.04(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against any L/C Issuer, and any L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to special, indirect, consequential or punitive damages suffered by the
Borrower which the Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit (as finally determined by a court of
competent jurisdiction). In furtherance and not in limitation of the foregoing,
the relevant L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the relevant L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
(g)Cash Collateral. Upon the request of the Administrative Agent, (i) if the
relevant L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing and the
conditions set forth in Section 4.02 to a Revolving Credit Borrowing cannot then
be met, or (ii) if, as of the Letter of Credit Expiration Date, any Letter of
Credit may for any reason remain outstanding and partially or wholly undrawn,
the Borrower shall, within three Business Days, Cash Collateralize the then
Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the Letter
of Credit Expiration Date, as the case may be) or, in the case of clause (ii),
provide a back-to-back letter of credit in a face amount at least equal to the
then undrawn amount of such Letter of Credit from an issuer and in form and
substance reasonably satisfactory to the relevant L/C Issuer. For purposes
hereof, “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the relevant L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
(“Cash Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. Cash Collateral shall be maintained in a Cash Collateral
Account. If at any time the Administrative Agent determines that any funds held
as Cash Collateral are subject to any right or claim of any Person other than
rights or claims of the Administrative Agent arising by operation of law or that
the total amount of such funds is less than the aggregate Outstanding Amount of
all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the Cash Collateral Account, an amount equal to the excess
of (A) such aggregate Outstanding Amount over (B) the total amount of funds, if
any, then held as Cash Collateral that the Administrative Agent determines to be
free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
L/C Issuer. To the extent the amount of any Cash Collateral exceeds the
aggregate Outstanding Amount of all L/C Obligations and so long as no Event of
Default has occurred and is continuing, the excess shall be refunded to the
Borrower.
(h)Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
relevant L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit and on an exception
basis only, shall apply to certain standby Letters of Credit as may be required
by local law or statute.
(i)Letter of Credit Fees. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee (each an “L/C Fee”) for each Letter of Credit
issued for the account of the Borrower equal to the Applicable Margin times the
daily maximum amount then available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit). Such letter of credit fees shall be computed on a
quarterly basis in arrears. Such letter of credit fees shall be due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur

39

--------------------------------------------------------------------------------




after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. If there is any change in the Applicable Margin
during any quarter, the daily maximum amount of each Letter of Credit shall be
computed and multiplied by the Applicable Margin separately for each period
during such quarter that such Applicable Margin was in effect.
(j)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by such L/C
Issuer for the account of the Borrower equal to 0.125% per annum (or, in the
case of any L/C Issuer, any lesser percentage that may be agreed by the Borrower
and such L/C Issuer) of the daily maximum amount then available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit). Such fronting fees shall be
computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Borrower shall pay directly to each L/C Issuer for its
own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within five Business
Days of demand and are nonrefundable.
(k)Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.
(l)Defaulting Lenders. This Section 2.04 shall be subject to the applicable
provisions of Section 2.17 in the event any Revolving Credit Lender becomes a
Defaulting Lender.
(m)Provisions Related to Extended Revolving Credit Commitments. If the maturity
date in respect of any tranche of Revolving Credit Commitments occurs prior to
the expiration of any Letter of Credit, then (i) if one or more other tranches
of Revolving Credit Commitments in respect of which the maturity date shall not
have occurred are then in effect, (x) the outstanding Revolving Loans shall be
repaid pursuant to Section 2.09 on such maturity date to the extent and in an
amount sufficient to permit the reallocation of the Outstanding Amount of L/C
Obligations relating to the outstanding Letters of Credit contemplated by clause
(y) below and (y) such Letters of Credit shall automatically be deemed to have
been issued (including for purposes of the obligations of the Revolving Credit
Lenders to purchase participations therein and to make payments in respect
thereof pursuant to Section 2.04(c)) under (and ratably participated in by
Revolving Credit Lenders pursuant to) the Revolving Credit Commitments in
respect of such non-terminating tranches up to an aggregate amount not to exceed
the aggregate principal amount of the Revolving Credit Commitments in respect of
such nonterminating tranches at such time (it being understood that (1) the
participations therein of Revolving Credit Lenders under the maturing tranche
shall be correspondingly released and (2) no partial face amount of any Letter
of Credit may be so reallocated) and to the extent not reallocated pursuant to
the immediately preceding clause (i), but without limiting the obligations with
respect thereto, the Borrower shall provide a backstop letter of credit or Cash
Collateralization with respect to any such Letter of Credit in a manner
reasonably satisfactory to the applicable L/C Issuer. If, for any reason, such
backstop letter of credit or Cash Collateralization is not provided, or the
reallocation does not occur, the Revolving Credit Lenders under the maturing
tranche shall continue to be responsible for their participating interests in
the Letters of Credit; provided that, notwithstanding anything to the contrary
contained herein, upon any subsequent repayment of the Revolving Credit Loans,
the reallocation set forth in clause (i) shall automatically and concurrently
occur to the extent of such repayment (it being understood that no partial face
amount of any Letter of Credit may be so reallocated). Except to the extent of
reallocations of participations pursuant to clause (i) of this Section 2.04(m),
the occurrence of a maturity date with respect to a given tranche of Revolving
Credit Commitments shall have no effect upon (and shall not diminish) the
percentage participations of the Revolving Credit Lenders in any Letter of
Credit issued before such maturity date. Commencing with the maturity date of
any tranche of Revolving Credit Commitments, the Letter of Credit Sublimit under
any tranche of Revolving Credit Commitments that has not so then matured shall
be as agreed by the Borrower with such Revolving Credit Lenders; provided that
in no event shall such sublimit be less than the sum of (x) the Outstanding
Amount of L/C Obligations with respect to the Revolving Credit Lenders under
such extended tranche immediately prior to such maturity date and (y) the face
amount of the Letters of Credit reallocated to such tranche of Revolving Credit
Commitments pursuant to clause (i) of this Section 2.04(m) (assuming Revolving
Loans are repaid in accordance with clause (i)(x)).
Section 2.05. Swing Line Loans.
(a)The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lenders severally agree to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day until
the Revolver Maturity Date in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit; provided that after giving
effect to any Swing Line Loan, (x) the aggregate principal amount of outstanding
Swing Line Loans made by any Swing Line Lender shall not exceed such Swing Line
Lender’s Swing Line Commitment,

40

--------------------------------------------------------------------------------




(y) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Credit Commitments and (z) the Revolving Outstandings of any Lender shall not
exceed such Lender’s Revolving Credit Commitment; provided, further that the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.05, prepay under Section 2.06 and reborrow under this Section 2.05. Each Swing
Line Loan shall be a Base Rate Loan. Immediately upon the making of a Swing Line
Loan, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swing Line Lenders a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.
(b)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lenders and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lenders and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date or such later time on the requested borrowing date as
may be approved by the Swing Line Lenders in their sole discretion, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lenders and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lenders of any telephonic Swing Line
Loan Notice, the Swing Line Lenders will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lenders will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lenders have received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 3:30 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lenders not to make such Swing Line Loan as a result of
the limitations set forth in the provisos to the first sentence of Section
2.05(a), or (B) that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lenders will, not later than 4:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of their Swing
Line Loan available to the Borrower. Unless otherwise agreed among the Swing
Line Lenders, each Swing Line Loan shall be made by the Swing Line Lenders
ratably in accordance with their respective Swing Line Commitments.
(c)Refinancing of Swing Line Loans. (i) The Swing Line Lenders at any time in
their sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lenders to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02(a), without regard to the minimum and multiples
specified therein for the principal amount of the Base Rate Loans, but subject
to the unutilized portion of the Revolving Credit Facility and the satisfaction
of the conditions set forth in Section 4.02. The Swing Line Lenders shall
furnish the Borrower with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Pro Rata Share of the amount specified in such
Loan Notice available to the Administrative Agent in immediately available funds
for the account of the Swing Line Lenders at the Administrative Agent’s Office
not later than 1:00 p.m. on the day specified in such Loan Notice (if such
notice is provided to the Revolving Credit Lenders prior to 11:00 a.m. on such
date, and otherwise by no later than two hours after receipt of such notice),
whereupon, subject to Section 2.05(c)(ii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lenders.
(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.05(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lenders as set forth herein
shall be deemed to be a request by the Swing Line Lenders that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lenders pursuant to Section 2.05(c)(i) shall be
deemed payment in respect of such participation.
(iii)If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lenders any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(i), the Swing Line
Lenders shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lenders at a rate per annum equal to
the applicable Federal Funds Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lenders (or either of them) in connection with the foregoing. If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or funded
participation in

41

--------------------------------------------------------------------------------




the relevant Swing Line Loan, as the case may be. A certificate of the Swing
Line Lenders submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
(iv)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against any Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.05(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Loan Notice). No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.
(d)Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lenders receive any payment on account of such Swing Line Loan,
the Swing Line Lenders will distribute to such Lender its Pro Rata Share of such
payment in the same funds as those received by the Swing Line Lenders.
(ii)    If any payment received by the Swing Line Lenders in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lenders under any of the circumstances described in Section 11.06
(including pursuant to any settlement entered into by the Swing Line Lenders in
their discretion), each Revolving Credit Lender shall pay to the Swing Line
Lenders its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lenders.
(e)Interest for Account of Swing Line Lenders. The Swing Line Lenders shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.05 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lenders.
(f)Payments Directly to Swing Line Lenders. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to each
Swing Line Lender.
(g)Defaulting Lenders. This Section 2.05 shall be subject to the applicable
provisions of Section 2.17 in the event any Revolving Credit Lender becomes a
Defaulting Lender.
(h)Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swing Line Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Line Loans as a result of the occurrence of such
maturity date); provided that if on the occurrence of such earliest maturity
date (after giving effect to any repayments of Revolving Loans and any
reallocation of participating interests as contemplated in Section 2.04(m))
there shall exist sufficient unutilized Extended Revolving Credit Commitments so
that the respective outstanding Swing Line Loans could be incurred pursuant to
the Extended Revolving Credit Commitments which will remain in effect after the
occurrence of such maturity date, then there shall be an automatic adjustment on
such date of the participations in such Swing Line Loans and the same shall be
deemed to have been incurred solely pursuant to the relevant Extended Revolving
Credit Commitments, and such Swing Loans shall not be so required to be repaid
in full on such earliest maturity date.
Section 2.06. Prepayments. (a) Optional. (i) The Borrower may, upon notice from
the Borrower to the Administrative Agent, at any time or from time to time,
voluntarily prepay the Term Loans of any Tranche (subject to Section 2.18 in the
case of any Extended Term Loans) and/or Revolving Credit Loans in whole or in
part without premium or penalty; provided that (A) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (1) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans, and (2) on the date of
prepayment of Base Rate Loans; (B)) any prepayment of Eurodollar Rate Loans
shall be in a minimum principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof; (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment. If such notice
is given by the Borrower, the Borrower

42

--------------------------------------------------------------------------------




shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.07. Each prepayment of the
Loans pursuant to this Section 2.06(a) shall be applied among the Facilities in
such amounts as the Borrower may direct in its sole discretion; provided that
any such prepayment of any Class of Term Loans shall be applied against the then
remaining scheduled amortization payments under the Term Loans in order of their
maturities. Each prepayment in respect of a particular Facility shall be paid to
the Appropriate Lenders in accordance with their respective Pro Rata Shares.
(ii)[Reserved.]
(iii)The Borrower may, upon notice to the Swing Line Lenders (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lenders and the
Administrative Agent not later than 3:00 p.m. on the date of the prepayment, (B)
any such prepayment shall be in a minimum principal amount of the lesser of
$100,000 and the total principal amount of the Swing Line Loans then outstanding
and (C) any such prepayment shall be applied ratably to the outstanding Swing
Line Loans held by the respective Swing Line Lenders. Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(iv)Notwithstanding anything to the contrary contained in this Agreement, any
notice of prepayment under Section 2.06(a)(i) or 2.06(a)(iii) may be conditioned
upon the effectiveness of other transactions, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.
(v)
[Reserved.]

(vi)In the event that, on or prior to the date that is 6 months after the
Closing Date, the Borrower (x) prepays, repays, refinances, substitutes or
replaces any Term B Loans in connection with a Repricing Event (including, for
the avoidance of doubt, any prepayment made pursuant to Section 2.06(b)(ii) that
constitutes a Repricing Event) or (y) effects any amendment, modification or
waiver of, or consent under, this Agreement resulting in a Repricing Event, the
Borrower shall pay to the Administrative Agent for the ratable account of each
of the applicable Lenders, (I) in the case of clause (x), a premium of 1.00% of
the aggregate principal amount of the Term B Loans so prepaid, repaid,
refinanced, substituted or replaced and (II) in the case of clause (y), a fee
equal to 1.00% of the aggregate principal amount of the Term B Loans that are
the subject of such Repricing Event outstanding immediately prior to such
amendment. Such amounts shall be due and payable on the date of effectiveness of
such Repricing Event; provided, however, that for the avoidance of doubt, in the
case of the exercise by the Borrower of its rights under Section 11.01(f) in
connection with a Repricing Event effected through an amendment, the prepayment
premium described in the immediately preceding clause (I) shall be payable to
any Lender replaced or repaid pursuant to Section 11.01(f) (and not any Person
who replaces such Lender) in respect of the Term B Loans assigned pursuant to
Section 11.01(f) immediately prior to such Repricing Event.
(b)Mandatory.
(i)(A) If (1) any Restricted Company Disposes of any property or assets pursuant
to Section 7.05(l)(ii), 7.05(q), 7.05(s), 7.05(t) or 7.05(u) or (2) any Casualty
Event occurs, which in the aggregate results in the realization or receipt by
any Restricted Company of Net Cash Proceeds in excess of $5,000,000 in any
fiscal year, the Borrower shall cause to be prepaid on or prior to the date
which is ten Business Days after the date of the realization or receipt of such
Net Cash Proceeds an aggregate principal amount of Term Loans in an amount equal
to 100% of all Net Cash Proceeds received; provided that no such prepayment
shall be required pursuant to this Section 2.06(b)(i)(A) if, on or prior to such
date, the Borrower shall have given written notice to the Administrative Agent
of its intention to reinvest all or a portion of such Net Cash Proceeds in
accordance with Section 2.06(b)(i)(B) (which election may only be made if no
Event of Default has occurred and is then continuing);
(B)    With respect to any Net Cash Proceeds realized or received with respect
to any Disposition or any Casualty Event required to be applied in accordance
with Section 2.06(b)(i)(A), at the option of the Borrower, and so long as no
Event of Default shall have occurred and be continuing, the Borrower may
reinvest all or any portion of such Net Cash Proceeds in the acquisition,
improvement or maintenance of assets useful in the operations of the Restricted
Companies within (x) 12 months following receipt of such Net Cash Proceeds or
(y) if the Borrower enters into a contract to reinvest such Net Cash Proceeds
within such 12 month period following receipt thereof, 18 months following
receipt of such Net Cash Proceeds; provided that if any Net Cash Proceeds are no
longer intended to be so reinvested at any time after delivery of a notice of
reinvestment election or are not so reinvested during

43

--------------------------------------------------------------------------------




such 12 month period or 18 month period, as applicable, an amount equal to any
such Net Cash Proceeds shall within ten Business Days be applied to the
prepayment of the Term Loans as set forth in this Section 2.06.
(ii)If any Restricted Company incurs or issues any Indebtedness not expressly
permitted to be incurred or issued pursuant to Section 7.03 (other than
Refinancing Indebtedness which shall be treated in accordance with Section
2.19), the Borrower shall cause to be prepaid an aggregate principal amount of
Term Loans in an amount equal to 100% of all Net Cash Proceeds received
therefrom on or prior to the date which is five Business Days after the receipt
of such Net Cash Proceeds.
(iii)Commencing with the fiscal year ending December 31, 2016, within ten
Business Days after financial statements have been or are required to be
delivered pursuant to Section 6.01(a) and the related Compliance Certificate has
been or is required to be delivered pursuant to Section 6.02(a), the Borrower
shall cause to be prepaid an aggregate principal amount of the Initial Term
Loans and any other Term Loans then subject to ratable prepayment requirements
in accordance with Section 2.06(b)(iv) in an amount equal to (A) 50% of Excess
Cash Flow, if any, for the fiscal year covered by such financial statements
minus (B) the sum of (1) the amount of any prepayments of the Term Loans made
pursuant to Section 2.06(a) during the fiscal year covered by such financial
statements and (2) solely to the extent the Revolving Credit Commitments are
reduced pursuant to Section 2.07(a) in connection therewith (and solely to the
extent of the amount of such reduction), the amount of any prepayments of the
Revolving Credit Loans made pursuant to Section 2.06(a) during the fiscal year
covered by such financial statements, in the case of each of clause (1) and
clause (2), except to the extent such prepayments were financed with the
proceeds of long-term Indebtedness; provided that such percentage shall be
reduced to (x) 25% if the First Lien Leverage Ratio as of the end of such fiscal
year was equal to or less than 3.25:1.00 and greater than 3.00:1.00 and (y) 0%
if the First Lien Leverage Ratio as of the end of such fiscal year was equal to
or less than 3.00:1.00.
(iv)Except as otherwise provided in any Commitment Increase and Joinder
Agreement, Refinancing Amendment or Extension Amendment, in each case with
respect to the Term Loans covered thereby, each prepayment of Term Loans
pursuant to this Section 2.06(b) shall be applied ratably to each Tranche of the
Term Loans and in direct order of maturities to the principal repayment
installments of the Term Loans that are due after the date of such prepayment.
Each such prepayment shall be paid to the Term Lenders in accordance with their
respective Pro Rata Shares.
(v)The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i),
(ii) and (iii) of this Section 2.06(b) at least (A) in the case of the
prepayment of Term Loans which are Base Rate Loans, one Business Day and (B) in
the case of prepayments of Term Loans which are Eurodollar Rate Loans, three
Business Days, in each case prior to the date of such prepayment. Each such
notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the amount of such prepayment. The Administrative Agent
will promptly notify each Appropriate Lender of the contents of the Borrower’s
prepayment notice and of such Appropriate Lender’s Pro Rata Share of the
prepayment.
(vi)
[Reserved.]

(vii)
[Reserved.]

(viii)Notwithstanding any other provisions of Section 2.06(b), to the extent any
or all of the Net Cash Proceeds of any Disposition of property or assets by a
Foreign Subsidiary (a “Foreign Asset Sale”), the Net Cash Proceeds of any
Casualty Event received by a Foreign Subsidiary (a “Foreign Recovery Event”), or
Excess Cash Flow attributable to Foreign Subsidiaries are prohibited or delayed
by any applicable Law (including, without limitation, financial assistance,
corporate benefit restrictions on upstreaming of cash intra group, and the
fiduciary and statutory duties of the directors of such Foreign Subsidiary) from
being repatriated to or passed on to or used for the benefit of the Borrower,
the portion of such Net Cash Proceeds or Excess Cash Flow so affected will not
be required to be applied to prepay the Term Loans at the times provided in
Section 2.06(b) but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable Law will not permit repatriation or
the passing on to or otherwise using for the benefit of the Borrower (the
Borrower hereby agreeing to use (or cause the applicable Foreign Subsidiary to
use) all commercially reasonable efforts to promptly overcome or eliminate any
such restrictions on repatriation, passing on or other use for the benefit of
the Borrower and/or use the other cash sources of the Borrower and the
Restricted Subsidiaries to make the relevant prepayment) and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable Law, such repatriation will be promptly effected
and such repatriated Net Cash Proceeds or Excess Cash Flow will be applied
promptly (and in any event not later than two Business Days after such
repatriation) (net of additional taxes

44

--------------------------------------------------------------------------------




payable or reserved against as a result thereof) to the prepayment of the Term
Loans pursuant to Section 2.06(b);
(ix)Notwithstanding the foregoing, each Term Lender shall have the right to
reject its applicable percentage of any mandatory prepayment of the Term Loans
pursuant to this Section 2.06(b) (each such Lender, a “Rejecting Lender”), in
which case the amounts so rejected may be retained by the Borrower (the
aggregate amount of such proceeds so rejected as of any date of determination,
the “Declined Proceeds”).
(c)Funding Losses, Etc. All prepayments under this Section 2.06 shall be made
together with, in the case of any such prepayment of a Eurodollar Rate Loan on a
date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurodollar Rate Loan pursuant to Section 3.07.
Notwithstanding any of the other provisions of Section 2.06(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under Section 2.06(b), other than
on the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with Section 2.06(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
Section 2.06(b).
Section 2.07. Termination or Reduction of Commitments. (a) Optional. The
Borrower may, upon written notice to the Administrative Agent, terminate the
Aggregate Revolving Credit Commitments, or from time to time permanently reduce
the Aggregate Revolving Credit Commitments; provided that (i) any such notice
shall be received by the Administrative Agent one Business Day prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount (A) of $500,000 or any whole multiple of $100,000 in excess
thereof or (B) equal to the Aggregate Revolving Credit Commitments, at such time
and (iii) if, after giving effect to any reduction of the Aggregate Revolving
Credit Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Revolving Credit Commitments, such sublimit
shall be automatically reduced by the amount of such excess. Notwithstanding the
foregoing, the Borrower may rescind or postpone any notice of reduction or
termination of the Aggregate Revolving Credit Commitments if such reduction or
termination would have resulted from a refinancing of all or any part of the
Facilities, which refinancing shall not be consummated or otherwise shall be
delayed.
(b)Mandatory. The Term Commitment of each Term Lender shall be automatically and
permanently reduced to $0 on the Closing Date upon the making of the Term Loans
in accordance with Section 2.01. The Revolving Credit Commitments shall be
automatically and permanently reduced to $0 on the Revolver Maturity Date
applicable to such Tranche.
(c)Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit or the Swing Line Sublimit or the
unused Commitments of any Class or Tranche under this Section 2.07. Upon any
reduction of unused Commitments of any Class or Tranche, the Commitment of each
Lender of such Class or Tranche shall be reduced by such Lender’s Pro Rata Share
of the amount by which such Commitments are reduced (other than the termination
of the Commitment of any Lender as provided in Section 3.09). All Commitment
Fees accrued until the effective date of any termination of the Revolving Credit
Commitments shall be paid on the effective date of such termination.























45

--------------------------------------------------------------------------------




Section 2.08. Repayment of Loans. (a) Initial Term Loans. The Borrower shall
repay to the Administrative Agent for the ratable account of the Term Lenders
the aggregate principal amount of all Initial Term Loans outstanding in
quarterly installments equal to the amounts as follows (which installments shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.06(b)(iv)), each such payment to be
made on or prior to the date specified below:
(i)Term A Loans: an aggregate amount on the applicable date equal to the
percentage set forth below of the initial aggregate principal amount of the Term
A Loans made on the Closing Date:


Payment Date
Term A Percentage
September 30, 2015
1.25%
December 31, 2015
1.25%
March 31, 2016
1.25%
June 30, 2016
1.25%
September 30, 2016
1.25%
December 31, 2016
1.25%
March 31, 2017
1.25%
June 30, 2017
1.25%
September 30, 2017
2.50%
December 31, 2017
2.50%
March 31, 2018
2.50%
June 30, 2018
2.50%
September 30, 2018
2.50%
December 31, 2018
2.50%
March 31, 2019
2.50%
June 30, 2019
2.50%
September 30, 2019
3.75%
December 31, 2019
3.75%
March 31, 2020
3.75%



; provided that the final principal repayment installment of the Term A Loans
shall be repaid on the Term A Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term A Loans outstanding
on such date.
(ii)Term B Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term B Lenders: (A) on or prior to the last day of each
March, June, September and December that occurs prior to the Term B Loan
Maturity Date, an aggregate amount equal to 0.25% of the initial aggregate
principal amount of all Term B Loans made on the Closing Date, with the first
such payment to be made on the last day of the first full fiscal quarter ending
after the Closing Date and (B) on the Term B Maturity Date, an aggregate amount
equal to the aggregate principal amount of all Term B Loans outstanding on such
date.
(b)Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the applicable Revolving Credit Lenders of any
Tranche on the Maturity Date applicable to such Tranche of the aggregate
principal amount of all of its Revolving Credit Loans of such Tranche
outstanding on such date.
(c)Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date that is ten (10) Business Days after such Loan
is made and (ii) the Revolver Maturity Date.
Section 2.09. Interest. (a) Subject to the provisions of Section 2.09(b), (i)
each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Margin, (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin, (iii) [intentionally omitted], and (iv) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Margin for Revolving Credit Loans, or at such other rates as may
be agreed between the Borrower and the Swing Line Lenders.

46

--------------------------------------------------------------------------------




(b)While any Event of Default set forth in Section 8.01(a) or (f) exists, the
Borrower shall pay interest on all overdue Obligations hereunder (regarding
which all applicable grace periods set forth in Section 8.01 have expired) at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.
(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
Section 2.10. Fees. In addition to certain fees described in Section 2.04(i) and
2.04(j):
(a)[Reserved]
(b)Commitment Fee for Revolving Credit Commitments. The Borrower shall pay to
the Administrative Agent a commitment fee (the “Commitment Fee”) for the account
of each Revolving Credit Lender (other than any Defaulting Lender) in accordance
with its Pro Rata Share of the Revolving Credit Facility, in Dollars equal to
the Applicable Margin times the actual daily amount by which the aggregate
Revolving Credit Commitments exceed the sum of (A) the Outstanding Amount of
Revolving Credit Loans, and (B) the Outstanding Amount of L/C Obligations. For
the avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Revolving Credit Commitments for
purposes of determining the Commitment Fee. The Commitment Fee shall accrue at
all times from the Closing Date until the date on which the aggregate Revolving
Credit Commitments have terminated, the Outstanding Amounts on all Revolving
Credit Loans and the Swing Line Loans have been paid and the Outstanding Amounts
on all L/C Obligations have been paid or Cash Collateralized (the “Revolving
Termination Date”), including at any time during which one or more of the
conditions in Article 4 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Revolving Termination Date. The Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Margin during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect.
(c)Other Fees. The Borrower shall pay to the Agents such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Section 2.11. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by JPMCB’s “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360- day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.13(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
Section 2.12. Evidence of Indebtedness. Upon the request of any Lender to the
Borrower made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans to the Borrower. Each Lender
may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
Section 2.13. Payments Generally. (a) All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. (or, in the case of Section 2.06(a)(iii), 3:00 p.m.) on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. (or,
in the case of Section 2.06(a)(iii), 3:00 p.m.) shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue.
(b)Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has

47

--------------------------------------------------------------------------------




timely made such payment and may (but shall not be so required to), in reliance
thereon, make available a corresponding amount to the Person entitled thereto.
If and to the extent that such payment was not in fact made to the
Administrative Agent in immediately available funds, then:
(i)if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in Same Day Funds at the
Overnight Rate; and
(ii)if any Lender failed to make such payment with respect to any Borrowing,
such Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in Same Day Funds together with interest thereon for the period from the
date such amount was made available by the Administrative Agent to the Borrower
to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Overnight Rate. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.13(b) shall be conclusive, absent
manifest error.
(c)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(d)The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
(e)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(f)Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (i) the Outstanding
Amount of all Loans outstanding at such time and (ii) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.
(g)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.04(d), 2.05(c) or 9.07 (or if the Borrower shall
have paid any amount or posted any cash collateral in respect of such Lender’s
Pro Rata Share of Swing Line Obligations or L/C Obligations pursuant to Section
2.17(b)(ii)), then notwithstanding any contrary provision hereof, with respect
to any amounts thereafter received by the Administrative Agent for the account
of such Lender, the Administrative Agent (i) shall apply such amounts (A) first,
for the benefit of the Administrative Agent, the Swing Line Lender or the L/C
Issuer to satisfy such Lender’s obligations to it under such Section until all
such unsatisfied obligations are fully paid, and (B) second, unless an Event of
Default has occurred and is continuing, to reimburse the Borrower for any cash
collateral posted by the Borrower until the Borrower is fully reimbursed, and
(ii) thereafter, may, in its sole discretion, hold any such remaining amounts in
a segregated account as

48

--------------------------------------------------------------------------------




cash collateral for, and application to, any future funding obligations of such
Lender under any such Section; provided any amounts held pursuant to clause (ii)
hereof shall be released to such Lender upon the earlier of (x) the date on
which any of the actions described in Section 8.02(a), 8.02(b) or 8.02(c) or the
proviso to Section 8.02 shall have been taken or occurred and (y) the Revolver
Maturity Date.
Section 2.14. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations or in Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
setoff, but subject to Section 11.10) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.14 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.14 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
Section 2.15. [Reserved]
Section 2.16. Increase in Commitments.
(a)Upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may request: additional Term Commitments and/or
additional Revolving Credit Commitments (each, a “Commitment Increase”) pursuant
to any Commitment Increase and Joinder Agreement; provided that after giving
effect to any such addition, the aggregate amount of all additional Term
Commitments and additional Revolving Credit Commitments that have been added
pursuant to this Section 2.16(a) shall not exceed the sum of (i) $375,000,000,
(ii) (A) in the case of any Commitment Increase that effectively extends the
maturity of any Tranche of the existing Term Loans or Revolving Credit Facility,
an amount equal to such Term Loan or Revolving Credit Facility replaced with
such Commitment Increase and (B) in the case of any Commitment Increase that
effectively replaces any Revolving Credit Commitment terminated under Section
3.09 or Section 11.01(f), an amount equal to the portion of the relevant
terminated Revolving Credit Commitments, (iii) the amount of any voluntary
prepayments of the Term Loans or any permanent reduction of the Revolving Credit
Commitments (to the extent not financed with the proceeds of long-term
Indebtedness) and (iv) an amount not in excess of an amount such that, after
giving effect to the relevant Commitment Increase (A) if such Commitment
Increase is secured by a Lien on the Collateral that is pari passu with the Lien
securing the Facilities, the First Lien Leverage Ratio does not exceed
3.50:1.00, or (B) if such Commitment Increase is secured by a Lien on the
Collateral that is junior to the Lien securing the Facilities, the Senior
Secured Leverage Ratio does not exceed 4.50:1.00; provided that for purposes of
calculating such First Lien Leverage Ratio or Senior Secured Leverage Ratio
under this clause (iv), (1) the proceeds from any such Commitment Increase shall
not be netted from Indebtedness and (2) the Revolving Credit Commitments shall
be assumed to be fully drawn. It is understood and agreed that, unless the
Borrower otherwise notifies the Administrative Agent, if all or any portion of
any Commitment Increase or Incremental Equivalent Debt would be permitted under
clause (iv) of this clause (a) on the applicable date of determination, such
Commitment Increase or Incremental Equivalent Debt (or the relevant portion
thereof) shall be deemed to have been incurred in reliance on clause (iv) of
this clause (a) prior to the utilization of any amount available under clause
(i) of this clause(a). Each such addition under this Section 2.16(a). shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof.
(b)Any loans made in respect of any such additional Term Commitments (the
“Additional Term Loans”) may be made, at the option of the Borrower, either by
(i) increasing the Term Loans with the same terms (including pricing) as the
existing Term Loans, or (ii) creating a new tranche of terms loans (an
“Additional Term Loan Tranche”); provided that

49

--------------------------------------------------------------------------------




any Additional Term Loan Tranche (A) shall not mature prior to the stated
Maturity Date applicable to the latest maturing Tranche of Term Loans on the
date of incurrence of such Additional Term Loans and (B) the Weighted Average
Life to Maturity of any Additional Term Loan Tranche shall be no less than the
Weighted Average Life to Maturity of such latest maturing Tranche of Term Loans.
(c)Any such additional Revolving Credit Commitments (the “Additional Revolving
Credit Commitments”) may be made by increasing the Revolving Credit Commitments
with the same terms (including pricing) as any existing Revolving Credit
Commitments of the latest maturing Tranche of Revolving Credit Commitments.
(d)The Borrower may invite any Lender or any additional Eligible Assignees to
become Term Lenders or Revolving Credit Lenders, as applicable, pursuant to a
commitment increase and joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent (each, a “Commitment Increase and
Joinder Agreement”). No Lender will be obligated to provide all or any portion
of any Commitment Increase and the determination to provide such commitment
shall be within the sole and absolute discretion of such Lender. Any failure by
a Lender to respond to any such invitation shall not be deemed an acceptance or
agreement to provide such Commitment Increase.
(e)If any Term Commitments or Revolving Credit Commitments are added in
accordance with this Section 2.16, the Administrative Agent and the Borrower
shall determine the effective date (the “Additional Commitments Effective Date”)
and the final allocations of such additional Commitments. The Administrative
Agent shall promptly notify the Borrower and the lenders providing such
Commitment Increase of the final allocation thereof and the Additional
Commitments Effective Date. As a condition precedent to such addition, before
and after giving effect to such increase, (i) (A) the representations and
warranties contained in Article 5 and the other Loan Documents are true and
correct in all material respects (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects as so qualified) on and as of the Additional
Commitments Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date, and (B)
no Event of Default exists before or after giving effect to such addition;
provided that notwithstanding anything to the contrary in this Section 2.16 or
in any other provisions of any Loan Document, if the proceeds of any Commitment
Increase are intended to be applied to finance an acquisition or other
Investment, in each case permitted hereunder, and the lenders providing such
Commitment Increase so agree, such requirements in clauses (i)(A)(B) and (B) of
this Section 2.16(e) may be subject to customary “SunGard” or other applicable
“certain funds” conditionality provisions and “specified representations”
provisions and (ii) the Borrower shall be in Pro Forma Compliance with all of
the covenants set forth in Section 7.10, determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders (either pursuant to Section 6.01 or Section 6.01(b) or in any
subsequent delivery of financial information by the Borrower to the
Administrative Agent prior to such time), assuming that the applicable
additional Commitments were fully drawn on the first day of the fiscal period
covered thereby (and the proceeds from such additional Commitments shall not be
netted from Indebtedness in the calculation of the applicable leverage ratio
test).
(f)On each Additional Commitments Effective Date, (i) each Lender or Eligible
Assignee which is providing an additional Term Commitment (A) shall become a
“Term Lender” for all purposes of this Agreement and the other Loan Documents,
and (B) shall make an Additional Term Loan to the Borrower in a principal amount
equal to such additional Term Commitment, and such Additional Term Loan shall be
deemed a “Term Loan” for all purposes of this Agreement and the other Loan
Documents and (ii) each Lender or Eligible Assignee which is providing an
additional Revolving Credit Commitment shall become a “Revolving Credit Lender”
for all purposes of this Agreement and the other Loan Documents with a Revolving
Credit Commitment that is increased by (in the case of an existing Revolving
Credit Lender) or equal to (in the case of a new Revolving Credit Lender) such
additional Revolving Credit Commitment.
(g)The interest rate applicable to any Additional Term Loans will be determined
by the Borrower and the lenders providing such Additional Term Loans; provided
that with respect to any Commitment Increase in respect of the Term B Facility
that is pari passu with the existing Term B Facility in right of payment and
with respect to security incurred in the first 18 months after the Closing Date
for which the initial ”yield” on such Commitment Increase exceeds the “yield” at
such time on the Term B Facility by more than 50 basis points, the Applicable
Margin on the Term B Facility shall be increased to the extent necessary so that
the “yield” applicable to the Term B Facility is equal to the “yield” on such
Commitment Increase minus 50 basis point (the “MFN Provision”). For purposes of
the MFN Provision, “yield” shall be reasonably determined by the Administrative
Agent and the Borrower; provided that in determining the applicable yield: (w)
original issue discount or upfront fees paid by the Borrower in connection with
such Commitment Increase or the existing Term B Facility (based on a four-year
average life to maturity or, if lesser, remaining average life to maturity)
shall be included, (x) any amendments to the Applicable Margin on the existing
Term B Facility that became effective subsequent to the Closing Date but prior
to the time of the addition of such Commitment Increase shall be included, (y)
arrangement, structuring, underwriting fees and amendment fees paid or payable
in connection with the existing Term B Facility or to one

50

--------------------------------------------------------------------------------




or more arrangers (or their Affiliates) in their capacities as such applicable
to such Commitment Increase (regardless of whether such fees are paid to or
shared in whole or in part with any lender) and any other fees not paid
generally to all lenders ratably shall be excluded and (z) if such Commitment
Increase includes any “LIBOR” interest rate floor greater than that applicable
to the existing Term B Facility and such floor is applicable to existing Term B
Facility on the date of determination, such excess amount shall be equated to
interest margin for determining the increase. The MFN Provision shall also apply
to any loan issuance otherwise permitted in Section 7.03(h)(x), 7.03(z) and
7.03(aa) that is pari passu in right of payment with the Term B Facility and
secured by a Lien on the Collateral on a pari passu basis with the Liens
securing the Term B Facility.
(h)Any Additional Term Loans may rank pari passu or junior with respect to
security with the Facilities (and if applicable, subject to an Acceptable
Intercreditor Agreement) and will not be guaranteed by an entity which is not
(or does not become) a Loan Party.
(i)Except as otherwise specified above (including with respect to margin,
pricing, maturity and/or fees), the other terms of any Additional Term Loan
Tranche, if not substantially consistent with the terms of the applicable Term
Facility, shall be reasonably satisfactory to the Administrative Agent (it being
understood that terms not substantially consistent with the applicable Term
Facility which are applicable only after the Latest Term Maturity Date are
acceptable to the Administrative Agent).
(j)The proceeds of any Commitment Increase may be used by the Borrower and its
Subsidiaries for working capital and other general corporate purposes, including
the financing of permitted acquisitions and other Investments and any other use
not prohibited by this Agreement.
Section 2.17. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Credit Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:
(a)The Commitment Fee shall cease to accrue on the unused portion of the
Revolving Credit Commitments of such Defaulting Lender under Section 2.10(b);
(b)if any Swing Line Obligations or L/C Obligations exist at the time any
Revolving Credit Lender becomes a Defaulting Lender then:
(i)all or any part of the Swing Line Obligations (other than the portion of such
Swing Line Obligations referred to in clause (b) of the definition of such term)
and L/C Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders that are Revolving Credit Lenders in accordance with
their respective Pro Rata Shares of the Swing Line Obligations and L/C
Obligations but only to the extent (A) no Event of Default has occurred and is
continuing at such time and (B) the sum of all non-Defaulting Lenders’ Revolving
Outstandings plus such Defaulting Lender’s Pro Rata Share of all Swing Line
Obligations and L/C Obligations does not exceed the total of all non- Defaulting
Lenders’ Revolving Credit Commitments;
(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Pro Rata Share of all Swing Line Obligations and (y) second, cash collateralize
for the benefit of the L/C Issuer only the Borrower’s obligations corresponding
to such Defaulting Lender’s Pro Rata Share of all L/C Obligations (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.04(g) for so long as such Defaulting
Lender’s Pro Rata Share of all L/C Obligations is outstanding;
(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
Pro Rata Share of all L/C Obligations pursuant to clause (ii) above, the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.04(i) with respect to such Defaulting Lender’s Pro Rata
Share of all L/C Obligations during the period such Defaulting Lender’s Pro Rata
Share of all L/C Obligations is cash collateralized;
(iv)if such Defaulting Lender’s Pro Rata Share of all L/C Obligations is
reallocated to the non-Defaulting Lenders pursuant to clause (i) above, then the
fees payable to the non-Defaulting Lenders pursuant to Sections 2.04(i) and
2.10(b) shall be adjusted in accordance with such non-Defaulting Lenders’ Pro
Rata Shares; and
(v)if all or any portion of such Defaulting Lender’s Pro Rata Share of all L/C
Obligations is neither reallocated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of the L/C
Issuer or any other Lender hereunder, all facility fees and commitment fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting

51

--------------------------------------------------------------------------------




Lender’s Revolving Credit Commitment that was utilized by such L/C Obligations)
and letter of credit fees payable under Section 2.04(i) with respect to such
Defaulting Lender’s Pro Rata Share of all L/C Obligations shall be payable to
the L/C Issuer until and to the extent that such Defaulting Lender’s Pro Rata
Share of all L/C Obligations is reallocated and/or cash collateralized; and
(c)so long as any Revolving Credit Lender is a Defaulting Lender, the Swing Line
Lenders shall not be required to fund such portion of any Swing Line Loan that
equals such Defaulting Lender’s Pro Rata Share of such Swing Line Loan, and the
L/C Issuer shall not be required to issue, amend or increase any Letter of
Credit, unless they are satisfied (in their reasonable judgment) that the
related exposure and the Defaulting Lender’s then outstanding Pro Rata Share of
all L/C Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.17(b), and participating interests in any
newly made Swing Line Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.17(b)(i) (and such Defaulting Lender shall not participate therein).
(d)In the event that each of the Administrative Agent, the Borrower, the Swing
Line Lenders and the L/C Issuers agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Revolving Credit Lenders’ Pro Rata Shares of the Swing Line Obligations and L/C
Obligations shall be readjusted to reflect the inclusion of such Lender’s
Revolving Credit Commitment and on such date such Lender shall purchase at par
such of the Revolving Credit Loans of the other Lenders (other than Swing Line
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Revolving Credit Loans in accordance with its Pro Rata
Share, and such Lender shall cease to be a Defaulting Lender.
Section 2.18. Extension of Maturity Date.
(a)Notwithstanding anything to the contrary in this Agreement, pursuant to one
(1) or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Term A Loans or Term B Loans, as applicable,
with a like maturity date or Revolving Credit Commitments with a like maturity
date, in each case on a pro rata basis (based on the aggregate outstanding
principal amount of the respective Term Loans or Revolving Credit Commitments
with a like maturity date, as the case may be) and on the same terms to each
such Lender, the Borrower is hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of all or a portion of each such
Lender’s Term Loans and/or Revolving Credit Commitments and otherwise modify the
terms of such Term Loans and/or Revolving Credit Commitments pursuant to the
terms of the relevant Extension Offer (including by changing the interest rate
or fees payable in respect of such Term Loans and/or Revolving Credit
Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Term Loans) (each, an “Extension”, and any Extended
Term Loans shall constitute a separate Tranche of Term Loans from the Tranche of
Term Loans from which they were converted and any Extended Revolving Credit
Commitments shall constitute a separate Tranche of Revolving Credit Commitments
from the Tranche of Revolving Credit Commitments from which they were
converted), so long as the following terms are satisfied:
(i)no Event of Default shall have occurred and be continuing at the time the
Extension Offer is made to the Lenders;
(ii)except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
Revolving Credit Commitment of any Lender that agrees to an extension with
respect to such Revolving Credit Commitment extended pursuant to an Extension
(an “Extended Revolving Credit Commitment”; and the Loans thereunder, “Extended
Revolving Loans”), and the related outstandings, shall be a Revolving Credit
Commitment (or related outstandings, as the case may be) with the same terms (or
terms not materially less favorable to existing Lenders, taken as a whole) as
the original Revolving Credit Commitments (and related outstandings); provided
that (x) subject to the provisions of Section 2.05(f) and Section 2.04(m) to the
extent dealing with Swing Line Loans and Letters of Credit which mature or
expire after a maturity date when there exist Extended Revolving Credit
Commitments with a longer maturity date, all Swing Line Loans and Letters of
Credit shall be participated in on a pro rata basis by all Lenders with Extended
Revolving Credit Commitments in accordance with their Revolver Percentages (and
except as provided in Section 2.05(f) and Section 2.04(m), without giving effect
to changes thereto on an earlier maturity date with respect to Swing Line Loans
and Letters of Credit theretofore incurred or issued), (y) all borrowings and
repayments (except for (A) payments of interest and fees at different rates on
Extended Revolving Credit Commitments (and related outstandings), (B) repayments
required upon the maturity date of the non- extending Revolving Credit
Commitments and (C) repayments made in connection with a permanent repayment and
reduction or termination of commitments of any Tranche) of Extended Revolving
Loans after the applicable Extension date shall be made on a pro rata basis with
all other Revolving Credit Commitments and (z) at no time shall there be
Revolving Credit Commitments hereunder (including Extended Revolving Credit
Commitments, any commitments with respect to any Commitment Increase and any
original Revolving Credit Commitments) that have more than three different

52

--------------------------------------------------------------------------------




maturity dates;
(iii)except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
other terms of the Term Loans of any Lender that agrees to an extension with
respect to such Term Loans extended pursuant to any Extension (any such extended
Term Loans, “Extended Term Loans”) shall, if not substantially consistent with
the terms of the applicable Term Loan Tranche prior to such Extension, be
reasonably satisfactory to the Administrative Agent (it being understood that
terms not substantially consistent with the applicable Term Loan Tranche prior
to such Extension which are applicable only after the maturity date of such
Tranche are reasonably satisfactory to the Administrative Agent);
(iv)(A) the final maturity date of any Extended Term Loans in respect of Term A
Loans (“Extended Term A Loans”) shall be no earlier than the Term A Maturity
Date and (B) the final maturity date of any Extended Term Loans in respect of
Term B Loans (“Extended Term B Loans”) shall be no earlier than the Term B
Maturity Date;
(v)(A) the Weighted Average Life to Maturity of any Extended Term A Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the Term A
Loans extended thereby and (B) the Weighted Average Life to Maturity of any
Extended Term B Loans shall be no shorter than the remaining Weighted Average
Life to Maturity of the Term B Loans extended thereby;
(vi)any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments in respect of the applicable Term Facility,
in each case as specified in the respective Extension Offer;
(vii)if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Credit Commitments, as the case may be, in respect
of which Lenders shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of Term Loans or Revolving Credit
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans or Revolving Loans, as the case may
be, of such Lenders shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Lenders have accepted such Extension Offer;
(viii)all documentation in respect of such Extension (including the Extension
Amendment) shall be consistent with the foregoing; and
(ix)no Lender shall be obligated to agree to an Extension Offer and the
determination to agree to an Extension shall be within the sole and absolute
discretion of such Lender. Any failure by a Lender to respond to any such
Extension Offer shall not be deemed an acceptance or agreement to provide an
Extension.
(b)With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.18, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments or commitment reductions for purposes of Sections 2.06,
2.07 or 2.08, (ii) the amortization schedules (in so far as such schedule
affects payments due to Lenders participating in the relevant Facility) set
forth in Section 2.08 shall be adjusted to give effect to the Extension of the
relevant Facility and (iii) except as set forth in clause (a)(viii) above, no
Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s sole discretion and which may be waived by the Borrower) of
Term Loans or Revolving Credit Commitments (as applicable) of any or all
applicable Tranches to be tendered. The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this Section 2.18 (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Term Loans and/or Extended Revolving Credit Commitments on such
terms as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including Sections 2.06, 2.07
or 2.08) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.18.
(c)No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of the Revolving Credit Commitments (or a portion thereof), the consent of the
L/C Issuer and the Swing Line Lender, which consent shall not be unreasonably
withheld or delayed. All Extended Term Loans and Extended Revolving Credit
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents that are secured by the Collateral
and guaranteed on a pari passu basis with all other applicable Obligations under
this Agreement and the other

53

--------------------------------------------------------------------------------




Loan Documents. The Lenders hereby irrevocably authorize the Administrative
Agent to enter into amendments to this Agreement and the other Loan Documents
with the Borrower as may be necessary in order to establish new Tranches or
sub-Tranches in respect of Revolving Credit Commitments or Term Loans so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new Tranches or sub-Tranches, in each case on
terms consistent with this Section 2.18. In addition, if so provided in such
amendment and with the consent of the L/C Issuer, participants in Letters of
Credit expiring on or after the latest maturity date (but in no event later than
the date that is five Business Days prior to the Revolver Maturity Date) in
respect of the Revolving Credit Commitments shall be re-allocated from Lenders
holding non-extended Revolving Credit Commitments to Lenders holding Extended
Revolving Credit Commitments in accordance with the terms of such amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the relevant Lenders holding Revolving Credit Commitments, be deemed to be
participation interests in respect of such Revolving Credit Commitments and the
terms of such participation interests shall be adjusted accordingly. Without
limiting the foregoing, in connection with any Extensions the respective Loan
Parties shall (at their expense) amend (and the Administrative Agent is hereby
directed to amend) any mortgage entered into in accordance with Section 6.13
that has a maturity date prior to the Latest Maturity Date so that such maturity
date is extended to the Latest Maturity Date (or such later date as may be
advised by local counsel to the Administrative Agent).
(d)In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.18.
Section 2.19. Refinancing Amendments.
(a)The Borrower may, by written notice to the Administrative Agent from time to
time, request Indebtedness in exchange for, or to extend, renew, replace or
refinance, in whole or (in the case of Term Loans) in part, existing Term A
Loans, existing Term B Loans or existing Revolving Loans (or unused Revolving
Credit Commitments), or any then existing Credit Agreement Refinancing
Indebtedness (solely for purposes of this Section 2.19, “Refinanced Debt”) in
the form of (i) Refinancing Term Loans in respect of all or any portion of any
Class of Term Loans then outstanding under this Agreement or (ii) Refinancing
Revolving Commitments in respect of all or any portion of any Revolving Loans
(and the unused Revolving Credit Commitments with respect to such Revolving
Loans) then outstanding under this Agreement, in each case pursuant to a
Refinancing Amendment (such Indebtedness, “Refinancing Indebtedness”). Each
written notice to the Administrative Agent requesting a Refinancing Amendment
shall set forth (i) the amount of the Refinancing Term Loans or Refinancing
Revolving Commitments being requested (which shall be in minimum increments of
$1,000,000 and a minimum amount of $10,000,000) and (ii) the date on which such
Refinancing Term Loans or Refinancing Revolving Commitments are requested to
become effective (which shall not be less than five Business Days (or such
shorter period as the Administrative Agent may reasonably agree) after the date
of such notice). The Borrower may seek Refinancing Indebtedness from existing
Lenders (each of which shall be entitled to agree or decline to participate in
its sole discretion) or any Person that is an Eligible Assignee (each such
Person that is not an existing Lender and that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness pursuant to a Refinancing
Amendment in accordance with this Section 2.19, an “Additional Lender”).
(b)Notwithstanding the foregoing, the effectiveness of any Refinancing Amendment
shall be subject to (i) on the date of effectiveness thereof, no Event of
Default shall have occurred and be continuing or shall be caused thereby, (ii)
the terms of the applicable Refinancing Indebtedness shall comply with Section
2.19(c), (iii) before and after giving effect to the incurrence of any
Refinancing Indebtedness, each of the conditions set forth in Section 4.02 shall
be satisfied and (iv) except as otherwise specified in the applicable
Refinancing Amendment, the Administrative Agent shall have received (with
sufficient copies for each of the Refinancing Term Loan Lenders and Refinancing
Revolving Lenders, as applicable) legal opinions, board resolutions and other
closing certificates reasonably requested by the Administrative Agent and
consistent with those delivered on the Closing Date under Section 4.01.
(c)The terms and provisions of any Refinancing Indebtedness incurred pursuant to
any Refinancing Amendment shall be, except as otherwise set forth herein or in
the Refinancing Amendment and reasonably acceptable to the Administrative Agent,
taken as a whole, determined by the Borrower, no more favorable to the Lenders
providing such Indebtedness than those applicable to the applicable Refinanced
Debt (other than any provisions which apply only to periods after the maturity
date of the Refinanced Debt); provided that (i) such Refinancing Indebtedness
consisting of Refinancing Term Loans shall have (A) a maturity date no earlier
than the maturity date of the applicable Refinanced Debt and (B) a Weighted
Average Life to Maturity equal to or greater than that of the Refinanced Debt,
(ii) there shall be no scheduled amortization of such Refinancing Indebtedness
consisting of Refinancing Revolving Commitments and the scheduled termination
date of such Refinancing Revolving Commitments shall not be earlier than the
scheduled termination date of the

54

--------------------------------------------------------------------------------




Refinanced Debt, (iii) such Refinancing Indebtedness will rank pari passu or
junior in right of payment and of security with the other Obligations hereunder
(and, if applicable, be subject to an Acceptable Intercreditor Agreement) or be
unsecured, (iv) such Refinancing Indebtedness shall be guaranteed by the
Guaranty, (v) the interest rate margin, rate floors, fees, original issue
discount and premiums applicable to such Refinancing Indebtedness shall be
determined by the Borrower and the Lenders providing such Refinancing
Indebtedness, (vi) such Refinancing Indebtedness (including, if such
Indebtedness includes any Refinancing Revolving Commitments, the unused portion
of such Refinancing Revolving Commitments) shall not have a greater principal
amount than the principal amount of the Refinanced Debt plus accrued interest,
fees and premiums (if any) thereon and reasonable fees and expenses associated
with the refinancing, and the aggregate unused Refinancing Revolving Commitments
shall not exceed the unused Revolving Credit Commitments being replaced and
(vii) such Refinanced Debt shall be repaid, defeased or satisfied and discharged
on a dollar-for-dollar basis, and all accrued interest, fees and premiums (if
any) in connection therewith shall be paid, substantially concurrently with the
incurrence of such Refinancing Indebtedness in accordance with the provisions of
Section 2.13; provided, further, that to the extent that such Refinancing
Indebtedness consists of Refinancing Revolving Commitments, the Revolving Credit
Commitments being refinanced by such Refinancing Indebtedness shall be
terminated, and all accrued fees in connection therewith shall be paid, on the
date such Refinancing Indebtedness is issued, incurred or obtained.
(d)In connection with any Refinancing Indebtedness pursuant to this Section
2.19, the Borrower, the Administrative Agent and each applicable Lender or
Additional Lender shall execute and deliver to the Administrative Agent a
Refinancing Amendment and such other documentation as the Administrative Agent
shall reasonably specify to evidence such Refinancing Indebtedness. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Amendment, this Agreement shall be
deemed amended to the extent reasonably necessary to reflect the existence and
terms of the Refinancing Indebtedness incurred pursuant thereto. Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.19, including any
amendments necessary to establish the Refinancing Term Loans and Refinancing
Revolving Commitments as new Classes, Tranches or sub-Tranches of Term Loans or
Revolving Credit Commitments and such other technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection therewith, in each case on terms not inconsistent
with this Section 2.19; provided that no such Refinancing Amendment shall effect
any amendments that would require the consent of each affected Lender pursuant
to Section 11.01 without compliance with the requirements thereof.
ARTICLE 3
TAXES, INCREASED COSTS AND ILLEGALITY
Section 3.01. Taxes. (a) Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes.
(i)Any and all payments by or on account of any obligation of the Borrower under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Laws. If any applicable Laws (as determined in
the good faith discretion of the Administrative Agent or the Borrower) require
the deduction or withholding of any Tax from any such payment by the
Administrative Agent or the Borrower, then the Administrative Agent or the
Borrower shall be entitled to make such deduction or withholding.
(ii)If the Borrower or the Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Borrower or
the Administrative Agent shall withhold or make such deductions as are
determined by it to be required, (B) the Borrower or the Administrative Agent,
as applicable, shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(iii)If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required, (B) the Borrower or the Administrative Agent, to the extent required
by such Laws, shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient

55

--------------------------------------------------------------------------------




receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Laws, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(c)
Tax Indemnifications.

(i)The Borrower shall, and does hereby, indemnify each Recipient, and shall make
payment in respect thereof within 30 days after demand therefor accompanied by
the certificate described below in this clause (c)(i), for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. The Borrower shall, and does hereby, indemnify
the Administrative Agent, and shall make payment in respect thereof within 30
days after demand therefor, for any amount which a Lender for any reason fails
to pay indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below.
(ii)Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting or
expanding any obligation of the Borrower to do so), (y) the Administrative Agent
and the Borrower, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.07 relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Borrower, as applicable, against any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent or the
Borrower in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent or the Borrower, as the case may be, shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (c)(ii).
(d)Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)
Status of Lenders; Tax Documentation.

(i)Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Recipient, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Recipient is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Recipient’s reasonable judgment such completion, execution or
submission would subject such Recipient to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Recipient.
(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)any Recipient that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Recipient becomes a
Recipient under this Agreement (and

56

--------------------------------------------------------------------------------




from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Recipient under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of an applicable IRS Form W- 8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, an applicable IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;
(2)
executed originals of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of an applicable IRS Form W-8BEN; or
(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, an applicable IRS Form W-
8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2
or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Recipient under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
(iii)Each Recipient agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

57

--------------------------------------------------------------------------------




(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.
(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
Section 3.02. Illegality. If any Lender determines that any Change in Law has
made it unlawful, or that any Governmental Authority has asserted after the
Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Eurodollar Rate Loans, or to determine or
charge interest rates based upon the Eurodollar Rate, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Rate Loans in Dollars or to convert
Base Rate Loans to Eurodollar Rate Loans, shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
Each Lender agrees to designate a different Lending Office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender.
Section 3.03. Inability to Determine Rates. If the (x) the Administrative Agent
determines that for any reason adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (y) the Administrative Agent is advised
by the Required Lenders that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that deposits
are not being offered to banks in the London interbank market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders in the event such suspension was due to clause (y) above) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
Section 3.04. Increased Costs. If any Change in Law shall:
(a)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e));
(b)subject any Lender or L/C Issuer to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
(c)impose on any Lender or the London interbank market any other condition, cost
or expense affecting this

58

--------------------------------------------------------------------------------




Agreement or Eurodollar Rate Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Lender, or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or L/C Issuer hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or L/C Issuer, the Borrower will
pay to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered; provided further that no
Lender or L/C Issuer shall make a demand for payment hereunder unless such
Lender is also making demand for reimbursement of the relevant amounts from
similarly situated borrowers under comparable syndicated credit facilities.
Section 3.05. Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Swing Line Loans held by, such Lender to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law other than due to Taxes (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time, the Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered;
provided that no Lender shall make a demand for payment hereunder unless such
Lender is also making demand for reimbursement of the relevant amounts from
similarly situated borrowers under comparable syndicated credit facilities.
Section 3.06. Reserves on Eurodollar Rate Loans. (a) If any Lender is required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurodollar funds or deposits (currently known as “Eurodollar
liabilities”), the Borrower shall pay to such Lender additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), which shall be due and payable on each date on which interest
is payable on such Loan, provided the Borrower shall have received at least
fifteen days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice fifteen
days prior to the relevant Interest Payment Date, such additional interest shall
be due and payable fifteen days from receipt of such notice.
(b)    If any Lender is required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
or other Governmental Authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurodollar Rate Loans, the Borrower shall pay
such additional costs (expressed as a percentage per annum and rounded upwards,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan. Any Lender requesting payment from the
Borrower under Section 3.06(a) or (b) shall give the Borrower at least fifteen
days’ prior notice (with a copy to the Administrative Agent). If a Lender fails
to give notice fifteen days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen days from receipt
of such notice.
Section 3.07. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent), the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any actual loss, cost or expense incurred by
it as a result of:
(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 3.09(a) or Section 11.01; including any actual loss or expense
arising from the liquidation or reemployment of funds obtained by such Lender to
maintain such Loan, or from fees payable to terminate the deposits from which
such funds were obtained.
Section 3.08. Matters Applicable to All Requests for Compensation. (a) Any Agent
or any Lender claiming

59

--------------------------------------------------------------------------------




compensation under this Article 3 shall deliver a certificate to the Borrower
contemporaneously with the demand for payment setting forth in reasonable detail
a calculation of the additional amount or amounts to be paid to it hereunder
which shall be conclusive in the absence of manifest error. In determining such
amount, such Agent or such Lender may use any reasonable averaging and
attribution methods. For the avoidance of doubt, any additional amounts required
to be paid pursuant to Section 3.01 are not subject to the limitations set forth
in this Section 3.08(a). The Borrower shall pay such Lender the amount shown as
due on any such certificate within 30 days after receipt thereof.
(b)(i) Except as provided in the following sentence, failure or delay on the
part of any Lender to demand compensation pursuant to the provisions of this
Article 3 shall not constitute a waiver of such Lender’s right to demand such
compensation. With respect to any Lender’s claim for compensation under any of
Sections 3.02 through 3.07, the Borrower shall not be required to compensate
such Lender for any amount incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the event that gives rise to such claim;
provided that, if the circumstance giving rise to such increased cost or
reduction is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation from the Borrower under any of Sections 3.04 through 3.06,
the Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another Eurodollar Rate Loans, or to convert Base Rate Loans
into Eurodollar Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.08(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.
(ii)    With respect to any Recipient’s claim for compensation under Section
3.01, the Borrower shall not be required to compensate such Recipient for any
Taxes to the extent such Taxes were either (A) paid by such Recipient to a
governmental authority for the purpose of satisfying the Recipient’s tax
liability related to the claim for compensation under Section 3.01 if such
payment occurred more than 180 days prior to the date that such Lender notifies
the Borrower of such claim or (B) assessed by a governmental authority in
writing more than 180 days prior to the date that such Recipient notifies the
Borrower of a claim for compensation under Section 3.01.
(c)If the obligation of any Lender to make or continue from one Interest Period
to another any Eurodollar Rate Loan (or to convert Base Rate Loans into
Eurodollar Rate Loans) shall be suspended pursuant to Section 3.08(b) hereof,
such Lender’s Eurodollar Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurodollar Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Sections 3.02 through 3.06 hereof that gave rise to such conversion no longer
exist:
(i)to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and
(ii)all Loans that would otherwise be made or continued from one Interest Period
to another by such Lender as Eurodollar Rate Loans shall be made or continued
instead as Base Rate Loans, and all Base Rate Loans of such Lender that would
otherwise be converted into Eurodollar Rate Loans shall remain as Base Rate
Loans.
(d)If any Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in any of Sections 3.02 through 3.06
that gave rise to the conversion of such Lender’s Eurodollar Rate Loans pursuant
to this Section 3.08 no longer exist (which such Lender agrees to do promptly
upon such circumstances ceasing to exist) at a time when Eurodollar Rate Loans
made by other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurodollar Rate Loans, to the extent necessary so
that, after giving effect thereto, all Loans held by the Lenders holding
Eurodollar Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments.
(e)(i) If the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Recipient or any Governmental Authority for the account of any
Recipient pursuant to Section 3.01, then such Recipient shall use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Recipient, such
designation or assignment (A) would eliminate amounts payable pursuant to
Section 3.01 in the future and (B) would not subject such Recipient to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Recipient. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Recipient in connection with any such designation or assignment.
(ii)    Each Lender agrees that if any Lender (A) requests compensation under
any of Sections 3.04 through 3.06, or (B) notifies the Borrower that it has
determined that it is unlawful for its applicable Lending Office to make,
maintain or fund Eurodollar Rate Loans, or to determine or charge interest rates
based upon the

60

--------------------------------------------------------------------------------




Eurodollar Rate, then such Lender will, if requested by the Borrower, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that in each case, such
efforts are made on terms that, in the reasonable judgment of such Lender, cause
such Lender and its Lending Office(s) to suffer no material economic, legal or
regulatory disadvantage, and provided further that nothing in this Section
3.08(e) shall affect or postpone any of the Obligations of the Borrower or the
rights of such Lender pursuant to Sections 3.02 or 3.04 through 3.06.
Section 3.09. Replacement of Lenders Under Certain Circumstances. (a) If at any
time:
(i)the Borrower becomes obligated to pay additional amounts or indemnity
payments described in Section 3.01 or Sections 3.04 through 3.06, as a result of
any condition described in such Sections or any Lender ceases to make Eurodollar
Rate Loans as a result of any condition described in Section 3.02 or Sections
3.04 through 3.06 and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 3.08(e), or
(ii)
any Lender becomes a Defaulting Lender, then the Borrower may, on ten Business
Days’ prior written notice to the Administrative Agent and such Lender, either:

(A)replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign 100% of its relevant Commitments and the principal of its
relevant outstanding Loans at par plus any accrued and unpaid interest pursuant
to Section 11.07(d) (with the assignment fee to be paid by the Borrower unless
waived by the Administrative Agent in such instance) all of its relevant rights
and obligations under this Agreement to one or more Eligible Assignees; provided
that neither the Administrative Agent nor any Lender shall have any obligation
to the Borrower to find a replacement Lender or other such Person or
(B)terminate the Commitment of such Lender and repay all obligations of the
Borrower owing to such Lender relating to the Loans and participations held by
such Lender as of such termination date;
provided, however, that in the case of a Defaulting Lender only, the Borrower
shall have the right to take such action as it may elect (including no action)
under the immediately preceding clauses (A) and/or (B) independently and at
different times with respect to any one or more Classes or Tranches of Loans
(and the related Commitments) of such Defaulting Lender, without being obligated
to take the same action with respect to all Classes and Tranches of Loans and
related Commitments of such Defaulting Lender.
(b)Any Lender being replaced pursuant to Section 3.09(a) above shall (i) execute
and deliver an Assignment and Assumption with respect to such Lender’s
applicable Commitment and outstanding Loans and related participations in L/C
Obligations and Swing Line Loans, and (ii) deliver any Notes evidencing such
Loans to the Borrower or the Administrative Agent.
(c)Pursuant to an Assignment and Assumption arising by operation of Section
3.09(b), (i) the assignee Lender shall acquire all or a portion, as the case may
be, of the assigning Lender’s Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans, (ii) all obligations of
the Borrower owing to the assigning Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
assigning Lender concurrently with the execution of such Assignment and
Assumption and (iii) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to be a Lender hereunder with respect to
such assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender.
(d)Notwithstanding anything to the contrary, (i) any Lender that acts as L/C
Issuer may not be replaced by operation of this Section 3.09 at any time that it
has any Letter of Credit outstanding unless arrangements reasonably satisfactory
to such L/C Issuer (including the furnishing of a back-up standby letter of
credit in form and substance, and issued by an issuer reasonably satisfactory to
such L/C Issuer or the depositing of cash collateral into a Cash Collateral
Account in amounts and pursuant to arrangements reasonably satisfactory to such
L/C Issuer) have been made with respect to such outstanding Letter of Credit and
(ii) any Lender that acts as Administrative Agent may not be replaced by
operation of this Section 3.09 except in accordance with the terms of Section
9.09.
(e)The Borrower shall also be entitled to replace a Dissenting Lender in
accordance with Section 11.01(f).
Section 3.10. Survival. All of the Borrower’s obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

61

--------------------------------------------------------------------------------




ARTICLE 4
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01. Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:
(a)The IPO by Parent shall have been consummated with gross cash proceeds
therefrom, in a minimum amount of $350,000,000 on terms substantially consistent
with Amendment Number 2 of the Form S-1, including any further amendments
thereto (the “BKFS S-1”), and the Administrative Agent shall have received
satisfactory evidence thereof, including a copy of the effective Form S-1
Registration Statement. The Administrative Agent shall be reasonably satisfied
that the Equity Purchase shall be consummated substantially in accordance with
the terms described in the BKFS S-1 and any other agreements and other documents
relating to the Equity Purchase and applicable Law and regulatory approvals. The
Refinancing shall have been consummated and the Administrative Agent shall have
received satisfactory evidence thereof.
(b)The Administrative Agent’s receipt of the following, each properly executed
by a Responsible Officer of the signing Loan Party (as applicable), each in form
and substance reasonably satisfactory to the Administrative Agent:
(i)executed counterparts of this Agreement;
(ii)a Note executed by the Borrower in favor of each Lender requesting a Note to
the extent such Lender requests such Note at least two Business Days prior to
the Closing Date;
(iii)a certificate dated the Closing Date and executed by a Responsible Officer
of each of the Loan Parties, certifying (A)(x) that attached thereto is a true
and complete copy of the articles or certificate of incorporation or other
comparable organizational documents of such Loan Party, certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and complete copy of the bylaws, operating or comparable governing document
of such Loan Party and (y) that such documents or agreements have not been
amended (except as otherwise attached to such certificate and certified therein
as being the only amendments thereto as of such date) and (B)(x) that attached
thereto is a true and complete copy of resolutions or written consents of its
shareholders or board of directors or other relevant governing body, as the case
may be, authorizing the execution, delivery and performance of this Agreement
and the other Loan Documents to which it is a party, and that such resolutions
or written consents have not been modified, rescinded or amended and are in full
force and effect without amendment, modification or rescission, and (y) as to
the incumbency and genuineness of the signature of the officers, directors,
managers or other authorized signatories of each Loan Party, executing this
Agreement and the other Loan Documents to which it is a party.
(iv)the Administrative Agent shall have received a certificate as of a recent
date of the good standing (or equivalent) of each of the Loan Parties under the
laws of its jurisdiction of organization from the relevant authority of its
jurisdiction of organization;
(v)an opinion of Weil, Gotshal & Manges LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender and in form and substance
reasonably satisfactory to the Administrative Agent;
(vi)a certificate signed by a Responsible Officer of the Borrower certifying as
to the satisfaction of the conditions set forth in Section 4.02(a) and Section
4.02(b);
(vii)a Loan Notice or Letter of Credit Application, as applicable, relating to
the initial Credit Extension;
(viii)a certificate from the chief financial officer of Holdings attesting to
the Solvency of Holdings, the Borrower and the Restricted Subsidiaries on a
consolidated basis after giving effect to the Transactions;
(ix)executed counterparts of the Security Agreement together with the following:
(A)certificates representing any certificated Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt endorsed in blank;
(B)a completed Perfection Certificate, dated the Closing Date and executed by a
Responsible Officer of the Loan Parties;
(C)the Intellectual Property Security Agreement, duly executed by each Loan
Party required to execute such Intellectual Property Security Agreement pursuant
to the Security Agreement, in proper form for filing with the United States
Patent and Trademark Office or United States Copyright Office, as

62

--------------------------------------------------------------------------------




applicable;
(c)all fees and expenses required to be paid by (or on behalf of) the Borrower
to the Administrative Agent, the Arrangers and the Lenders on or before the
Closing Date (including fees pursuant to the Fee Letter) shall have been paid in
full in cash (which amounts may be offset against the loan proceeds funded on
the Closing Date) (and in the case of expenses, to the extent invoiced at least
three Business Days prior to the Closing Date).
(d)
[Reserved.]

(e)Since December 31, 2014, there has been no change, occurrence or development
that has had or would reasonably be expected to have a Material Adverse Effect
of the type described in clause (a) of the definition thereof.
(f)No later than two Business Days in advance of the Closing Date, the
Administrative Agent shall have received all documentation and other information
reasonably requested by the Administrative Agent (on behalf of any Lender) in
writing at least 10 Business Days in advance of the Closing Date, which
documentation or other information is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.
(g)The Lead Arrangers shall have received the Specified Financial Statements (it
being understood and agreed that Parent’s public filing of any such financial
statements set forth in clauses (a), (b) and (c) of the definition thereof with
the SEC shall satisfy the requirements of this clause (g) with respect thereto).
(h)The Administrative Agent shall have received the results of a recent UCC lien
search with respect to each Loan Party.
(i)Each document (including any UCC (or similar) financing statement) required
by the Collateral Documents in order to create in favor of the Administrative
Agent, for the benefit of itself and the other Secured Parties, a perfected Lien
on the Collateral described therein with the priority required therein, shall be
in proper form for filing, registration or recordation.
(j)The Administrative Agent shall have received evidence that all insurance
required to be maintained pursuant to Section 6.07 has been obtained and is in
effect and that the Administrative Agent has been named as loss payee and/or
additional insured, as applicable, under each insurance policy with respect to
such insurance as to which the Administrative Agent shall have reasonably
requested to be so named.
Section 4.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:
(a)The representations and warranties of each Loan Party contained in Article 5
or any other Loan Document shall be true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date; provided that on the Closing Date only, the
Borrower shall not be required to make the representation set forth in Section
5.05(b).
(b)No Default shall exist, or would result from such Credit Extension or from
the application of the proceeds therefrom.
(c)The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lenders shall have received a Request for Credit Extension in
accordance with the requirements hereof. Each Request for Credit Extension
(other than a Loan Notice requesting only a conversion of Loans to the other
Type or a continuation of Eurodollar Rate Loans) submitted by the Borrower shall
be deemed to be a representation and warranty that the conditions specified in
Section 4.02(a) and 4.02(b) (and, if applicable, (c)) have been satisfied on and
as of the date of the applicable Credit Extension.
            ARTICLE 5 REPRESENTATIONS AND WARRANTIES
Holdings and the Borrower represent and warrant to the Administrative Agent and
the Lenders that:
Section 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Restricted Company (a) is a Person, validly existing and in good standing under
the Laws of the jurisdiction of its organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws (including, without limitation, Environmental Laws), orders, writs and

63

--------------------------------------------------------------------------------




injunctions, and (e) has all requisite governmental permits, licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clauses (a) (other than with
respect to the Borrower), (c), (d) or (e), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
Section 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and, as of the Closing Date, the consummation of the Transactions, are
(a) within such Loan Party’s corporate or other powers, (b) have been duly
authorized by all necessary corporate, shareholder or other organizational
action, and (c) do not and will not (i) contravene the terms of any of such
Person’s Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under, (A) any documentation
governing any Permitted Subordinated Indebtedness, (B) any other Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (C) any order,
injunction, writ or decree, of or with any Governmental Authority or any
arbitral award to which such Person or its property is subject, or (iii)
violate, in any material respect, any Law; except with respect to any conflict,
breach or contravention or payment (but not creation of Liens) referred to in
clause (ii) to the extent that such conflict, breach, contravention or payment
could not reasonably be expected to have a Material Adverse Effect.
Section 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required to
be made or obtained by any Loan Party in connection with (a) the execution,
delivery or performance by any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the priority thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings necessary to perfect the Liens on
the Collateral granted by the Loan Parties in favor of the Secured Parties, (ii)
the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force, (iii) those approvals, consents, exemptions, authorizations, actions,
notices or filings described in the Security Agreement and (iv) those approvals,
consents, exemptions, authorizations, actions, notices or filings, the failure
of which to obtain or make could not reasonably be expected to have a Material
Adverse Effect.
Section 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against such
Loan Party in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity.
Section 5.05. Financial Statements; No Material Adverse Effect.
(a)The Specified Financial Statements fairly present in all material respects
the financial condition of Holdings and its Subsidiaries as of the date thereof
and their results of operations and cash flows for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein (and, with respect to unaudited
financial statements, the absence of footnotes and subject to such adjustments
as would be made in connection with the audit of financial statements for the
relevant period).
(b)Since December 31, 2014, there has been no change, effect, event or,
occurrence that has had or would reasonably be expected to have a Material
Adverse Effect.
(c)The forecasts prepared by management of Holdings of consolidated balance
sheets, income statements and cash flow statements for each year commencing with
the fiscal year ending on December 31, 2015 through the fiscal year ending on
December 31, 2019 (the “Closing Date Forecasts”), copies of which have been
furnished to the Administrative Agent and the Lenders prior to the Closing Date,
have been prepared in good faith based upon assumptions believed in good faith
by the Borrower to be reasonable in light of conditions existing at the time of
preparation, it being understood that (i) such forecasts, as to future events,
are not to be viewed as facts, are subject to significant contingencies, that
actual results during the period or periods covered by any such forecasts may
differ significantly from the forecasted results and that such differences may
be material and that such forecasts are not a guarantee of financial performance
and (ii) no representation is made with respect to information of a general
economic or general industry nature.
Section 5.06. Litigation and Environmental Matters. (a) Except as disclosed in
Schedule 5.06, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against
Holdings, the Borrower or any of its Restricted Subsidiaries or against any of
their properties or revenues that, either individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

64

--------------------------------------------------------------------------------




(b)    Other than as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) none of Holdings, the Borrower
nor any of its Subsidiaries is subject to, or has received notice of any claim
with respect to, any Environmental Liability or knows of any basis for any
Environmental Liability and (ii) Holdings, the Borrower and its Subsidiaries
have been and are in compliance with all Environmental Laws and have obtained,
maintained and complied with all permits, licenses or other approvals required
under any Environmental Law.
Section 5.07. Ownership of Property; Liens. Each of the Restricted Companies has
good record title in fee simple to, or valid leasehold interests in, or
easements or other limited property interests in, all real property necessary in
the ordinary conduct of its business, free and clear of all Liens except (i) for
minor defects in title that do not materially interfere with its ability to
conduct its business (ii) Liens permitted by Section 7.01and (iii) except where
the failure to have such title or the existence of such Lien could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Each of the Restricted Companies own, or to the knowledge of the
Borrower, possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses, database rights
and design rights and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of its business,
without conflict with the rights of any other Person, except to the extent such
failure to own or possess the right to use or such conflicts, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, the conduct of the
business of each Restricted Company does not infringe upon any IP Rights held by
any other Person except for such infringements, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the foregoing is pending or, to
the knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Section 5.08. Anti-Corruption Laws and Sanctions.
(a)None of Holdings, the Borrower or any of its Subsidiaries nor, to the
knowledge of the Borrower, any director, officer, employee or controlled
Affiliate of the Borrower or any of its Subsidiaries is a Person that is, or is
owned or controlled by Persons that are (i) the subject of any sanctions
administered or enforced by OFAC or the U.S. State Department, the United
Nations Security Council, the European Union or Her Majesty’s Treasury
(collectively, “Sanctions”) or (ii) located, organized or resident in a country
or territory that is, or whose government is, the subject of Sanctions
(including, without limitation, Crimea, Cuba, Iran, North Korea, Sudan and
Syria). The Borrower will not, directly or, to the Borrower’s knowledge,
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other Person
to fund any activities or business of or with any Person, or in any country or
territory that, at the time of such funding, is, or whose government is, the
subject of Sanctions.
(b)None of Holdings, the Borrower or any of its Subsidiaries nor, to the
knowledge of the Borrower, any director, officer, employee or agent of the
Borrower or any of its Subsidiaries has taken any action, directly or
indirectly, that would result in a material violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”) or any other applicable anti-corruption law; and the
Borrower and its Subsidiaries have instituted and maintain policies and
procedures designed to facilitate continued compliance therewith. No part of the
proceeds of the Loans will be used, directly or to the Borrower’s knowledge,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity in violation of the FCPA or any other
applicable anti-corruption law. Holdings, the Borrower and its Subsidiaries are
in compliance, in all material respects, with the USA Patriot Act and all other
applicable anti-money laundering and counter- terrorist financing laws and
regulations.
Section 5.09. Taxes. Holdings, the Borrower and its Subsidiaries have filed all
Federal income and other material tax returns and reports required to be filed,
and have paid or made provision for payment of all Federal and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are (a) being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP, or (b) with respect to which the failure to make such filing or payment
could not reasonably be expected to have a Material Adverse Effect.
Section 5.10. ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA and the Code except to the
extent that non-compliance could not reasonably be expected to have a Material
Adverse Effect. In the preceding five years, each Loan Party and each ERISA
Affiliate have made all required contributions to each Pension Plan subject to
Section 412 of the Code, and in the preceding five years, no application for a
waiver of the minimum funding standard or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan, except to the extent a failure to make such contributions or application,
as the case may be, could not reasonably be expected to have a Material Adverse
Effect.
(b)There are no pending or, to the knowledge of any Specified Responsible
Officer of the Borrower,

65

--------------------------------------------------------------------------------




threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.
(c)(i) No ERISA Event has occurred or is reasonably expected to occur and (ii)
neither the Borrower nor any ERISA Affiliate has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA, except, with respect to
each of the foregoing clauses of this Section 5.10(c), as could not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.
Section 5.11. Subsidiaries; Equity Interests. (a) As of the Closing Date, the
Equity Interests of each Restricted Subsidiary that are owned directly or
indirectly by the Borrower (and of the Borrower that are owned by Holdings) are
owned free and clear of all Liens except for any Lien permitted under Section
7.01 and (b) as of the Closing Date, Schedule 5.11 sets forth the name and
jurisdiction of organization of each Subsidiary (other than Immaterial
Subsidiaries) and (i) sets forth the ownership interest of the Borrower and any
other Subsidiary in each such Subsidiary, including the percentage of such
ownership.
Section 5.12. Margin Regulations; Investment Company Act. (a) No proceeds of any
Borrowings or drawings under any Letter of Credit will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in violation of Regulation U issued by
the FRB. Neither the Borrower nor any of its Restricted Subsidiaries is engaged
or will engage, principally or as one of its important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying”
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System.
(b)    None of Holdings, the Borrower, any Person Controlling any of the
foregoing, nor any Restricted Subsidiary is or is required to be registered as
an “investment company” under the Investment Company Act of 1940.
Section 5.13. Disclosure. As of the Closing Date (a) all written information
(other than financial estimates, projected or financial information, other
forward-looking information and information of a general economic or
industry-specific nature) included in the Confidential Information Memorandum
provided in connection with syndication of the Facilities or otherwise furnished
by or on behalf of any Loan Party to any Agent or any Lender in connection with
the transactions contemplated hereby (as modified or supplemented by other
information so furnished) when taken as a whole (and considered together with
all information publicly disclosed by Parent, Holdings, the Borrower and any of
its Subsidiaries) did not, when furnished contain any material misstatement of
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under and at the time which they were
made, not materially misleading (after giving effect to all supplements and
updates thereto from time to time) and (b) with respect to financial estimates,
projected or forecasted financial information and other forward-looking
information, the Borrower represents and warrants only that such information was
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable in light of conditions existing at the time of preparation; it being
understood that (A) such projections and forecasts, as to future events, are not
to be viewed as facts, that actual results during the period or periods covered
by any such projections or forecasts may differ significantly from the projected
or forecasted results and that such differences may be material and that such
projections and forecasts are not a guarantee of financial performance and (B)
such projections are subject to significant contingencies and no assurance can
be given that the Projections will be realized. For the avoidance of doubt, no
representation is made with respect to information of a general economic or
general industry nature.
Section 5.14. Solvency. On the Closing Date, after giving effect to the
Transactions, Holdings, the Borrower and the Restricted Subsidiaries are, on a
consolidated basis, Solvent.
Section 5.15. Perfection, Etc. All filings and other actions necessary to
perfect and protect the Liens in the Collateral created under and in the manner
contemplated by the Collateral Documents have been duly made or taken or
otherwise provided for and are in full force and effect, and the Collateral
Documents create in favor of the Administrative Agent for the benefit of the
Secured Parties a valid and, together with such filings and other actions,
perfected first priority Lien in the Collateral, securing the payment of the
Secured Obligations, subject to Liens permitted by Section 7.01. The Loan
Parties are the legal and beneficial owners of the Collateral free and clear of
any Lien, except for the Liens created or permitted under the Loan Documents.
         ARTICLE 6 AFFIRMATIVE COVENANTS
From the Closing Date to the date all Commitments hereunder have expired or
terminated, all Loans or other Obligations hereunder which are accrued and
payable have been paid and satisfied, any Letter of Credit shall have been
terminated or otherwise have been provided for in full in a manner reasonably
satisfactory to the L/C Issuer (such date, the “Termination Date”), Holdings
(solely with respect to the covenants applicable to it set forth in Sections
6.05, 6.08, 6.12

66

--------------------------------------------------------------------------------




and 6.13) and the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, 6.03 and 6.14) cause each Restricted
Subsidiary to:
Section 6.01. Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:
(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower beginning with the fiscal year ending on December
31, 2015, a consolidated balance sheet of Holdings, the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of operations, shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, and audited and accompanied by a report and opinion of KPMG LLP or any
other independent certified public accountant of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (except for any such qualification pertaining to impending debt
maturities of any Indebtedness occurring within 12 months of such audit or any
breach or anticipated breach of any financial covenant); provided that if the
independent auditor provides an attestation and a report with respect to
management’s report on internal control over financial reporting and its own
evaluation of internal control over financial reporting, then such report may
include a qualification or limitation due to the exclusion of any acquired
business from such report to the extent such exclusion is permitted under rules
or regulations promulgated by the SEC or the Public Company Accounting Oversight
Board;
(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower beginning
with the fiscal quarter ending on June 30, 2015, a consolidated balance sheet of
Holdings, the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the fiscal
year then ended, setting forth, in each case, in comparative form the figures
for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of Holdings, the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;
(c)as soon as available, but in any event no later than 90 days after the end of
each fiscal year, commencing with the fiscal year ending December 31, 2015,
forecasts prepared by management of the Borrower, a consolidated balance sheet,
statements of operations and cash flow statements of Holdings, the Borrower and
its Subsidiaries for the fiscal year following such fiscal year then ended,
which shall be prepared in good faith upon reasonable assumptions at the time of
preparation), it being understood that actual results may vary from such
forecasts and that such variations may be material; and
(d)if there are any Unrestricted Subsidiaries as of the last day of any fiscal
quarter, simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements.
Notwithstanding the foregoing, the obligations in paragraphs (a) through (b) of
this Section 6.01 may be satisfied by furnishing (A) the applicable financial
statements or other information required by such paragraphs of Parent (or any
other direct or indirect parent company of the Borrower) and/or (B) Parent’s (or
any other direct or indirect parent company of the Borrower), as applicable,
Form 10-K or 10-Q, as applicable, filed with the SEC or otherwise made available
to the Administrative Agent for delivery to the Lenders, in each case, within
the time periods specified in such paragraphs; provided that with respect to
each of clauses (A) and (B) hereof, (i) to the extent such financial statements
relate to Parent (or any other direct or indirect parent company of the
Borrower), such financial statements shall be accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to Parent (or such other parent company), on the one hand,
and the information relating to Holdings, the Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand, which consolidating
information shall be certified by a Responsible Officer of the Borrower as
having been fairly presented in all material respects and (ii) to the extent
such financial statements are in lieu of statements required to be provided
under Section 6.01(a), such statements shall be accompanied by a report of an
independent certified public accounting firm of nationally recognized standing,
which report shall satisfy the requirements set forth in Section 6.01(a) as if
references in such Section 6.01(a) to Holdings and the Borrower therein were
references to Parent (or such other direct or indirect parent company of the
Borrower).
Section 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:
(a)no later than five Business Days after the delivery of each set of
consolidated financial statements

67

--------------------------------------------------------------------------------




referred to in Sections 6.01(a) and 6.01(b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower;
(b)promptly after the same are publicly available, copies of each annual report,
proxy or financial statement sent generally to the stockholders of Parent, and
copies of all annual, regular, periodic and special reports which Parent files,
copies of any report or filing with the SEC under Section 13 or 15(d) of the
1934 Act, or with any Governmental Authority that may be substituted therefor,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;
(c)promptly after the receipt thereof by a Specified Responsible Officer of the
Borrower and to the extent permitted by applicable Law, copies of each notice or
other correspondence received from any Governmental Authority concerning any
material investigation or other material inquiry regarding any material
violation of applicable Law by any Restricted Company which would reasonably be
expected to have a Material Adverse Effect (in each case, excluding any
privileged information);
(d)promptly after any request therefor, such additional information regarding
the business or financial condition of any Restricted Company, or compliance
with the terms of the Loan Documents, as the Administrative Agent may from time
to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a), 6.01(b) or
6.02(b) (to the extent any such documents are included in materials otherwise
filed with may be delivered electronically and, if so delivered, shall be deemed
to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Borrower’s behalf on SyndTrak, IntraLinks or other relevant
website, to which each Lender and the Administrative Agent are granted access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall notify (which may be by
facsimile or electronic mail or by an automated electronic alert of a posting)
the Administrative Agent of any such posting by the Borrower of any such
documents which notice may be included in the certificate delivered pursuant to
Section 6.02(a). The Borrower hereby acknowledges that (A) the Administrative
Agent will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak, IntraLinks
or another similar electronic system (the “Platform”) and (B) certain of the
Lenders may be “Public-Side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to Holdings, the Borrower, their
Subsidiaries or their respective securities) (each, a “Public Lender”). The
Borrower hereby agrees that (x) upon the reasonable request of the
Administrative Agent, it will clearly identify all Borrower Materials that are
to be made available to Public Lenders by clearly and conspicuously marking such
Borrower Materials “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (y) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as containing either publicly available information or
not material information (although it may be sensitive and proprietary) with
respect to Holdings, the Borrower, their Subsidiaries or their respective
securities for purposes of United States Federal securities laws; (z) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”. Each of the Administrative
Agent and each Lender agrees that it shall treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”
Section 6.03. Notices. Promptly notify the Administrative Agent after a
Specified Responsible Officer obtains knowledge of:
(a)the occurrence of any Default; and
(b)any matter that has resulted or would reasonably be expected to result in a
Material Adverse Effect, including any matter arising out of or resulting from
(i) breach or non-performance of, or any default under, a Contractual Obligation
of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Restricted
Subsidiary and any Governmental Authority,the commencement of, or any material
adverse development in, any litigation, investigation or proceeding affecting
any Loan Party or any Subsidiary, or (iv) the occurrence of any ERISA Event.
Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a) or 6.03(b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity to the extent
known any and all provisions of this Agreement and any other Loan Document in
respect of which such Default exists.

68

--------------------------------------------------------------------------------




Section 6.04. [Reserved]
Section 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or Section
7.05 (and, in the case of any Restricted Subsidiary, to the extent the failure
to do so, could not reasonably be expected to have a Material Adverse Effect)
and (b) take all reasonable action to maintain all rights, privileges (including
its good standing), permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
Section 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, ordinary wear and tear
excepted and casualty and condemnation excepted, and (b) make all necessary
renewals, replacements, modifications, improvements, upgrades, extensions and
additions to material properties and equipment in accordance with prudent
industry practice.
Section 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance of such types and in such amounts
(after giving effect to any self-insurance) reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries as are customarily carried under
similar circumstances by such other Persons except, in the case of Foreign
Subsidiaries, to the extent that the failure to maintain such insurance with
respect to one or more Foreign Subsidiaries could not reasonably be expected to
result in a Material Adverse Effect. With respect to any Material Real Property
that is subject to a Mortgage and located in an area designated by the Federal
Emergency Management Agency as having special flood or mudslide hazards, obtain
flood insurance in such total amount as to comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act.
Section 6.08. Compliance with Laws. Comply with the requirements of all Laws
(including, without limitation, Environmental Laws) and, in each case, all
orders, writs, injunctions, and decrees applicable to it or to its business or
property, except if the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect or the necessity of compliance
therewith is being contested in good faith by appropriate proceedings.
Section 6.09. Books and Records. Maintain proper books of record and account, in
a manner to allow financial statements to be prepared in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of Holdings, the Borrower or such
Restricted Subsidiary, as the case may be.
Section 6.10. Inspection Rights. With respect to any Loan Party, permit
representatives or agents of the Administrative Agent and each Lender to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that only the Administrative Agent on
behalf of the Lenders (or any Lender solely at such Lender’s expense if
accompanying the Administrative Agent) may exercise rights under this Section
6.10 and the Administrative Agent (or any Lender solely at such Lender’s expense
if accompanying the Administrative Agent) shall not exercise such rights more
often than once during any calendar year absent the existence of an Event of
Default and such inspections shall be conducted at the sole expense of the
Administrative Agent without charge to the Borrower; provided further that when
an Event of Default exists the Administrative Agent (or any of its
representatives or agents, or any Lender if accompanying the Administrative
Agent) may do any of the foregoing at the expense of the Borrower at any time
during normal business hours and upon reasonable advance notice. The
Administrative Agent shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s accountants.
Section 6.11. Use of Proceeds. Use the proceeds of the Credit Extensions (i) to
effectuate the Transactions, including, without limitation, to pay fees and
expenses incurred in connection with the Transactions and (ii) to provide
ongoing working capital and for other general corporate purposes of Holdings,
the Borrower and the Restricted Subsidiaries and for any other purpose not
prohibited by this Agreement.
Section 6.12. Payment of Taxes. The Borrower shall, and shall cause each of its
Subsidiaries to, pay and discharge all Federal and other taxes, assessments and
governmental charges or levies upon it or upon its income or profits, or upon
any properties belonging to it, prior to the date on which material penalties
attach thereto, and all lawful material claims that, if unpaid, could reasonably
be expected to become a Lien upon any of its material properties; provided that
neither the Borrower nor any of its Subsidiaries shall be required hereunder to
pay any such tax, assessment, charge, levy or claim that is (a) being contested
in good faith and by proper proceedings if it has maintained adequate reserves
(in the good faith judgment of the management of the Borrower) with respect
thereto in accordance with GAAP or (b) with respect to which the failure to pay
or discharge could not reasonably be expected to have a Material Adverse Effect.

69

--------------------------------------------------------------------------------




Section 6.13. Covenant to Guarantee Guaranteed Obligations and Give Security.
(a) Cause all Restricted Domestic Subsidiaries other than Excluded Subsidiaries
to guarantee the Guaranteed Obligations (each a “Subsidiary Guarantor”).
Notwithstanding the foregoing, any Restricted Subsidiary that is a guarantor of
any Permitted Subordinated Indebtedness shall also be required to be a
Subsidiary Guarantor.
(b)At the end of each fiscal quarter of the Borrower, the Borrower shall
determine whether any Restricted Companies that are not currently Subsidiary
Guarantors shall be required, pursuant to the provisions of Section 6.13(a) to
become Subsidiary Guarantors and whether any Loan Party owns any Material Real
Property not currently subject to a Mortgage, and, within 60 days after the end
of such fiscal quarter (or such longer period as the Administrative Agent may
agree in its reasonable discretion), will at the Borrower’s expense:
(i)cause any new Subsidiary Guarantors (each, an “Additional Guarantor”) to duly
execute and deliver to the Administrative Agent a guaranty substantially in the
form of the Guaranty Supplement or such other form of guaranty or guaranty
supplement to guarantee the Guaranteed Obligations in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, it being
understood and agreed that each Subsidiary that is required to be a Subsidiary
Guarantor on the Closing Date shall duly execute and deliver to the
Administrative Agent a Subsidiary Guaranty on the Closing Date; provided that in
connection with any acquisition of any Restricted Company, if any Subsidiary
that is not already a Subsidiary Guarantor shall be required, pursuant to the
provisions of Section 6.13(a) to become a Subsidiary Guarantor, the Borrower
shall, in each case at the Borrower’s expense and within thirty days of being so
required (or such longer period as may be agreed by the Administrative Agent in
its reasonable discretion), cause such Subsidiary to duly execute and deliver to
the Administrative Agent a Guaranty Supplement;
(ii)cause such Additional Guarantor to duly execute and deliver to the
Administrative Agent Mortgages (subject to the time periods and other
requirements of Section 6.13(c)), Security Agreement Supplements (including
Perfection Certificates), Intellectual Property Security Agreement and other
security documents, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Security
Agreement, Intellectual Property Security Agreement and other security documents
in effect on the Closing Date), granting a Lien in substantially all of the
assets that would constitute Collateral (in each case, other than any Excluded
Asset) directly held by such Restricted Subsidiary, in each case securing the
Secured Obligations of such Additional Guarantor;
(iii)cause such Additional Guarantor to deliver, to the extent required to be
pledged hereunder or under the Collateral Documents, any and all certificates
representing Equity Interests owned by such Loan Party accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank;
(iv)to the extent required by the Collateral Documents and subject to clause (d)
below, take and cause such Additional Guarantor to take whatever action
(including the filing of Uniform Commercial Code financing statements, and
delivery of stock and membership interest certificates) as may be necessary in
the reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting Liens on the properties purported to be subject to the
Security Agreement Supplements, Mortgages and other security documents delivered
pursuant to this Section 6.13, enforceable against all third parties in
accordance with their terms; and
(c)With respect to any Material Real Property owned by any Subsidiary Guarantor
(including any Additional Guarantor) or the Borrower, Holdings and the
Guarantors, within 90 days after the Closing Date (or the joinder of such
Additional Guarantor) or within 90 days after the acquisition of any other
Material Real Property by a Loan Party (or in each case such longer period as
the Administrative Agent may agree in its reasonable discretion), the applicable
Loan Party shall grant to the Administrative Agent a security interest in and
deliver a mortgage, deed of trust or deed to secure debt in a form reasonably
satisfactory to the Administrative Agent (a “Mortgage”) as additional security
for the Obligations. Any such Mortgage in a mortgage tax state shall be capped
at the fair market value of the applicable property. The Mortgages or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by Law to perfect the Liens in favor of the
Administrative Agent. All taxes, fees and other charges payable in connection
therewith shall be paid in full. Such Loan Party shall otherwise take such
actions and execute and/or deliver to the Administrative Agent such documents as
the Administrative Agent shall reasonably require, including to confirm the
validity, perfection and priority of the Lien of any existing Mortgage or new
Mortgage against such after acquired real property (including, to the extent so
required, a Title Policy, a Survey, local counsel opinion (in form and substance
reasonably satisfactory to the Administrative Agent) and a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination, together with a notice executed by such Loan Party about special
flood hazard area status, if applicable, in respect of such Mortgage) and to the
extent existing and available, environmental assessment reports.
(d)Notwithstanding the foregoing, (i) the Loan Parties shall not be required to
grant a security interest in any

70

--------------------------------------------------------------------------------




assets to the extent the grant or perfection of a security interest in such
asset would be prohibited by applicable Law, (ii) no action outside of the
United States shall be required in order to create or perfect any security
interest in any asset located outside of the United States, and no foreign law
security or pledge agreements or foreign intellectual property filing, search or
schedule shall be required, and (iii) the following Collateral shall not be
required to be perfected (other than to the extent perfected by the filing of a
UCC financing statement): (A) assets requiring perfection through control
agreements or other control arrangements, including in respect of any deposit,
securities or commodities accounts (other than control of pledged capital stock
and material intercompany notes, in each case to the extent otherwise
constituting Collateral), (B) the equity interests of Immaterial Subsidiaries
and (C) the equity interests of Unrestricted Subsidiaries.
Section 6.14. Further Assurances. (a) Promptly upon reasonable request by the
Administrative Agent, (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Loan
Document or other document or instrument relating to any Collateral and (ii) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent may reasonably require from time
to time in order to carry out more effectively the purposes of the Loan
Documents.
(b)    Concurrently with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), sign and deliver to the Administrative Agent an appropriate
Intellectual Property Security Agreement with respect to all After-Acquired
Intellectual Property (as defined in the Security Agreement) owned by it as of
the last day of the period for which such Compliance Certificate is delivered,
to the extent that such After-Acquired Intellectual Property is not covered by
any previous Intellectual Property Security Agreement so signed and delivered by
it; provided that an Intellectual Property Security Agreement shall not be
required to be delivered with respect to After-Acquired Intellectual Property
except as provided in the Security Agreement. In each case, the Borrower will,
and will cause each of the Subsidiary Guarantors to, promptly cooperate as
necessary to enable the Administrative Agent to make any necessary or reasonably
desirable recordations with the U.S. Copyright Office or the U.S. Patent and
Trademark Office, as appropriate.
Section 6.15. Designation of Subsidiaries. The Borrower may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that (a) other than
in the case of the designation of a joint venture in existence on the Closing
Date that thereafter becomes a Subsidiary (an “Excluded Unrestricted
Subsidiary”), immediately before and after such designation, no Default shall
have occurred and be continuing, (b) other than in the case of the designation
of an Excluded Unrestricted Subsidiary, immediately after giving effect to such
designation, Holdings, the Borrower and the Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the covenants set forth in Section 7.10,
(c) the Borrower shall not be designated as an Unrestricted Subsidiary, and (d)
no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Permitted Subordinated
Indebtedness. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the applicable Restricted Companies therein at
the date of designation in an amount equal to the net book value (or, in the
case of any guarantee or similar Investment, the amount) of the Restricted
Companies’ Investments therein. If any Person becomes a Restricted Subsidiary on
any date after the Closing Date (including by redesignation of an Unrestricted
Subsidiary as a Restricted Subsidiary), the Indebtedness of such Person
outstanding on such date will be deemed to have been incurred by such Person on
such date for purposes of Section 7.03, but will not be considered the sale or
issuance of Equity Interests for purposes of Section 7.05.
Section 6.16. Post-Closing Covenants. The Borrower agrees to deliver, or cause
to be delivered to the Administrative Agent, the items described on Schedule
6.16 on the dates and by the times specified with respect to such items, or such
later time as may be agreed to by the Administrative Agent in its reasonable
discretion.
ARTICLE 7 NEGATIVE COVENANTS
From the Closing Date until the Termination Date, Holdings (with respect to
Section 7.12 only) shall not, and the Borrower shall not, nor shall it permit
any of the Restricted Subsidiaries to, directly or indirectly:
Section 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:
(a)Liens pursuant to any Loan Document;
(b)Liens existing on the Closing Date and listed on Schedule 7.01 and any
modifications, replacements, refinancings, renewals or extensions thereof;
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof and (ii) the modification, replacement,
renewal, extension or refinancing of the obligations secured or benefited by
such Liens (if such obligations constitute Indebtedness) is permitted by Section
7.03;
(c)Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than 60

71

--------------------------------------------------------------------------------




days, or, if more than 60 days overdue, (i) which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or (ii) with respect to which the failure to make payment
could not reasonably be expected to have a Material Adverse Effect;
(d)statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen,
repairmen, construction contractors or other like Liens arising in the ordinary
course of business which secure amounts not overdue for a period of more than 60
days or, if more than 60 days overdue, (i) no action has been taken to enforce
such Lien, (ii) such Lien is being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP or
(iii) with respect to which the failure to make payment as to all such amounts,
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect;
(e)(i) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and (ii) Liens incurred in the ordinary course of business securing
insurance premiums or reimbursement obligations under insurance policies;
(f)deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds,
performance and completion guarantees and other obligations of a like nature
(including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business;
(g)easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially and adversely interfere with the
ordinary conduct of the business of the applicable Person;
(h)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);
(i)
[reserved];

(j)(i) leases, licenses, subleases or sublicenses granted to other Persons in
the ordinary course of business which do not (A) interfere in any material
respect with the business of the Borrower or any of its material Restricted
Subsidiaries or (B) secure any Indebtedness (other than any obligation that is
Indebtedness solely as a result of the operation of clause (e) of the definition
thereof), (ii) the rights reserved or vested in any Person by the terms of any
lease, license, franchise, grant or permit held by the Borrower or any
Restricted Subsidiary or by a statutory provision to terminate any such lease,
license, franchise, grant or permit or to require periodic payments as a
condition to the continuance thereof and (iii) any interest or title of a
lessor, sublessor, or licensor under any lease or lease agreement to which the
Borrower or any of its material Restricted Subsidiaries is a party, and
interests of any other party granted by such licensor or lessor in such
licensor’s or lessor’s fee or other interest;
(k)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;
(l)Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business and (iii) in favor of a banking institution arising as a
matter of law encumbering deposits (including the right of set-off) and which
are within the general parameters customary in the banking industry;
(m)Liens (i) (A) on advances of cash or Cash Equivalents in favor of the seller
of any property to be acquired in an Investment permitted pursuant to Section
7.02(h) and (1) to be applied against the purchase price for such Investment,
and (B) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05 and (ii) on cash earnest money deposits made by the
Borrower or any Restricted Subsidiary in connection with any letter of intent or
purchase agreement permitted hereunder;
(n)Liens on property of any Foreign Subsidiary (including Equity Interests held
by such Foreign Subsidiary) securing Indebtedness of such Foreign Subsidiary to
the extent permitted under Section 7.03(g);
(o)Liens in favor of the Borrower or any Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(e) or other obligations other than
Indebtedness owed by the Borrower or any Restricted Subsidiary to the Borrower
or any Restricted Subsidiary;
(p)Liens securing Indebtedness permitted under Section 7.03(w)(i); provided that
(i) such Liens attach concurrently with or within 270 days after the
acquisition, repair, replacement, construction or improvement (as applicable) of
the property subject to such Liens and (ii) any such Lien shall not encumber any
other property of the

72

--------------------------------------------------------------------------------




Borrower or any of the Restricted Subsidiaries other than the asset acquired
with the proceeds of such Indebtedness and proceeds and products thereof,
accessions thereto and improvements thereon;
(q)Liens arising from precautionary UCC financing statement filings (or similar
filings under applicable Law) regarding leases entered into by the Borrower or
any of the Restricted Subsidiaries in the ordinary course of business (and Liens
consisting of the interests or title of the respective lessors thereunder);
(r)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business not prohibited by this
Agreement;
(s)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness (other than Indebtedness described in clause (e) of
the definition thereof), (ii) relating to pooled deposit or sweep accounts of
the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of such
Restricted Company and (iii) relating to purchase orders and other similar
agreements entered into in the ordinary course of business;
(t)
[Reserved];

(u)
[Reserved];

(v)
[Reserved];

(w)any pledge of the Equity Interests of an Unrestricted Subsidiary or Foreign
Subsidiary (other than any Foreign Subsidiary whose Equity Interests constitute
Collateral) to secure Indebtedness of such Unrestricted Subsidiary or Foreign
Subsidiary, as applicable, to the extent such pledge constitutes an Investment
permitted under this Agreement;
(x)other Liens securing Indebtedness or other obligations outstanding in an
aggregate principal amount not to exceed the greater of (x) $50,000,000 and
(y)15% of Consolidated EBITDA as of the last day of the most recently ended Test
Period;
(y)Liens securing (i) Indebtedness permitted under Section 7.03(z), Section
7.03(aa) and Section 7.03(h)(x); provided that to the extent such Indebtedness
is incurred by a Loan Party, such Liens shall only be permitted to be on the
Collateral and (ii) Indebtedness permitted under Section 7.03(h)(y); provided
that in the case of this clause (ii), such Lien was not incurred in
contemplation of the applicable acquisition;
(z)Liens on the Collateral securing any Credit Agreement Refinancing
Indebtedness;
(aa)    Liens on the Collateral securing Secured Hedging Obligations and Cash
Management Obligations; and
(bb)    Liens on cash or Cash Equivalents deposited with the applicable
representative of the holder of the applicable Indebtedness pending application
of such cash or Cash Equivalents to the defeasance, discharge or redemption of
such Indebtedness.
Section 7.02. Investments. Make or hold any Investments, except:
(a)Investments by the Borrower or any Restricted Subsidiary in assets that were
Cash Equivalents when such Investment was made, and the holding of cash at any
time by the Borrower or any Restricted Subsidiary;
(b)loans or advances to directors, officers, members of management, employees
and consultants of a Restricted Company in an aggregate amount not to exceed the
greater of (x) $7,500,000 and (y) 2% of Consolidated EBITDA as of the last day
of the most recently ended Test Period, at any time outstanding, for business
related travel, entertainment, relocation and analogous ordinary business
purposes or in connection with such Person’s purchase of Equity Interests of the
Borrower or any direct or indirect parent company thereof;
(c)
Investments (i) by any Loan Party in any other Loan Party, (ii) [reserved],
(iii) by any Restricted Subsidiary that is not a Loan Party in any Restricted
Company and (iv) by any Loan Party in any Restricted Subsidiary that is not a
Loan Party in an aggregate amount for all such Investments under this clause (v)
not to exceed, at the time such Investment is made and after giving effect to
such Investment, the sum of (A) the greater of (x) $20,000,000 and (y) 5% of
Consolidated EBITDA as of the last day of the most recently ended Test Period,
plus (B) the amount (if positive) by which the greater of (x) $50,000,000 and
(y) 15% of Consolidated EBITDA as of the last day of the most recently ended
Test Period exceeds the aggregate amount of all Investments in Unrestricted
Subsidiaries made or deemed to be made pursuant to Section 7.02(n), plus (C) the
aggregate amount of any cash repayment of or return on such Investments
theretofore received by the Loan Parties;

(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable

73

--------------------------------------------------------------------------------




arising from the grant of trade credit in the ordinary course of business, and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors and other credits to suppliers in the
ordinary course of business;
(e)Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively;
(f)Investments existing or contemplated on the Closing Date and set forth on
Schedule 7.02 and any modification, replacement, renewal or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment or as otherwise permitted by this Section 7.02;
(g)promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;
(h)the purchase or other acquisition of all or substantially all of the property
and assets or business of, any Person or of assets constituting a business unit,
a line of business or division of such Person, or of more than 50% of the Equity
Interests in a Person that, upon the consummation thereof, will be owned
directly by the Borrower or one or more of its wholly owned Subsidiaries
(including as a result of a merger or consolidation); provided that, with
respect to each purchase or other acquisition made pursuant to this Section
7.02(h) (each, a “Permitted Acquisition”):
(i)each applicable Loan Party and any such newly created or acquired Subsidiary
shall, or will within the times specified therein, have complied with the
requirements of Section 6.13;
(ii)any Indebtedness incurred in connection with such acquisition by the
Borrower or any Restricted Subsidiary shall be permitted by Section 7.03;
(iii)(A) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Event of Default shall have occurred and
be continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Borrower shall be in Pro Forma Compliance with all of the
covenants set forth in Section 7.10, in each case such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders (either pursuant to Section 6.01 or
6.01(b) or in any subsequent delivery of financial information by the Borrower
to the Administrative Agent prior to such purchase or other acquisition) as
though such purchase or other acquisition had been consummated as of the first
day of the fiscal period covered thereby;
(iv)the total consideration paid by the Borrower or any Restricted Subsidiary
for (i) the acquisition, directly or indirectly, of any Person that does not
become a Guarantor and (ii) in the case of an asset acquisition, assets that are
not acquired by the Borrower or a Guarantor or not contributed to the Borrower
or a Guarantor, when taken together with the total consideration for all such
acquired Persons and assets acquired after the Closing Date, shall not exceed
the greater of (x) $150,000,000 and (y) 40% of Consolidated EBITDA as of the
last day of the most recently ended Test Period; and
(v)    such purchase or other acquisition was approved by the board of directors
(or other applicable governing body) of the Person being acquired;
(i)Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of any Person and in settlement
of obligations of, or other disputes with, any Person arising in the ordinary
course of business and upon foreclosure with respect to any secured Investment
or other transfer of title with respect to any secured Investment;
(j)Investments in the Borrower or any of its Subsidiaries in connection with
intercompany cash management arrangements and related activities in the ordinary
course of business;
(k)advances of payroll payments to employees in the ordinary course of business;
(l)Guarantees by the Borrower or any Restricted Subsidiary of leases (other than
Capitalized Leases) entered into in the ordinary course of business;
(m)Investments in the ordinary course consisting of endorsements for collection
or deposit;
(n)Investments by the Borrower or any Restricted Subsidiary in Unrestricted
Subsidiaries after the Closing Date (it being understood and agreed that the
book value of the assets of an Unrestricted Subsidiary at the time of its
designation as such pursuant to Section 6.15 shall be deemed to be an Investment
made in such Unrestricted Subsidiary in an amount equal to such book value, but
if such Unrestricted Subsidiary is not wholly- owned by the Borrower or any
Restricted Subsidiary, only an amount proportional to the Borrower or such
Restricted Subsidiary’s ownership therein shall be included in this calculation)
in an aggregate amount for all such Investments (less an amount equal to the
book value of

74

--------------------------------------------------------------------------------




all Unrestricted Subsidiaries that, after the Closing Date, are redesignated by
the Borrower to be Restricted Subsidiaries, calculated as of the date of such
redesignation) not to exceed for all Unrestricted Subsidiaries, at the time such
Investment is made and after giving effect to such Investment, the sum of (i) an
amount equal to the greater of (x) $50,000,000 and (y) 15% of Consolidated
EBITDA as of the last day of the most recently ended Test Period as of such time
(net of any Investment made pursuant to Section 7.02(c)(iv)(B)), plus (ii) the
aggregate amount of any cash repayment of or return on such Investments
theretofore received by the Borrower or any Restricted Subsidiary after the
Closing Date;
(o)Investments consisting of Swap Contracts entered into in the ordinary course
of business and not for speculative purposes;
(p)Investments in a joint venture consisting of a contribution of the Equity
Interests or assets of Property Insight, LLC;
(q)other Investments in an aggregate amount for all such Investments (calculated
using the actual amount of such Investments as funded by the Borrower or any
Restricted Subsidiary) not to exceed at any time the sum of (i) the greater of
(x) $200,000,000 or (y) 50% of Consolidated EBITDA as of the last day of the
most recently ended Test Period and (ii) the aggregate amount of any cash
repayment of or return on such Investments theretofore received by the Borrower
or any Restricted Subsidiary;
(r)
Investments in reliance on the Available Amount;

(s)the Borrower may make additional Investments in an aggregate amount (when
aggregated with any Restricted Payments made under Section 7.06(j) and
Restricted Prepayments made under Section 7.11(d)) not to exceed $100,000,000
during the term of this Agreement; provided that at the time of any such
payment, no Event of Default shall have occurred and be continuing or would
result therefrom;
(t)other Investments; provided that after giving Pro Forma Effect to such
Investment, (x) the Leverage Ratio shall not exceed 4.00:1.00 and (y) no Event
of Default has occurred or shall be continuing after giving effect thereto;
(u)any Investment by any Loan Party in any Restricted Subsidiary that is not a
Loan Party in an amount required to permit such non-Loan Party to consummate a
Permitted Acquisition, which amount is actually applied by such Non-Loan Party
to consummate such Permitted Acquisition;
(v)(i) Investments of any Restricted Subsidiary acquired after the Closing Date
(other than as a result of a redesignation of any Unrestricted Subsidiary), or
of any Person (other than an Unrestricted Subsidiary) acquired by, or merged
into or consolidated or amalgamated with, the Borrower or any Restricted
Subsidiary after the Closing Date, in each case pursuant to an Investment
otherwise permitted by this Section 7.02 to the extent that such Investments of
such Person were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation and (ii) any
modification, replacement, renewal or extension of any Investment permitted
under clause (i) of this Section 7.02(v) so long as any such modification,
replacement, renewal or extension thereof does not increase the amount of such
Investment; and
(w)Investments in any Subsidiary in connection with reorganizations and
activities related to tax planning; provided that after giving effect to any
such reorganization and related activities, the security interest of the
Administrative Agent in the Collateral, taken as a whole, is not materially
impaired and after giving effect to such Investment, the Borrower and its
Subsidiaries shall otherwise be in compliance with Section 6.13, and any
Investment in the form of cash or Cash Equivalents made by a Loan Party in a
non-Loan Party in connection therewith shall be incurred under another provision
of this Section 7.02; and
(x)any Investment made by any Unrestricted Subsidiary prior to the date on which
such Unrestricted Subsidiary is designated as a Restricted Subsidiary so long as
the relevant Investment was not made in contemplation of the designation of such
Unrestricted Subsidiary as a Restricted Subsidiary.
Section 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)Permitted Subordinated Indebtedness;
(b)Indebtedness of the Loan Parties under the Loan Documents;
(c)Indebtedness outstanding on the Closing Date and listed on Schedule 7.03 and
any Permitted Refinancing thereof;
(d)Guarantees by the Borrower or any Restricted Subsidiary in respect of
Indebtedness of the Borrower or another Restricted Subsidiary otherwise
permitted hereunder (excluding Indebtedness permitted by Section 7.03(y));
provided that (x) no Guarantee by any Restricted Subsidiary of any Permitted
Subordinated Indebtedness (or any Permitted Refinancing thereof) shall be
permitted unless such Restricted Subsidiary shall have also provided a Guarantee
of the

75

--------------------------------------------------------------------------------




Obligations substantially on the terms set forth in the Subsidiary Guarantee in
accordance with Section 6.13 and (y) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness;
(e)Indebtedness of the Borrower or any Restricted Subsidiary that constitutes an
Investment permitted by Section 7.02; provided that all such Indebtedness of any
Loan Party to any Subsidiary that is not a Loan Party must be expressly
subordinated to the Obligations of such Loan Party, it being understood that
such Loan Party may make payments thereon unless an Event of Default has
occurred and is continuing;
(f)[Reserved];
(g)Indebtedness of Foreign Subsidiaries of the Borrower in an aggregate
principal amount not to exceed the greater of (x) $50,000,000 and (y) 15% of
Consolidated EBITDA as of the last day of the most recently ended Test Period;
(h)Indebtedness of (x) the Borrower or any Restricted Subsidiary incurred to
finance a Permitted Acquisition or other permitted Investment or (y) Persons
that are acquired by the Borrower or any Restricted Subsidiary or merged into
the Borrower or a Subsidiary in a Permitted Acquisition or other permitted
Investment in accordance with the terms of this Agreement or that is assumed by
the Borrower or any Subsidiary in connection with such Permitted Acquisition;
provided that such Indebtedness under this clause (y) is not incurred in
contemplation of such Permitted Acquisition; provided further that:
(i)in the case of any Indebtedness incurred in reliance on clause (y) of this
Section 7.03(h), the Borrower is in Pro Forma Compliance with the covenants set
forth in Section 7.10; and
(ii)in the case of any Indebtedness incurred in reliance on clause (x) of this
Section 7.03(h) (which must either be unsecured or secured by the Collateral on
a pari passu or junior basis), (1) after giving Pro Forma Effect thereto (x) in
the case of Indebtedness secured by a Lien on the Collateral that is pari passu
with the Obligations, (A) the First Lien Leverage Ratio does not exceed
3.50:1.00 and (B) is subject, in the case of loans that are also pari passu with
the Term B Loans in right of payment, to the MFN Provision, (y) in the case of
Indebtedness secured by a Lien on the Collateral that ranks junior to the Liens
on the Collateral securing the Obligations, the Senior Secured Leverage Ratio
does not exceed 4.50:1.00 and (z) in the case of Indebtedness that is unsecured,
the Borrower is in Pro Forma Compliance with the covenants set forth in Section
7.10, (2) such Indebtedness shall not mature or (in the case of unsecured
Indebtedness and Indebtedness secured by a Lien on the Collateral that is junior
to the Liens securing the Obligations) require any scheduled amortization or
require scheduled payments of principal or shall be subject to any mandatory
redemption, repurchase, repayment or sinking fund obligation, in each case,
prior to the Latest Maturity Date as of such date, and shall have a Weighted
Average Life to Maturity not shorter than the longest remaining Weighted Average
Life to Maturity of the Facilities, (3) that if such Indebtedness is secured by
the Collateral or guaranteed on a secured basis by a Loan Party, be subject to
an Acceptable Intercreditor Agreement, (4) such Indebtedness have terms and
conditions that in the good faith determination of the Borrower are not
materially less favorable (when taken as a whole) to the Borrower than the
covenants and events of default of the Loan Documents (when taken as a whole),
(5) no Event of Default exists or shall result therefrom; and (6) any such
Indebtedness of any Subsidiaries that are non-Loan Parties under this clause (h)
shall not exceed the greater of (x) $75,000,000 and (y) 20% of Consolidated
EBITDA;
(i)Indebtedness incurred by the Borrower or any Restricted Subsidiary
representing deferred compensation to employees of a Restricted Company incurred
in the ordinary course of business;
(j)Indebtedness consisting of promissory notes issued by the Borrower or any
Restricted Subsidiary to future, present or former directors, officers, members
of management, employees or consultants of the Borrower or any of its
Subsidiaries or their respective estates, heirs, family members, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Borrower permitted by Section 7.06;
(k)Indebtedness incurred by the Borrower or any Restricted Subsidiary in a
Permitted Acquisition or Disposition constituting indemnification obligations or
obligations in respect of purchase price or other similar adjustments;
(l)Indebtedness consisting of obligations of the Borrower or any Restricted
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with Permitted Acquisitions;
(m)Indebtedness in connection with intercompany cash management arrangements and
related activities in the ordinary course of business;
(n)Indebtedness in connection with Cash Management Obligations;
(o)Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations of

76

--------------------------------------------------------------------------------




the Borrower or any Restricted Subsidiary contained in supply arrangements, in
each case, in the ordinary course of business;
(p)[Reserved];
(q)obligations in respect of bid, performance, stay, customs, appeal and surety
bonds and performance and completion guarantees provided by the Borrower or any
Restricted Subsidiary, in each case in the ordinary course of business or
consistent with past practice;
(r)Guarantees by the Borrower of Indebtedness permitted under this Section 7.03;
(s)Indebtedness in respect of Swap Contracts entered into in the ordinary course
of business and not for speculative purposes;
(t)Indebtedness consisting of obligations owing under any customer or supplier
incentive, supply, license or similar agreements entered into in the ordinary
course of business;
(u)customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business;
(v)
[Reserved];

(w)(i) Attributable Indebtedness and purchase money obligations (including
obligations in respect of mortgage, industrial revenue bond, industrial
development bond and similar financings), in each case of the Borrower or a
Restricted Subsidiary to finance the purchase, repair or improvement of fixed or
capital assets within the limitations set forth in Section 7.01(p) and any
Permitted Refinancing thereof, provided that the aggregate principal amount of
all such Indebtedness under this clause (w) shall not exceed the greater of (x)
$50,000,000 and (y) 15% of Consolidated EBITDA as of the last day of the most
recently ended Test Period or (ii) Indebtedness secured by Liens permitted under
Section 7.01(e)(ii), 7.01(f), or 7.01(r);
(x)other Indebtedness in an aggregate principal amount not to exceed the greater
of (x) $75,000,000 and (y) 20% of Consolidated EBITDA as of the last day of the
most recently ended Test Period;
(y)(i) the LPS Notes; and (ii) any unsecured Guarantee by a Guarantor of the LPS
Notes;
(z)other senior Indebtedness (which must either be unsecured or secured by the
Collateral on a pari passu or junior basis) so long as (i) after giving Pro
Forma Effect thereto (x) in the case of Indebtedness secured by a Lien on the
Collateral that is pari passu with the Lien on the Collateral securing the
Obligations, (A) the First Lien Leverage Ratio does not exceed 3.50:1.00 and (B)
is subject, in the case of loans that are pari passu in right of payment with
the Term B Loans, to the MFN Provision, (y) in the case of Indebtedness secured
by a Lien that ranks junior to the Liens on the Collateral securing the
Obligations, the Senior Secured Leverage Ratio does not exceed 4.50:1.00 and (z)
in the case of Indebtedness that is unsecured, the Borrower is in Pro Forma
Compliance with the covenants set forth in Section 7.10, (ii) such Indebtedness
shall not mature or (in the case of unsecured Indebtedness and Indebtedness
secured by a Lien on the Collateral that is junior to the Liens securing the
Obligations) require any scheduled amortization or require scheduled payments of
principal or shall be subject to any mandatory redemption, repurchase, repayment
or sinking fund obligation, in each case, prior to the Latest Maturity Date as
of such date, and shall have a Weighted Average Life to Maturity not shorter
than the longest remaining Weighted Average Life to Maturity of the Facilities,
(iii) any such Indebtedness of any Subsidiaries that are non- Loan Parties under
this clause (z) shall not exceed the greater of (1) $50,000,000 and (2) 15% of
Consolidated EBITDA as of the last day of the most recently ended Test Period,
(iv) no Event of Default exists or shall result therefrom, (v) if secured by the
Collateral or guaranteed on a secured basis by a Loan Party, be subject to an
Acceptable Intercreditor Agreement, (vi) have terms and conditions that in the
good faith determination of the Borrower are not materially less favorable (when
taken as a whole) to the Borrower than the covenants and events of default of
the Loan Documents (when taken as a whole) and (vii) if subordinated, must be
subordinated to the prior payment in full in cash of the Obligations on terms
reasonably acceptable to the Administrative Agent;
(aa)    secured notes or loans issued in lieu of Commitment Increases (such
notes or loans, “Incremental Equivalent Debt”); provided that such Indebtedness
(i) is secured only by the Collateral and on a pari passu or junior basis with
the Lien securing the Obligations and (ii) is subject to an Acceptable
Intercreditor Agreement; provided, further, that such Incremental Equivalent
Debt otherwise satisfies the requirements set forth in Section 2.16(a),
(e)(i)(B), (e)(ii), (j), (h) and clause (B) of the proviso in Section 2.16(b),
and solely to the extent such Incremental Equivalent Debt is in the form of
loans that are pari passu in right of payment and security with the Term B
Loans, the MFN Provision set forth in Section 2.16(g);
(bb) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (aa) above; and

77

--------------------------------------------------------------------------------




(cc)    Credit Agreement Refinancing Indebtedness.
Section 7.04. Fundamental Changes; Lines of Business.
(a)Merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing: (i) (A) any Person may merge into the
Borrower in a transaction in which the Borrower is the surviving entity or (B)
if the Person formed by or surviving any such merger or consolidation is not the
Borrower (any such Person, which shall not be an operating company, and shall
not hold any Equity Interests directly or indirectly in any operating company,
the “Successor Borrower”), (w) the Successor Borrower shall deliver to the
Administrative Agent all information as may be reasonably requested by the
Administrative Agent to satisfy any applicable “know your customer”
requirements, (x) the Successor Borrower shall be an entity organized or
existing under the law of any state of the United States or the District of
Columbia, (y) the Successor Borrower shall expressly assume the Obligations of
the Borrower in a manner reasonably satisfactory to the Administrative Agent and
(z) except as the Administrative Agent may otherwise agree, each Guarantor,
unless it is the other party to such merger or consolidation, shall have
executed and delivered a customary reaffirmation agreement with respect to its
obligations under the Loan Documents; it being understood and agreed that if the
foregoing conditions under clauses (w) through (z) are satisfied, the Successor
Borrower will succeed to, and be substituted for, the Borrower under this
Agreement and the other Loan Documents, (ii) any Restricted Subsidiary may merge
into any Person in order to consummate an Investment or asset Disposition
permitted by Section 7.02 or Section 7.05, respectively; provided that when any
Restricted Subsidiary that is a Loan Party is merging with a Person that is not
a Loan Party, such other Person shall deliver all information as may be
reasonably requested by the Administrative Agent to satisfy any applicable “know
your customer” requirements, (iii) any Restricted Subsidiary may merge into the
Borrower or any other Restricted Subsidiary; provided that when any Restricted
Subsidiary that is a Loan Party is merging with another Restricted Subsidiary, a
Loan Party shall be the continuing or surviving Person and (iv) any Restricted
Subsidiary may liquidate or dissolve (other than in connection with a merger or
a consolidation which shall be governed by the other clauses of this Section
7.04(a)) if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower.
(b)Engage to any material extent in any business other than any of the
businesses in which the Borrower and the Restricted Subsidiaries are engaged on
the Closing Date, and any business reasonably related, incidental, complementary
or ancillary thereto or extensions, expansions or developments thereof.
Section 7.05. Dispositions. Make any Disposition of any of its property (other
than any Disposition having a fair market value not in excess of $5,000,000 in a
single transaction or series of related transactions (and in the aggregate with
all other such Dispositions, not to exceed $20,000,000)), except:
(a)
Dispositions of obsolete, used, surplus or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
or any Restricted Subsidiary;

(b)
Dispositions of inventory in the ordinary course of business;

(c)Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such Disposition are promptly applied to the purchase price of
such replacement property;
(d)Dispositions of property by the Borrower or any Restricted Subsidiary to the
Borrower or another Restricted Subsidiary; provided that if the transferor of
such property is a Loan Party (x) the transferee thereof must be a Loan Party or
(y) to the extent such transaction constitutes an Investment in a Restricted
Subsidiary that is not a Loan Party, such transaction is permitted by Section
7.02(c);
(e)Dispositions permitted by Sections 7.02, 7.04 (so long as, in the case of a
non-wholly owned Restricted Subsidiary, any Disposition pursuant to a
liquidation permitted pursuant to Section 7.04 shall be made or paid to the
Borrower or any of the Restricted Subsidiaries is at least pro rata to the
percentage of such class of Equity Interests in such non-wholly-owned Restricted
Subsidiary owned by the Borrower and its other Restricted Subsidiaries) and 7.06
and Liens permitted by Section 7.01;
(f)Dispositions by the Borrower or any Restricted Subsidiary of property
pursuant to sale-leaseback transactions; provided that (i) the fair market value
of all property so Disposed of shall not exceed the greater of (x) $50,000,000
and (y) 15% of Consolidated EBITDA as of the last day of the most recently ended
Test Period from and after the Closing Date and (ii) the consideration for such
property shall be paid to such Restricted Company for not less than 75% cash or
Cash Equivalents (provided that any Designated Non-Cash Consideration received
in respect of such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (f) or clause (s) below that is at that time outstanding, not in
excess of $25,000,000 as of the last day of the

78

--------------------------------------------------------------------------------




most recently ended Test Period shall be deemed to be cash);
(g)Dispositions of cash and Cash Equivalents;
(h)Dispositions of accounts receivable in connection with the collection or
compromise thereof;
(i)leases, subleases, licenses or sublicenses of property in the ordinary course
of business and which do not materially interfere with the business of the
Borrower or any Restricted Subsidiary;
(j)transfers of property subject to Casualty Events upon receipt of the Net Cash
Proceeds of such Casualty Event;
(k)Dispositions in the ordinary course of business consisting of the abandonment
of IP Rights which, in the reasonable good faith determination of the Borrower,
are not material to the conduct of the business of the Borrower or any
Restricted Subsidiary;
(l)Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to buy/sell arrangements between the joint venture parties set
forth in, joint venture arrangements and similar binding arrangements (i) in
substantially the form as such arrangements are in effect on the Closing Date or
(ii) to the extent that the Net Cash Proceeds of such Disposition are either
reinvested or applied to prepay the Term Loans pursuant to Section 2.06(b);
(m)Dispositions of property to an Unrestricted Subsidiary; provided that to the
extent constituting an Investment, such Investment must be an Investment
permitted by Section 7.02(n).
(n)Dispositions of real property and related assets in the ordinary course of
business in connection with relocation activities for directors, officers,
members of management, employees or consultants of the Restricted Companies;
(o)Dispositions of tangible property in the ordinary course of business as part
of a like-kind exchange under Section 1031 of the Code;
(p)voluntary terminations of Swap Contracts;
(q)Dispositions of Unrestricted Subsidiaries;
(r)the Disposition of all or any portion of RealEC;
(s)Dispositions of property by the Borrower or any Restricted Subsidiary not
otherwise permitted under this Section 7.05; provided that (i) at the time of
such Disposition, no Event of Default shall exist or would result from such
Disposition, (ii) with respect to any Disposition under this Section 7.05(s) for
a purchase price in excess of $25,000,000, as reasonably determined by the
Borrower at the time of such Disposition, the Borrower or any of the Restricted
Subsidiaries shall receive not less than 75% of such consideration in the form
of cash or Cash Equivalents (provided that any Designated Non-Cash Consideration
received in respect of such Disposition having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (s) or clause (f) above that is at that time
outstanding, not in excess of $25,000,000 as of the last day of the most
recently ended Test Period shall be deemed to be cash) and (iii) the Net Cash
Proceeds of such Disposition are either reinvested or applied to prepay the Term
Loans pursuant to Section 2.06(b);
(l)other Dispositions in an amount not to exceed the greater of (x)
(m)$15,000,000 and (y) 4% of Consolidated EBITDA as of the last day of the most
recently ended Test Period; and
(n)(i) Dispositions in connection with the exercise by FNF, on behalf of itself
or its Affiliates, of its right to repurchase from Holdings all of the limited
liability company interests of Property Insight, LLC in the event of a
Qualifying Vesting Sale (as defined in the Holdings LLC Agreement), for a
purchase price equal to the fair market value of Property Insight, LLC, subject
to the terms and conditions set forth in the Holdings LLC Agreement or (ii)
other Disposition (whether by contribution, sale or otherwise) of the Equity
Interests or assets of Property Insight, LLC.
Section 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:
(a)each Restricted Subsidiary may make Restricted Payments with respect to any
class of its Equity Interests; provided, in the case of non-wholly-owned
Restricted Subsidiaries, the share of the foregoing made or paid to the Borrower
or any of the Restricted Subsidiaries is at least pro rata to the percentage of
such class of Equity Interests in such non-wholly-owned Restricted Subsidiary
owned by the Borrower and its other Restricted Subsidiaries;
(b)the Borrower may declare and make dividend payments or other distributions
payable solely in the Equity Interests (other than Disqualified Equity
Interests) of the Borrower;
(c)the Borrower may make additional Restricted Payments so long as (1) no Event
of Default has occurred

79

--------------------------------------------------------------------------------




and is continuing or would result therefrom and (2) immediately after giving
effect to such Restricted Payment, the Leverage Ratio calculated on a Pro Forma
Basis is less than or equal to 3.50:1.00;
(d)to the extent constituting Restricted Payments permitted by other clauses of
this Section 7.06, Holdings, the Borrower and the Restricted Subsidiaries may
enter into transactions expressly permitted by Section 7.04, Section 7.05 (other
than Section 7.05(e)) or Section 7.08 (other than Section 7.08(k);
(e)repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;
(f)the Borrower may make cash payments in lieu of issuing fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of Holdings, the Borrower
and the Restricted Subsidiaries;
(g)the Borrower may make Restricted Payments in an aggregate amount not to
exceed the Available Amount; provided that with respect to any such Restricted
Payment made in reliance on the Growth Amount (i) the Borrower would be in Pro
Forma Compliance with the covenants set forth in Section 7.10, in each case such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders (either pursuant
to Section 6.01(a) or 6.01(b) or in a subsequent delivery of financial
information by the Borrower to the Administrative Agent prior to such Restricted
Payments) and (ii) at such time no Event of Default shall have occurred and be
continuing or would result therefrom;
(h)the Borrower may repurchase (or make a Restricted Payment to permit any
direct or indirect parent of the Borrower to repurchase) its (or the such
parent’s) common stock from directors, officers, members of management and
employees in an aggregate purchase amount of up to $5,000,000 in any calendar
year (with the unused amount in any fiscal year under this clause (h) permitted
to increase the amount permitted under this clause (h) for up to the immediately
succeeding two fiscal years);
(i)so long as no Event of Default shall have occurred and be continuing (or
would result therefrom), the Borrower may make Restricted Payments in an
aggregate amount of up to $25,000,000 in any fiscal year of the Borrower;
provided that the Borrower would be in Pro Forma Compliance with the covenant
set forth in Section 7.10(a), in each case such compliance to be determined on
the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders (either pursuant to Section 6.01(a) or
6.01(b) or in any subsequent delivery of financial information by the Borrower
to the Administrative Agent prior to such Restricted Payments);
(j)the Borrower may make additional Restricted Payments in an aggregate amount
(when aggregated with any Investments made pursuant to Section 7.02(s) and any
Restricted Prepayments made pursuant to Section 7.11(d)) not to exceed
$100,000,000 during the term of this Agreement; provided that no Event of
Default shall have occurred and be continuing or would result therefrom;
(k)the Borrower may make Restricted Payments to any direct or indirect parent of
the Borrower, including Parent:
(i)to pay its operating costs and expenses and other corporate overhead costs
and expenses (including administrative, legal, accounting and similar expenses
provided by third parties), including any indemnification claims made by
directors or officers of such parent, in each case attributable to the ownership
or operations of the Borrower and the Restricted Subsidiaries;
(ii)to pay its franchise taxes and other fees, taxes and expenses required to
maintain its corporate existence;
(iii)which shall be used to pay customary salary, bonus, severance and other
benefits payable to officers and employees of Holdings or any other direct or
indirect parent company of the Borrower, including Parent.
(l)the Borrower and any of the Restricted Subsidiaries may make Restricted
Payments in cash to Holdings from the proceeds of Indebtedness incurred on the
Closing Date to the extent necessary to facilitate any payments made on the
Closing Date or substantially contemporaneously therewith in connection with the
Transactions;
(m)the Borrower may make Restricted Payments in cash to Holdings the proceeds of
which shall be used to make (or to enable any direct or indirect parent company
to make) cash payments in lieu of issuing fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of Parent, Holdings or any of its
Subsidiaries;
(n)the Borrower may make Restricted Payments to Holdings (or any direct or
indirect parent company of the Borrower) to finance any Investment permitted to
be made pursuant to Section 7.02 as if such Investment were made by the

80

--------------------------------------------------------------------------------




Borrower or any Restricted Subsidiary; provided that (i) such Restricted
Payments shall be made substantially concurrently with the closing of such
Investment and (ii) Holdings (or such parent company) shall, promptly following
the closing thereof, cause (A) all property acquired (whether assets or Equity
Interests) to be contributed as equity to the Borrower or a Restricted
Subsidiary or (B) the merger, consolidation or amalgamation (to the extent
permitted hereunder) of the Person formed or acquired into the Borrower or a
Restricted Subsidiary in order to consummate such Investment; and
(o)the Borrower may make (or may make Restricted Payments to any direct or
indirect parent company of the Borrower to enable it to make) Restricted
Payments with respect to any Equity Interests in an amount up to 6.00% of the
net cash proceeds received by or contributed to the Borrower from the IPO;
(p)the Borrower may make distributions to Holdings (to allow Holdings to make
tax distributions to its beneficial owners (including Parent)) in amounts equal
to each beneficial owner of Holdings’ share of the taxable income of Holdings
multiplied by an assumed tax rate equal to the highest combined marginal
Federal, state and local income tax rate applicable to a U.S. corporation
(taking into account the character of any portion of such income as ordinary
income or capital gain); and
(q)the Borrower may make Restricted Payments to Parent (or to Holdings to
further distribute to Parent) for purposes of making payments contemplated to be
made by Parent pursuant to the LPS Notes Guarantee Fee Agreement (as in effect
of the date hereof).
Section 7.07. [Reserved].
Section 7.08. Transactions with Affiliates. Enter into any transaction (other
than any transaction having a fair market value not in excess of $5,000,000 in a
single transaction or series of related transactions (and in the aggregate with
all other such transactions, not to exceed $20,000,000)) of any kind with any
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than (a) transactions among the Borrower or the Restricted Subsidiaries,
(b) on fair and reasonable terms at least as favorable to the Borrower or the
Restricted Subsidiary as would be obtainable by such Restricted Company at the
time in a comparable arm’s-length transaction with a Person other than an
Affiliate, (c) the payment of fees and expenses in connection with the
consummation of the Transactions and the LPS Notes Equity Redemption, (d) loans
and other transactions between or among Holdings, the Borrower and/or one or
more Restricted Subsidiaries to the extent permitted or not prohibited under
this Article 7, (e) transactions with customers, clients, suppliers, joint
ventures, purchasers or sellers of goods or services or providers of employees
or other labor entered into in the ordinary course of business, which are fair
to the Borrower and/or its applicable Restricted Subsidiary in the good faith
determination of the board of directors (or similar governing body) of the
Borrower or the senior management thereof, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party,
(f) employment and severance arrangements between any Restricted Company and
their officers and employees in the ordinary course of business, (g) payments by
the Borrower or any Restricted Subsidiary pursuant to the tax sharing agreements
among Holdings, the Borrower and its Subsidiaries on customary terms, (h) the
payment of customary fees and indemnities to directors, officers and employees
of Holdings, the Borrower and its Subsidiaries in the ordinary course of
business, (i) transactions pursuant to agreements in effect on the Closing Date
and set forth on Schedule 7.08 or any amendment thereto to the extent such an
amendment is not adverse to the Lenders in any material respect, (j) Restricted
Payments permitted under Section 7.06 (other than Section 7.08(d)), and (k)
transactions engaged in by the Borrower or any Restricted Subsidiary with
Unrestricted Subsidiaries in good faith to effect (i) the operations,
governance, administration and corporate overhead of Holdings, the Borrower and
its Subsidiaries and (ii) the tax management of Holdings, the Borrower and its
Subsidiaries. For the purposes of this Section 7.08, each Unrestricted
Subsidiary shall be deemed to be an Affiliate of each Restricted Company.
Section 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary to make Restricted
Payments to any Loan Party or to otherwise transfer property to or invest in any
Loan Party or (b) any Loan Party to create, incur, assume or suffer to exist
Liens in favor of the Administrative Agent on any Collateral that is required by
the terms of any Loan Document to secure the Obligations; provided that the
foregoing shall not apply to Contractual Obligations which (i) (x) exist on the
Closing Date and (y) to the extent Contractual Obligations permitted by clause
(x) are set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted renewal, extension or refinancing of such
Indebtedness so long as such renewal, extension or refinancing does not expand
the scope of such restrictions that are contained in such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
Contractual Obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary, (iii) arise in connection with any
Disposition permitted by Section 7.05, (iv) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 7.02 and applicable solely to such joint venture entered
into in the ordinary course of business, (v) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 7.03, (vi) are customary restrictions in leases, subleases, licenses or
asset sale agreements

81

--------------------------------------------------------------------------------




otherwise permitted hereby so long as such restrictions may relate to the assets
subject thereto, (vii) are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest, (viii) are customary
provisions restricting assignment or transfer of any agreement entered into in
the ordinary course of business, (ix) are on cash, other deposits or net worth
or similar restrictions imposed by Persons under contracts entered into in the
ordinary course of business, (x) are contained in any employment, compensation
or separation agreement or arrangement entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business, (xi) arising in any
Hedge Agreement and/or any agreement relating to any Cash Management Obligation
or obligations of the type referred to in Section 7.02(j) or (xii) are set forth
in any agreement relating to any Permitted Lien that limit the right of the
Borrower or any Restricted Subsidiary to Dispose of or encumber the assets
subject thereto.
Section 7.10. Financial Covenants. (a) Maximum Leverage Ratio. Except with the
written consent of the Required Pro Rata Lenders, permit the Leverage Ratio as
of the end of any fiscal quarter of the Borrower to be greater than 5.75:1.00.
(b)    Minimum Interest Coverage Ratio. Except with the written consent of the
Required Pro Rata Lenders, permit the Interest Coverage Ratio as of the end of
any fiscal quarter of the Borrower to be less than 2.50:1.00.
Section 7.11. Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled interest shall
be permitted) any Junior Indebtedness or make any payment in violation of any
subordination terms of any Permitted Subordinated Indebtedness (collectively,
“Restricted Prepayments”), except:
(a)the refinancing thereof with the net cash proceeds of (i) in the case of
Permitted Subordinated Indebtedness, any issuance of Qualified Equity Interests
or other Permitted Subordinated Indebtedness, (ii) in the case of any other
Junior Indebtedness (other than the LPS Notes), any issuance of Qualified Equity
Interests, or other Junior Indebtedness incurred under Section 2.16 or permitted
under Section 7.03(z) or Section 7.03(aa) and (iii) in the case of the LPS
Notes, any issuance of Qualified Equity Interests or other Indebtedness incurred
under Section 2.16, Section 7.03(z) or Section 7.03(aa);
(b)the conversion of any Junior Indebtedness to Qualified Equity Interests;
(c)Restricted Prepayments in reliance on the Available Amount; provided that
with respect to Restricted Prepayments made in reliance on the Growth Amount (i)
the Borrower would be in Pro Forma Compliance with the covenants set forth in
Section 7.10, in each case such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders (either pursuant to Section 6.01(a) or 6.01(b) or in a subsequent
delivery of financial information by the Borrower to the Administrative Agent
prior to such Restricted Prepayments) and (ii) at such time no Event of Default
shall have occurred and be continuing or would result therefrom;
(d)the Borrower may make additional Restricted Prepayments in an aggregate
amount (when aggregated with any Investments made pursuant to Section 7.02(s)
and any Restricted Payment made under Section 7.06(j)) not to exceed
$100,000,000 during the term of this Agreement; provided no Event of Default
shall have occurred and be continuing or would result therefrom;
(e)additional Restricted Prepayments so long as (x) no Event of Default has
occurred and is continuing or would result therefrom and (y) immediately after
giving effect to such Restricted Prepayment, the Leverage Ratio is less than or
equal to 3.75:1.00;
(f)Restricted Prepayments in connection with the LPS Notes Equity Redemption;
(g)Restricted Prepayments as part of an applicable high yield discount
obligation catch-up payments; and
(h)Restricted Prepayments with respect to intercompany Indebtedness between the
Borrower and its Subsidiaries permitted under Section 7.03, subject to the
subordination provisions applicable thereto.
Section 7.12. Permitted Activities of Holdings. With respect to Holdings, (i)
amend the Holdings LLC Agreement in a way materially adverse to Lenders or (ii)
engage in any material operating or business activities; provided that the
following and any activities incidental thereto shall be permitted in any event:
(i) its ownership of the Equity Interests of the Borrower and the Permitted
Holdings Subsidiaries and activities incidental thereto, including payment of
dividends and other amounts in respect of their respective Equity Interests,
(ii) the maintenance of its legal existence (including the ability to incur
fees, costs and expenses relating to such maintenance), (iii) the performance of
its obligations with respect to the Loan Documents and any other Indebtedness
permitted under Section 7.03 to be incurred by the Borrower and the Restricted
Subsidiaries, (iv) any issuance or sale of its Equity Interests, (v) financing
activities, including the issuance of securities, incurrence of Indebtedness,
payment of dividends, making contributions to the capital of the Borrower and
guaranteeing the obligations of the Borrower or any Restricted Subsidiary; (vi)
participating in tax, accounting and other administrative matters, (vii) holding
any cash or property (but not operating any property), (viii) providing
indemnification to officers and directors of any Restricted Company, (ix) the
making of Restricted Payments to Parent with any amounts

82

--------------------------------------------------------------------------------




received from the Borrower or the Restricted Subsidiaries not in violation of
this Agreement and (x) any activities incidental to the foregoing. Holdings
shall not own any Equity Interests other than those of the Borrower and the
Permitted Holdings Subsidiaries and all such Equity Interests shall be pledged
by Holdings as Collateral. Neither of the Permitted Holdings Subsidiaries shall
(i) engage in any material active trade or business, hold any Equity Interests
in any other Person or (iii) incur any Indebtedness. In addition, Holdings may
consolidate or amalgamate with, or merge with or into, (or, in the case of
clause (B), convey, lease, transfer, sell or otherwise dispose of all or
substantially all of its assets to) any other Person (other than the Borrower
and any of the Subsidiaries) if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing, and so
long as (A) Holdings is the continuing or surviving Person or (B) if the Person
formed by or surviving any such consolidation, amalgamation or merger (or the
Person to whom Holdings conveyed, leased, transferred, sold or otherwise
disposed of all or substantially all of its assets to) is not Holdings (x) the
successor Person (such successor Person, which shall not be an operating
company, and shall not hold any Equity Interest directly or indirectly in any
operating company, “Successor Holdings”) (i) shall deliver to the Administrative
Agent all information as may be reasonably requested by the Administrative Agent
to satisfy any applicable “know your customer” requirements, (ii) shall be an
entity organized or existing under the law of any state of the United States or
the District of Columbia and (iii) expressly assumes all obligations of Holdings
under this Agreement and the other Loan Documents to which Holdings is a party
pursuant to a supplement hereto and/or thereto in a form reasonably satisfactory
to the Administrative Agent, (y) the Borrower delivers a certificate of a
Responsible Officer with respect to the satisfaction of the conditions set forth
in clause (x) of this clause (B) and (z) 100% of the Equity Interests of the
Borrower remains pledged as security for the Secured Obligations by Successor
Holdings; provided that (1) if the conditions set forth in this sentence are
satisfied, Successor Holdings will succeed to, and be substituted for, Holdings
under this Agreement and (2) it is understood and agreed that Holdings may
convert into another form of entity so long as such conversion does not
adversely affect the value of its Guaranty or the Collateral and subject to
compliance with any applicable requirements in any Collateral Documents.
Section 7.13. No Changes in Fiscal Year. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, change its fiscal year for financial
reporting purposes from its present basis without the prior written consent of
the Administrative Agent (which consent shall not be unreasonably withheld);
provided that in the event that the Administrative Agent shall so consent to
such change, the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary in order to reflect such change in financial reporting.
ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES
Section 8.01. Events of Default. Any of the following shall constitute an “Event
of Default”:
(a)Non-Payment. Any Restricted Company fails to pay (i) when due, any amount of
principal of any Loan, (ii) when and as required to be paid herein, any amount
required to be prepaid and/or cash collateralized pursuant to Section
2.06(b)(vii) or (iii) within five Business Days after the same becomes due, any
interest on any Loan or any other amount payable hereunder or with respect to
any other Loan Document; or
(b)Specific Covenants. Any Restricted Company fails to perform or observe any
term, covenant or agreement contained in any (i) of Section 6.03(a) or 6.05(a)
(solely with respect to the Borrower) or Article 7 (other than Section 7.10) or
(ii) Section 7.10; provided that an Event of Default under Section 7.10 shall
not constitute an Event of Default for purposes of any Term B Loans unless and
until the Revolving Credit Lenders and the Term A Lenders have actually
terminated the Revolving Credit Commitments and/or declared all outstanding Term
A Loans and obligations under the Revolving Credit Facility to be immediately
due and payable; or
(c)Other Defaults. Any Restricted Company fails to perform or observe any other
term, covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after notice thereof by the Administrative Agent
to the Borrower; or
(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Restricted
Company herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material and adverse respect when made or deemed made; or
(e)Cross-Default. Any Material Company (i) fails to make any payment after the
applicable grace period with respect thereto, if any, (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness (other than Indebtedness hereunder and Indebtedness owed by one
Restricted Company to another Restricted Company) having an aggregate
outstanding principal amount of not less than the Threshold Amount or (ii) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on

83

--------------------------------------------------------------------------------




behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, (x) such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or (y)
a mandatory offer to repurchase, prepay, defease or redeem such Indebtedness to
be made, prior to its stated maturity; provided that this clause (e)(ii) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is permitted hereunder and under the documents providing for
such Indebtedness; or
(f)Insolvency Proceedings, Etc. Any Material Company institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
(g)Inability to Pay Debts; Attachment. (i) Any Material Company becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any Material Company in an amount exceeding the Threshold Amount and is not
paid, released, discharged, vacated or fully bonded within 60 days after its
issue or levy; or
(h)Judgments. There is entered against any Material Company a final judgment or
order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of such judgment or order and does not deny
coverage) and there is a period of 60 consecutive days during which such
judgment has not been paid and during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which would reasonably be expected to result in a Material Adverse Effect; or
(j)Change of Control. There occurs any Change of Control; or
(k)Collateral Documents. Any Collateral Document after delivery thereof pursuant
to Section 4.01 or Section 6.13 shall for any reason (other than pursuant to the
terms thereof including as a result of a transaction permitted under Section
7.04 or Section 7.05) cease to create a valid and perfected first priority Lien
on and security interest in any material portion of the Collateral, subject to
Liens permitted under the Loan Documents, or any Loan Party shall assert in
writing such invalidity or lack of perfection or priority (other than in an
informational notice delivered to the Administrative Agent), except to the
extent that any such loss of perfection or priority results from the failure of
the Administrative Agent to maintain possession of certificates or other
possessory collateral actually delivered to it representing securities or other
collateral pledged under the Collateral Documents or to file Uniform Commercial
Code financing statements, continuation statements, filings regarding IP Rights
or equivalent filings and, except as to Collateral consisting of Material Real
Property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied or disclaimed in writing that
such losses are covered by such title insurance policy; or
(l)Guaranty. Any material Guarantee purported to be created under any Loan
Document shall cease to be, or shall be asserted by any Loan Party not to be, in
full force and effect, except upon the consummation of any transaction permitted
by this Agreement as a result of which the Subsidiary Guarantor providing such
Guarantee ceases to be a Subsidiary or upon the termination of such Guarantee in
accordance with its terms.
Section 8.02. Remedies Upon Event of Default. (a) Except as provided in clause
(b) below), if any Event of Default occurs and is continuing, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders, take any or all of the following actions:
(i)declare the Commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;
(ii)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately

84

--------------------------------------------------------------------------------




due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Borrower;
(iii)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof);
(iv)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law; and
(b)    Upon the occurrence of an Event of Default arising from a breach of
Section 7.10 that has occurred and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Pro Rata
Lenders, (i) declare that such breach constitutes an Event of Default for
purposes of Section 8.02 and (ii) take any or all of the actions specified in
Section 8.02(a) in respect of the Revolving Credit Commitments (including any
obligation of the L/C Issuer to make L/C Credit Extensions), the Revolving
Loans, the L/C Obligations and the Term A Loans;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the Commitments shall automatically terminate and the obligation of each
Lender to make Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
Section 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Guaranteed Obligations shall be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts (including Attorney Costs payable
under Section 11.04 and amounts payable under Article 3 but excluding principal
of, and interest on, any Loan) payable to the Administrative Agent in its
capacity as such;
Second, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest and
Secured Hedging Obligations and Cash Management Obligations) payable to the
Lenders (including Attorney Costs payable under Section 11.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and L/C Borrowings, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans and L/C Borrowings, Secured Hedging Obligations
and Cash Management Obligations ratably among the Lenders, each Hedge Bank or
provider of Cash Management Obligations in proportion to the respective amounts
described in this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
Sixth, to the payment of all other Guaranteed Obligations of the Loan Parties
that are due and payable to the Administrative Agent and the other Secured
Parties on such date, ratably based upon the respective aggregate amounts of all
such Obligations owing to the Administrative Agent and the other Secured Parties
on such date; and
Last, the balance, if any, after all of the Guaranteed Obligations have been
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, delivered to the Borrower. Notwithstanding the
foregoing, no amounts received from any Guarantor shall be applied to any
Excluded Swap Obligation of such Guarantor.
ARTICLE 9
ADMINISTRATIVE AGENT AND OTHER AGENTS
Section 9.01. Appointment and Authorization of Administrative Agent. (a) Each
Lender hereby irrevocably

85

--------------------------------------------------------------------------------




appoints, designates and authorizes the Administrative Agent to take such action
on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere herein or in any other Loan
Document, the Administrative Agent shall have no duties or responsibilities,
except those expressly set forth herein or therein, nor shall the Administrative
Agent have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent. Without limiting
the generality of the foregoing sentence, the use of the term “agent” herein and
in the other Loan Documents with reference to any Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
(a)Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agents in this Article 9 with respect to any acts taken or omissions suffered by
each L/C Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article 9 and in the definition of “Agent- Related Person” included such
L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.
(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) potential provider of
Cash Management Obligations and a potential Hedge Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of (and to
hold any security interest created by the Collateral Documents for and on behalf
of or on trust for) such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits afforded to the Administrative Agent of all provisions of this
Article 9 (including Section 9.07, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
Section 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact, such
sub-agents as shall be deemed necessary by the Administrative Agent and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct or material breach of the Loan Documents by it in bad faith.
Section 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for to any Lender for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence, willful
misconduct or material breach of the Loan Documents by it in bad faith in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any of their Subsidiaries
or any officer thereof, contained herein or in any other Loan Document, or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Collateral Documents, or for any failure of
any Restricted Company or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any of their Subsidiaries or any Affiliate
thereof.
Section 9.04. Reliance by Administrative Agent. (a) The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other

86

--------------------------------------------------------------------------------




document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to any Loan Party or any of their
Subsidiaries), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.
Section 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or a Loan
Party referring to this Agreement, describing such Default and stating that such
notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders or Required Pro Rata Lenders (as applicable) in accordance with
Article 8; provided that unless and until the Administrative Agent has received
any such direction, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such Event
of Default as it shall deem advisable or in the best interest of the Lenders.
Section 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any of their Subsidiaries thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to each Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of each Loan Party,
and all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit hereunder. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of each Loan Party or any of their Subsidiaries. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Loan Party or any of their Subsidiaries
which may come into the possession of any Agent-Related Person.
Section 9.07. Indemnification of Agents. The Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities in connection with its role as an Agent-Related Person;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence, willful misconduct or material
breach of the Loan Documents by it in bad faith; provided that no action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
9.07; provided further that to the extent an L/C Issuer is entitled to
indemnification under this Section 9.07 solely in connection with its role as an
L/C Issuer, only the Revolving Credit Lenders shall be required to indemnify
such L/C Issuer in accordance with this Section 9.07. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower. The undertaking in
this Section 9.07 shall survive termination of the Aggregate Commitments, the
payment of all other Obligations and the resignation of the Administrative
Agent.

87

--------------------------------------------------------------------------------




Section 9.08. Agents in their Individual Capacities. JPMCB and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each Loan Party
or any of their Subsidiaries as though JPMCB were not the Administrative Agent
or the L/C Issuer hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, JPMCB or its Affiliates
may receive information regarding any Loan Party or any of their Subsidiaries
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or any of their Subsidiaries) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, JPMCB shall have the same rights and powers
under this Agreement as any other Lender and may exercise such rights and powers
as though it were not the Administrative Agent or the L/C Issuer, and the terms
“Lender” and “Lenders” include JPMCB in its individual capacity.
Section 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent is a Defaulting Lender or an Affiliate of a Defaulting
Lender, either the Required Lenders or the Borrower may, upon 10 days’ notice,
remove the Administrative Agent. If the Administrative Agent resigns or is
removed under this Agreement, the Required Lenders shall appoint a successor
agent for the Lenders (which shall be a bank with an office in the United
States, or an Affiliate of any such bank or a trust company), which successor
agent shall be consented to by the Borrower at all times other than during the
existence of an Event of Default under Section 8.01(f) (which consent of the
Borrower shall not be unreasonably withheld or delayed). If no successor agent
is appointed prior to the effective date of the resignation or removal of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and subject to the consent of the Borrower at all times other
than during the existence of an Event of Default under Section 8.01(f) (which
consent of the Borrower shall not be unreasonably withheld or delayed), a
successor agent, which shall be a bank with an office in the United States, or
an Affiliate of any such bank or a trust company. Upon the acceptance of its
appointment as successor agent hereunder, the Person acting as such successor
agent shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent,” shall mean such
successor administrative agent and/or supplemental administrative agent, as the
case may be, and the retiring Administrative Agent’s appointment, powers and
duties as the Administrative Agent shall be terminated. After the retiring
Administrative Agent’s resignation or removal hereunder as the Administrative
Agent, the provisions of this Article 9 and Sections 11.04 and 11.05 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
the Administrative Agent under this Agreement. If no successor agent has
accepted appointment as the Administrative Agent by the date which is 30 days
following the retiring Administrative Agent’s notice of resignation or removal,
the retiring Administrative Agent’s resignation or removal shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above; provided that in the
case of any Collateral held by the Administrative Agent on behalf of the Lenders
or an L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such Collateral until such time as a successor
Administrative Agent is appointed. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be reasonably necessary, in order to continue the perfection of
the Liens granted or purported to be granted by the Collateral Documents, the
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After the retiring
Administrative Agent’s resignation or removal hereunder as the Administrative
Agent, the provisions of this Article 9 shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent.
Section 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.04(i), 2.04(j), 2.10 and 11.04)
allowed in such judicial proceeding; and



88

--------------------------------------------------------------------------------




(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
Section 9.11. Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent:
(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) on the Termination Date, (ii) that is sold or
to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document to any Person other than a Loan Party, (iii)
subject to Section 11.01, if approved, authorized or ratified in writing by the
Required Lenders, (iv) owned by a Subsidiary Guarantor upon release of such
Subsidiary Guarantor from its obligations under its Subsidiary Guaranty pursuant
to clause (b) below or (v) becomes an Excluded Asset or ceases to constitute
Collateral;
(b)to release any Subsidiary Guarantor from its obligations under any Loan
Document to which it is a party if such Person (i) ceases to be a Restricted
Subsidiary or (ii) becomes an Excluded Subsidiary, in each case, as a result of
a transaction or designation permitted hereunder; provided that no such release
shall occur if such Subsidiary Guarantor continues to be a guarantor in respect
of any Permitted Subordinated Indebtedness unless and until such Subsidiary
Guarantor is (or is being simultaneously) released from its guarantee with
respect to such Permitted Subordinated Indebtedness; and
(c)to enter into any subordination, intercreditor and/or similar agreement
contemplated hereunder, including with respect to Indebtedness that is (i)
required or permitted to be subordinated in right of payment hereunder and/or
(ii) secured by Liens and required or permitted to be pari passu with or junior
to the Liens securing the Secured Obligations, and with respect to which
Indebtedness, an intercreditor, subordination or similar agreement is
contemplated under this Agreement.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Subsidiary Guarantor
from its obligations under the Loan Documents pursuant to this Section 9.11. In
each case as specified in this Section 9.11, the Administrative Agent will, at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents, or to release such Subsidiary Guarantor from its
obligations under the Loan Documents, in each case in accordance with the terms
of the Loan Documents and this Section 9.11.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent and each Secured Party hereby agree that
no Secured Party shall have any right individually to realize upon any of the
Collateral, to enforce the Guaranty or take any other enforcement action
hereunder or under any other Loan Document, it being understood and agreed that
all powers, rights and remedies hereunder and under any of the Loan Documents
may be exercised solely by the Administrative Agent or the Required Lenders for
the benefit of the Secured Parties in accordance with the terms hereof and
thereof and all powers, rights and remedies under the Security Documents may be
exercised solely by the Administrative Agent or the Required Lenders for the
benefit of the Secured Parties in accordance with the terms thereof.
No Secured Hedging Agreement or Cash Management Obligations will create (or be
deemed to create) in favor of counterparty that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Loan Documents except as expressly
provided in the Security Agreement. By accepting the benefits of the Collateral,
such counterparty shall be deemed to have appointed Administrative Agent, in its
capacity as collateral agent, as its agent and agreed to be bound by the Loan
Documents as a Secured Party, subject to the limitations set forth in this
paragraph. The benefit of the provisions of the Loan Documents directly relating
to the Collateral or any Lien granted thereunder shall extend to and be
available to any Secured Party that is not the Administrative Agent, a Lender or
an L/C Issuer as long as, by accepting such benefits, such Secured Party agrees,
as

89

--------------------------------------------------------------------------------




among the Administrative Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by the Administrative Agent, shall confirm
such agreement in a writing in form and substance acceptable to the
Administrative Agent) this Article 9, and Section 11.09, and the decisions and
actions of the Administrative Agent and the Required Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders) to the same extent a Lender is bound; provided that, notwithstanding
the foregoing, (i) such Secured Party shall be bound by Section 11.05 only to
the extent of liabilities, costs and expenses relating to the Collateral held
for the benefit of such Secured Party, in which case the obligations of such
Secured Party thereunder shall be such Secured Party’s pro rata share (based on
the amount of Obligations owing to such Secured Party relative to the aggregate
amount of Obligations) of such liabilities, costs and expenses, (ii) except as
set forth specifically herein, the Administrative Agent, the Lenders and the L/C
Issuer shall be entitled to act in its sole discretion, without regard to the
interest of such Secured Party, regardless of whether any Obligation to such
Secured Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (iii) except as specifically set forth herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document.
Section 9.12. Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page and/or signature pages of this Agreement
as a “senior managing agent”, “co-syndication agent,” “co-documentation agent,”
“joint bookrunner,” “arranger,” or “joint lead arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement.
Without limiting the foregoing, none of the Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.
ARTICLE 10
GUARANTY
Section 10.01. Guaranty. (a) Each Guarantor hereby, jointly and severally,
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or by acceleration, demand or otherwise, of
all of its Guaranteed Obligations. Without limiting the generality of the
foregoing, the liability of each Guarantor shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Secured Party under or in respect of the Loan Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such other Loan
Party. This Guaranty is a guaranty of payment and not of collection.
(b)    Each Guarantor, and by its acceptance of this Article 10, the
Administrative Agent, on behalf of itself and each other Secured Party, hereby
confirm that it is the intention of all such Persons that this Article 10 and
the Guaranteed Obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Debtor Relief Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Article 10 and
the Guaranteed Obligations of each Guarantor hereunder. To effectuate the
foregoing intention, the Administrative Agent, the other Secured Parties and the
Guarantors hereby irrevocably agree that the Guaranteed Obligations of each
Guarantor under this Article 10 at any time shall be limited to the maximum
amount as will result in the Guaranteed Obligations of such Guarantor under this
Guaranty not constituting a fraudulent transfer or conveyance under Debtor
Relief Law or any comparable provision of applicable Law.
Section 10.02. Contribution. Subject to Section 10.03, each Guarantor hereby
unconditionally agrees that in the event any payment shall be required to be
made to any Secured Party under this Article 10 or any other Guaranty, such
Guarantor in its capacity as such will contribute, to the maximum extent
permitted by law, such amounts to each other Guarantor so as to maximize the
aggregate amount paid to the Secured Parties under or in respect of the Loan
Documents.
Section 10.03. Guaranty Absolute. Each Guarantor guarantees that its Guaranteed
Obligations will be paid in accordance with the terms of the Loan Documents,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Secured Party with
respect thereto. The Obligations of each Guarantor under or in respect of this
Article 10 are independent of the Guaranteed Obligations or any other
Obligations of any other Loan Party under or in respect of the Loan Documents,
and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce this Article 10, irrespective of whether any action is
brought against the Borrower or any other Loan Party or whether the Borrower or
any other Loan Party is joined in any such action or actions. The liability of
each Guarantor under this Article 10 shall be irrevocable, absolute and
unconditional, and each Guarantor hereby irrevocably waives any defenses (other
than payment in full of the Guaranteed Obligations) it may now have or hereafter
acquire in any way, including relating to, any or all of the following:



90

--------------------------------------------------------------------------------




(a)any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;
(b)any change in the time, manner or place of payment of, or in any other term
of, all or any of its Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in its Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
(c)any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of its Guaranteed
Obligations;
(d)any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of its Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
its Guaranteed Obligations or any other Secured Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;
(e)any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
(f)any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);
(g)the failure of any other Person to execute or deliver any other guaranty or
agreement or the release or reduction of liability of any other guarantor or
surety with respect to its Guaranteed Obligations; or
(h)any other circumstance or any existence of or reliance on any representation
by any Secured Party that might otherwise constitute a defense available to, or
a discharge of, any Loan Party or any other guarantor or surety other than
satisfaction in full of the Obligations.
This Article 10 shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of such Guarantor’s Guaranteed Obligations
is rescinded or must otherwise be returned by any Secured Party or any other
Person upon the insolvency, bankruptcy or reorganization of the Borrower or any
other Loan Party or otherwise, all as though such payment had not been made.
Section 10.04. Waiver and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of its Guaranteed Obligations and this Article 10 (other than any demand,
presentment or notice expressly required by the Loan Documents) and any
requirement that any Secured Party protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
any Loan Party or any other Person or any Collateral.
(a)Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Article 10 and acknowledges that this Article 10 is continuing in
nature and applies to all of its Guaranteed Obligations, whether existing now or
in the future.
(b)Each Guarantor hereby unconditionally and irrevocably waives any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor under
this Article 10.
(c)Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.
(d)Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in this Article 10 are knowingly made
in contemplation of such benefits.



91

--------------------------------------------------------------------------------




Section 10.05. Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any other Loan Party or any other insider guarantor that arise
from the existence, payment, performance or enforcement of such Guarantor’s
Guaranteed Obligations under or in respect any Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Secured Party against any other Loan Party or any other insider guarantor or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until the Termination Date. If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence at any time prior to the latest
of (a) the Termination Date, (b) the Latest Maturity Date and (c) the latest
date of expiration or termination of all Letters of Credit or other provision
therefor in full in a manner reasonably satisfactory to the L/C Issuer, such
amount shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to such Guarantor’s Guaranteed Obligations and all other
amounts payable by it under this Article 10, whether matured or unmatured, in
accordance with the terms of the Loan Documents, or to be held as Collateral for
any of such Guarantor’s Guaranteed Obligations or other amounts payable by it
under this Article 10 thereafter arising. If (i) all of the Guaranteed
Obligations and all other amounts payable under this Article 10 shall have been
paid in full in cash, (ii) the Latest Maturity Date shall have occurred and
(iii) all Letters of Credit shall have expired or been terminated or other
provision therefor in full shall have been made in a manner reasonably
satisfactory to the L/C Issuer, the Lenders will, at any Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by such Guarantor pursuant to this
Article 10.
Section 10.06. Payment Free and Clear of Taxes. Any and all payments by any
Guarantor under this Article 10 shall be made in accordance with the provisions
of this Agreement, including the provisions of Section 3.01 (and such Guarantor
shall make such payments of Taxes or Other Taxes to the extent described in
Section 3.01), as though such payments were made by the Borrower.
Section 10.07. Covenants. Each Subsidiary Guarantor covenants and agrees that,
from the Closing Date to the Termination Date, such Subsidiary Guarantor will
perform and observe, and cause each of the Restricted Subsidiaries to perform
and observe, all of the terms, covenants and agreements set forth in the Loan
Documents on its or their part to be performed or observed or that the Borrower
has agreed to cause such Subsidiary Guarantor or such Restricted Subsidiaries to
perform or observe.
Section 10.08. Release of Subsidiary Guarantors. A Subsidiary Guarantor shall
automatically be released from this Article 10 and its obligations hereunder
upon consummation of any transaction or designation permitted by this Agreement
as a result of which such Subsidiary Guarantor (i) ceases to be a Restricted
Subsidiary, (ii) ceases to be a Subsidiary, (iii) becomes a Foreign Subsidiary,
a FSHCO or a Domestic Subsidiary of a Foreign Subsidiary (provided that no such
release shall occur if such Subsidiary Guarantor is a guarantor in respect of
Permitted Subordinated Indebtedness) or (iv) becomes an Excluded Subsidiary. The
Administrative Agent will, at the Borrower’s expense, execute and deliver to
such Subsidiary Guarantor such documents as the Borrower shall reasonably
request to evidence the release of such Subsidiary Guarantor from its Guaranty
hereunder pursuant to this Section 10.08; provided that the Borrower shall have
delivered to the Administrative Agent a written request therefor and a
certificate of the Borrower to the effect that the release of such Guarantor is
in compliance with the Loan Documents. The Administrative Agent shall be
authorized to rely on any such certificate without independent investigation.
Section 10.09. Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit F hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Article 10 to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(b) each reference herein to “this Article 10”, “hereunder”, “hereof” or words
of like import referring to this Article 10, and each reference in any other
Loan Document to the “Guaranty”, “thereunder”, “thereof” or words of like import
referring to this Article 10, shall mean and be a reference to this Article 10
as supplemented by such Guaranty Supplement.
Section 10.10. No Waiver; Remedies. No failure on the part of any Secured Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

92

--------------------------------------------------------------------------------




Section 10.11. [Reserved].
Section 10.12. Continuing Guaranty; Assignments under this Agreement. This
Article 10 is a continuing guaranty and shall (a) remain in full force and
effect until the Termination Date, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their permitted successors, transferees and assigns. No
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of all Lenders.
Section 10.13. Subordination of Certain Intercompany Indebtedness. Each
Guarantor hereby agrees that any Indebtedness owed by it to another Loan Party
shall be subordinated to the Obligations of such Guarantor and that any
Indebtedness owed to it by another Loan Party shall be subordinated to the
Obligations of such other Loan Party, it being understood that such Guarantor or
such other Loan Party, as the case may be, may make payments on such
intercompany Indebtedness unless an Event of Default has occurred and is
continuing.
Section 10.14. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each Non-ECP
Guarantor to honor all of its obligations under this Agreement in respect of any
Swap Obligations that would otherwise be Excluded Swap Obligations but for this
Section 10.14 (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.14 for the maximum amount of such liability that
can hereby be incurred and otherwise subject to the limitations on the
Obligations of the Guarantors contained in this Guaranty Agreement without
rendering its obligations under this Section 10.14, or otherwise under this
Agreement, as it relates to such Loan Party, voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). This Section 10.14 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Non-ECP Guarantor for
all purposes of §1a(18)(A)(v)(II) of the Commodity Exchange Act.
ARTICLE 11
MISCELLANEOUS
Section 11.01. Amendments, Etc. (a) Except as provided in Section 2.16 with
respect to any Commitment Increase and Joinder Agreement, Section 2.18 with
respect to any Extension Amendment and Section 2.19 with respect to any
Refinancing Amendment, no amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or by the Administrative Agent at the direction of or with the consent of the
Required Lenders) and the Borrower or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given;
provided that:
(i)no amendment, waiver or consent shall, without the written consent of each
Lender directly affected thereby:
(A)extend or increase the Commitment of any Lender (it being understood that a
waiver of any condition precedent set forth in Section 4.01 or 4.02, or the
waiver of any Default, Event of Default or mandatory prepayment shall not
constitute an extension or increase of any Commitment of any Lender);
(B)postpone any date scheduled for any payment of principal or interest under
Section 2.08 or 2.09 or fees under Section 2.04(i), 2.04(j), 2.10(b),
2.17(b)(iv), 2.17(b)(v), it being understood that the waiver of any mandatory
prepayment of the Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest;
(C)reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (3) of the second proviso
to this Section 11.01(a)) any fees or other amounts payable hereunder or under
any other Loan Document, it being understood that any change to the definition
of Leverage Ratio or in the component definitions thereof shall not constitute a
reduction in the rate of interest; provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate; or
(D)    change Section 2.07, 2.08, 2.13(a) or (f), 2.14, or 8.03 in any manner
that would alter the pro rata nature of payments (and, in the case of Section
2.07, reductions of Commitments (other than the termination of any Lender as
provided in Section 3.09)) required thereby (it being understood and agreed that
this clause (D) shall not apply to any transaction permitted under Section 2.16,
2.18, 2.19 or 11.07(l) or (k) or as otherwise provided in this Section 11.01);
and

93

--------------------------------------------------------------------------------






(ii)no amendment, waiver or consent shall, without the written consent of each
Lender:
(A)change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder; or
(B)release all or substantially all of the Collateral in any transaction or
series of related transactions, or release all or substantially all of the value
of the Guaranty;
(iii)no amendment, waiver or consent shall alter the allocation of payments set
forth in Section 2.06(b)(iv) between the Term Loans without the consent of
Lenders having more than 50% of the outstanding principal amount of each Class
of Term Loans affected thereby, voting as separate Classes;
provided further that:
(1)no amendment, waiver or consent shall, unless in writing and signed by the
relevant L/C Issuer in addition to the Lenders required above, affect the rights
or duties of such L/C Issuer under this Agreement or any Letter of Credit
Application relating to any Letter of Credit issued or to be issued by it;
(2)no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lenders in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lenders under this Agreement;
(3)no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document;
(4)the definition of “Letter of Credit Sublimit” may be amended or rights and
privileges thereunder waived with the consent of each L/C Issuer, the
Administrative Agent and the Required Revolving Lenders;
(5)the Fee Letters may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto;
(6)the conditions precedent set forth in Section
(7)4.02 to a Credit Extension under the Revolving Credit Facility after the
Closing Date may be amended or rights and privileges thereunder waived only with
the consent of the Required Revolving Lenders and, in the case of a Credit
Extension that constitutes the issuance of a Letter of Credit, the applicable
L/C Issuer; and
(8)only the consent of the Required Pro Rata Lenders shall be necessary to
amend, modify or waive the terms and provision of the financial covenants set
forth in Section 7.10
(and any related definitions as used in such Section, but not as used in other
Sections of this Agreement).


(a)Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended nor the principal amount owed to such Lender reduced nor the final
maturity thereof extended without the consent of such Lender (it being
understood that any Commitments or Loans held or deemed held by any Defaulting
Lender shall be excluded from a vote of the Lenders hereunder requiring any
consent of the Lenders).
(b)Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional credit facilities to
this Agreement in accordance with Section 2.18 or 2.19 and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and the Revolving
Credit Loans and the accrued interest and fees in respect thereof and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

94

--------------------------------------------------------------------------------




(c)Notwithstanding anything to the contrary contained herein, in order to
implement any Additional Term Loan Tranche or Additional Revolving Credit
Commitments in accordance with Section 2.16, this Agreement and the other Loan
Documents may be amended, without the consent of the other Lenders, as may be
necessary or appropriate, as reasonably determined by the Administrative Agent
and the Borrower, to add such Additional Term Loan Tranche or Additional
Revolving Credit Commitments in accordance with Section 2.16 and otherwise
effect the provisions of Section 2.16, which amendments may be effectuated in
the applicable Commitment Increase and Joinder Agreement. The Lenders hereby
irrevocably authorize the Administrative Agent to enter into any Commitment
Increase and Joinder Agreement and any amendment to any of the other Loan
Documents with the Loan Parties as may be necessary in order to establish new
tranches or sub-tranches in respect of Loans or Commitments increased or
extended pursuant to Section 2.16 and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new Loans or
Commitments, in each case, on terms consistent with Section 2.16, including any
changes to this Agreement as may be necessary to ensure that any Additional Term
Loan Tranches are fungible with the applicable existing Term Loans if such
Additional Term Loan Tranche is intended to be of the same Class as the relevant
existing Term Facility.
(d)
[Reserved].

(e)Notwithstanding anything to the contrary contained in this Section 11.01, in
the event that the Borrower requests that this Agreement be modified or amended
in a manner that would require the unanimous consent of all of the Lenders (or
all affected Lenders) and such modification or amendment is agreed to by the
Required Lenders, then with the consent of the Borrower and the Required
Lenders, the Borrower and the Required Lenders shall be permitted to (A) replace
the Lender or Lenders that did not agree to the modification or amendment
requested by the Borrower (such Lender or Lenders, collectively the “Dissenting
Lenders”) (without the consent of any Dissenting Lender) by causing such
Dissenting Lenders to (and such Dissenting Lenders shall be obligated to) assign
100% of its relevant Commitments and the principal of its relevant outstanding
Loans (including, for the avoidance of doubt, any L/C Advances and Swing Line
Loans made by any Dissenting Lender) at par plus any accrued and unpaid interest
pursuant to Section 11.07(d) (without any assignment fee to be paid by the
Borrower) all of its relevant rights and obligations under this Agreement to one
or more Eligible Assignees; or (B) terminate the Commitment of such Dissenting
Lender and repay all obligations of the Borrower owing to such Dissenting Lender
relating to the Loans and participations held by such Dissenting Lender as of
such termination date;
(f)Notwithstanding the foregoing, this Agreement and any other Loan Document may
be amended solely with the consent of the Administrative Agent and the Borrower
without the need to obtain the consent of any other Lender if such amendment is
delivered in order to correct or cure (x) ambiguities, errors, mistakes,
omissions or defects, (y) to effect administrative changes of a technical or
immaterial nature or (z) incorrect cross references or similar inaccuracies in
this Agreement or the applicable Loan Document, in each case and the same is not
objected to in writing by the Required Lenders within five Business Days
following the receipt of notice thereof. Notification of such amendment shall be
made by the Administrative Agent to the Lenders promptly upon such amendment
becoming effective.
Section 11.02. Notices and Other Communications; Facsimile Copies. (a)
Generally. Unless otherwise expressly provided herein, all notices and other
communications provided for under any Loan Document shall be in writing
(including by facsimile transmission and, except as otherwise specifically
provided herein, electronic mail). All such written notices shall be mailed,
faxed or delivered to the applicable address, facsimile number or (subject to
Section 11.02(c)) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i)if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lenders, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lenders.
All such notices and other communications shall be deemed to be given or made
upon the earlier of (x) actual receipt by the relevant party and (y) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party; (B) if delivered by mail, four Business Days after deposit in the mails,
postage prepaid; (C) if delivered by facsimile, when sent and receipt has been
confirmed by telephone; and (D) if delivered by electronic mail, when delivered;
provided that notices and other communications to the Administrative Agent, the
L/C Issuer and the Swing Line Lenders pursuant to Article 2 shall not be
effective until actually received by such Person. In no event shall a voice mail
message be effective as

95

--------------------------------------------------------------------------------




a notice, communication or confirmation hereunder.
(a)Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic means. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on each Loan Party, each Agent and each Lender. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile document or
signature.
(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including electronic mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article 2 if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
(c)Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender to the extent required by Section 11.05
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower in
the absence of gross negligence or willful misconduct.
Section 11.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges provided under each Loan Document
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.
Section 11.04. Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to
pay or reimburse the Administrative Agent for all reasonable and documented
out-of- pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs of a
single firm of attorneys acting as counsel to the Administrative Agent, and (b)
to pay or reimburse the Administrative Agent and each Lender for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law), including all
Attorney Costs of one outside counsel to the Administrative Agent and the
Lenders, taken as a whole (exclusive of one outside local counsel to the
Administrative Agent and the Lenders, taken as a whole, in each relevant
jurisdiction), unless the Administrative Agent and the Lenders reasonably
determine that separate counsel is necessary to avoid a conflict of interest, in
which case one additional counsel may be appointed for all affected parties,
taken as a whole. The foregoing costs and expenses shall include all search,
filing, recording, title insurance and appraisal charges relevant to the
Collateral and fees and taxes related thereto, and the related reasonable and
documented out-of- pocket expenses incurred by any Agent. All amounts due under
this Section 11.04 shall be paid within ten Business Days after receipt by the
Borrower of an invoice in reasonable detail. The agreements in this Section
11.04 shall survive the termination of the Aggregate Commitments and repayment
of all other Obligations.
Section 11.05. Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent, each Arranger, each Lender and each of their respective
Affiliates and the directors, officers, employees, counsel, agents and advisors
of the foregoing (collectively the “Indemnitees”) from and against any and all
liabilities, losses, damages, claims and costs (including Attorney Costs, which
shall be limited to one outside counsel to the Administrative Agent and the
Lenders, taken as a whole (exclusive of one outside local counsel to the
Administrative Agent and the Lenders, taken as whole, in each relevant
jurisdiction), unless the Indemnitees reasonably determine that separate counsel
is necessary to avoid a conflict of interest, in which case one additional
counsel may be appointed for all affected Indemnitees, taken as a whole, for any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with:

96

--------------------------------------------------------------------------------






(a)the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby;
(b)any Commitment, Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit); or
(c)any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned, leased or operated by any Restricted
Company or any of their Subsidiaries, or any Environmental Liability related in
any way to any Restricted Company or any of their Subsidiaries; or
(d)any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not such claim, litigation,
investigation or proceeding is brought by the Borrower or any other Loan Party
or their respective equity holders, Affiliates, creditors or any other third
Person and based on contract, tort or any other theory (including any
investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto;
(all the foregoing, collectively, the “Indemnified Liabilities”), in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of the Indemnitee; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such liabilities, losses, damages, claims and
costs (x) have resulted from the gross negligence or willful misconduct or
material breach of the Loan Documents in bad faith of or by such Indemnitee as
determined by the final non-appealable judgment of a court of competent
jurisdiction or (y) arise from claims of any of the Indemnitees solely against
one or more Indemnities that have not resulted from any misrepresentation,
default or the breach of any Loan Document or any actual or alleged performance
or non-performance by the Borrower or any other Loan Party, any direct or
indirect parent or controlling person thereof or their respective Subsidiaries
or any of their respective officers, directors, stockholders, partners, members,
employees, agents, representatives or advisors. No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through SyndTrak, IntraLinks or other similar information
transmission systems in connection with this Agreement, except to the extent
resulting from the willful misconduct, gross negligence or material breach of
the Loan Documents in bad faith of or by such Indemnitee as determined by the
final non-appealable judgment of a court of competent jurisdiction, nor shall
any Indemnitee or any Loan Party have any liability (whether direct or indirect,
in contract or in tort or otherwise) for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date); provided, however, that the foregoing
liability exclusion with respect to the Loan Parties shall not limit the
indemnification obligations of the Loan Parties otherwise provided for above in
respect of third party claims against the Indemnitees for which such Indemnitees
are otherwise entitled to indemnification hereunder. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 11.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this Section 11.05 shall be paid
within thirty days of receipt by the Borrower of an invoice in reasonable
detail. The agreements in this Section 11.05 shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. Without limiting the provisions of Section 3.01, this Section
11.05 shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc., arising from any non-Tax claim.
Section 11.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then:
(a)to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b)each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by any Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Federal Funds Rate from time to
time in effect.
Section 11.07. Assigns. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby. Nothing in this Agreement, expressed or

97

--------------------------------------------------------------------------------




implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 11.07(f) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(a)Notwithstanding Section 11.07(a), the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender, except as provided in Section 7.04.
(b)Notwithstanding Section 11.07(a), no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of Section 11.07(d), (ii) by way of participation
in accordance with the provisions of Section 11.07(f), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Sections
11.07(h) and 11.07(j) or (iv) to an SPC in accordance with the provisions of
Section 11.07(i) (and any other attempted assignment or transfer by any party
hereto shall be null and void).
(c)Any Lender may at any time assign to one or more Eligible Assignees (which,
for the avoidance of any doubt, shall not include any Disqualified Institutions)
all or a portion of its rights and obligations under this Agreement; provided
that
(i)except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or, in the
case of an assignment to a Lender or an Affiliate of a Lender or, in the case of
the Term B Loan Facility, an Approved Fund, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Commitment is not then in effect, the outstanding principal
balance of the Loan of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of such Trade Date, shall not be
less than $5,000,000, in the case of any assignment in respect of the Revolving
Credit Facility, or $1,000,000, in the case of any assignment in respect of any
Term Loans, unless each of the Administrative Agent and, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
(ii)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not (x) apply to rights in respect of Swing Line Loans or (y)
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;
(iii)any assignment of a Term Loan or a Revolving Credit Commitment to an
Eligible Assignee must be approved, if applicable, by the Persons specified for
such assignment in the definition of Eligible Assignee; provided that solely in
the case of assignments of Term B Loans, the Borrower shall be deemed to have
consented to any such assignment of Term B Loans unless the Borrower has
objected to such assignment by written notice to the Administrative Agent within
10 Business Days after having received written notice from the Administrative
Agent requesting its consent to such assignment;
(iv)the parties (other than the Borrower unless its consent to such assignment
is required hereunder) to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee the Borrower shall have no obligation
to pay except as required in Section 3.09 and 11.01(f)); and
(v)the assigning Lender shall deliver any Notes evidencing such Loans to the
Borrower or the Administrative Agent (and the Administrative Agent shall deliver
such Notes to the Borrower). Subject to acceptance and recording thereof by the
Administrative Agent pursuant to Section 11.07(e), from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.07, 11.04 and 11.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (d) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 11.07(f). The
Administrative Agent shall not be responsible for monitoring the Disqualified
Institutions list and shall have no liability for non-compliance by any Lender.
The Disqualified Institutions list shall be made available to any Lender upon
request to the Administrative Agent; provided that any Disqualified Institution
designated

98

--------------------------------------------------------------------------------




pursuant to clause (ii) of the definition thereof shall be made available by a
posting on the Platform to all Lenders upon such designation.
e.The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and amounts
due under Section 2.04 owing to each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, each Agent and each Lender shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
any Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
f.Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person or a Disqualified Institution) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement;
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, each
Agent and each other Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section 11.01(a)(i) or
11.01(a)(ii) that directly affects such Participant. Subject to Section
11.07(g), each Participant shall be entitled to the benefits of Section 3.01,
and Sections 3.04 through 3.07 (subject to the requirements and limitations
therein, including the requirements under Section 3.01(f) (it being understood
that the documentation required under Section 3.01(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.07(d). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.10 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.14 as though it were a Lender.
g.A Participant shall not be entitled to receive any greater payment under
Section 3.01 and Sections 3.04 through 3.07 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive (absent
manifest error) as to the identity of each Participant and the amount of Loans
and Commitments attributed to such Participant, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
h.Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement under its Note, if any to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
i.
Notwithstanding anything to the contrary contained herein:

i.any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPC”) (which, for the avoidance of doubt, may not be a Disqualified
Institution) identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that

99

--------------------------------------------------------------------------------




1.nothing herein shall constitute a commitment by any SPC to fund any Loan, and
2.if an SPC elects not to exercise such option or otherwise fails to make all or
any part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.
ii.(A) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.01 or 3.04 through 3.07), (B) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (C) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender.
iii.any SPC may (A) with notice to, but without prior consent of the Borrower or
the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (B) disclose on a confidential basis any non-
public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.
j.Notwithstanding anything to the contrary contained herein, any Lender that is
a Fund may create a security interest in all or any portion of the Loans owing
to it and the Note, if any, held by it to the trustee (who may not be a
Disqualified Institution) for holders of obligations owed, or securities issued,
by such Fund as security for such obligations or securities; provided that
unless and until such trustee actually becomes a Lender in compliance with the
other provisions of this Section 11.07, (i) no such pledge shall release the
pledging Lender from any of its obligations under the Loan Documents, (ii) such
trustee shall not be entitled to exercise any of the rights of a Lender under
the Loan Documents even though such trustee may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise (unless
such trustee is an Eligible Assignee which has complied with the requirements of
Section 11.07(d)).
k.Any Lender may elect to, but is not obligated to elect to, at any time, assign
all or a portion of its rights and obligations in respect of the Term Loans of
any Class to (1) any Non-Debt Fund Affiliate and/or (2) Holdings and/or any
Subsidiary of Holdings (each of the persons identified in clauses (1) and (2) an
“Affiliated Lender”) on a non pro rata basis through (x) Dutch Auctions open to
all applicable Term Lenders on a pro rata basis and/or (y) open market purchases
(but with respect to open market purchases made by Holdings or any Subsidiary of
Holdings, solely with respect to Term B Loans), subject to the following
limitations:
(ii)Each Lender participating in any assignment to Affiliated Lenders
acknowledges and agrees that in connection with such assignment, (A) the
Affiliated Lenders may have, and later may come into possession of material non-
public information (“MNPI”) with respect to Holdings, the Borrower, its
Subsidiaries or their respective securities, (B) such Lender has independently
and, without reliance on the Affiliated Lenders or any of their Subsidiaries, or
Holdings, the Borrower or any of their respective Subsidiaries, the
Administrative Agent, the Arrangers and their respective Affiliates, directors,
officers, employees, counsel, agents and advisors, made its own analysis and
determination to participate in such assignment notwithstanding such Lender’s
lack of knowledge of the MNPI, (C) none of the Affiliated Lenders or any of
their Subsidiaries, or Holdings, the Borrower or any of their respective
Subsidiaries shall be required to make any representation that it is not in
possession of MNPI, (D) none of the Affiliated Lenders or any of their
Subsidiaries, or Holdings, the Borrower or their respective Subsidiaries, the
Administrative Agent, the Arrangers or their respective Affiliates, directors,
officers, employees, counsel, agents and advisors shall have any liability to
such Lender, and such Lender hereby waives and releases, to the extent permitted
by law, any claims such Lender may have against the Affiliated Lenders and any
of their Subsidiaries, and Holdings, the Borrower and their respective
Subsidiaries, the Administrative Agent, the Arrangers and their respective
Affiliates, directors, officers, employees, counsel, agents and advisors, under
applicable laws or otherwise, with respect to the nondisclosure of the MNPI and
(E) that the MNPI may not be available to the Administrative Agent or the other
Lenders.
(iii)Subject to clause (vii) below, all Term Loans held by any Affiliated Lender
(other than, with respect to the Specified FNF Insurance Subsidiaries, Term B
Loans held by them up to the amount of the Specified FNF Voting Cap) shall be
deemed to be not outstanding for all purposes of calculating whether the
Required Lenders have taken any action and, in connection with any bankruptcy,
insolvency or reorganization proceeding of the Borrower or any other Loan Party,
each Affiliated Lender shall vote in any such proceeding with respect to the
Term Loans held by it in the same proportion and allocation with respect any
matter thereunder as the Lenders that are not Affiliated Lenders so long as such
Affiliated Lender, in its capacity as a Lender, is treated in connection

100

--------------------------------------------------------------------------------




therewith on the same or better terms as the other Lenders upon the resolution
of such proceeding;
(iv)the aggregate principal amount of each class of Term Loans purchased by
assignment pursuant to this Section 11.07(k) and held at any one time by
Affiliated Lenders may not exceed 25.0% of the outstanding principal amount of
such class of Term Loans; provided that (x) FNF (other than the Specified FNF
Insurance Subsidiaries) shall not hold any Term Loans and (y) the Specified FNF
Insurance Subsidiaries shall not hold Term Loans in excess of an aggregate
principal amount of $50,000,000 of Term B Loans;
(v)Affiliated Lenders (other than, with respect to the Specified FNF Insurance
Subsidiaries, in respect of Term B Loans held by them up to the Specified FNF
Voting Cap) will not receive information provided solely to Lenders by the
Administrative Agent or any Lender and will not be permitted to attend or
participate in meetings attended solely by the Lenders and the Administrative
Agent, other than the receipt of notices of Borrowings, notices of prepayments
and other administrative notices in respect of its Loans required to be
delivered to Lenders pursuant to Article 2;
(vi)No Affiliated Lender shall take any action in any bankruptcy, insolvency or
reorganization proceeding to object to, impede or delay the exercise of any
right or the taking of any action by the Administrative Agent or the taking of
any action by a third party that is supported by the Administrative Agent
(including, without limitation, voting on any plan of reorganization,
liquidation or similar scheme) so long as such Affiliated Lender is treated in
connection therewith on the same or better terms as the other Lenders upon the
resolution of such proceeding;
(vii)in the case of any purchase by or assignment to Holdings or any of its
Subsidiaries, (A) the Revolving Credit Facility shall not be utilized to fund
the purchase or assignment, (B) no Default or Event of Default shall have
occurred and be continuing at the time of acceptance of any bids in any Dutch
Auction or the consummation of any open market purchase, as applicable, and (C)
any Term Loans purchased by Holdings or its Subsidiaries shall be immediately
cancelled (provided that neither Holdings nor its Subsidiaries may increase the
amount of Consolidated EBITDA by any non-cash gains associated with such
cancellation of debt);
(viii)Notwithstanding anything to the contrary contained in the foregoing, (a)
any Non-Debt Fund Affiliate may (but shall not be required to) contribute any
Term Loans so purchased under this Section 11.07 to Holdings or any of its
Subsidiaries for purposes of cancellation of such debt, (b) each Affiliated
Lender shall have the right to vote on any amendment, modification, waiver or
consent that would require the vote of all Lenders or the vote of all Lenders
directly and adversely affected thereby pursuant to subclauses (A) or (B) of
Section 11.01(a)(i) and (c) no amendment, modification, waiver or consent shall
affect any Affiliated Lender (in its capacity as a Term Lender) in a manner that
is disproportionate to the effect on any Term Lender of the same Class or that
would deprive such Affiliated Lender of its pro rata share of any payment to
which it is entitled.
l.In addition, Term Loans may be purchased by and assigned to any Debt Fund
Affiliate on a non-pro rata basis through (a) Dutch Auctions open to all Term
Lenders of such Class on a pro rata basis in accordance with customary
procedures and/or (b) open market purchases. The limitations in clause (k) of
this Section 11.07 shall not apply to any such purchase by a Debt Fund
Affiliate, and each Lender shall be permitted to assign all or a portion of such
Lender’s Term Loans to any Debt Fund Affiliate without regard to such foregoing
provisions; provided that for purposes of calculating whether the Required
Lenders have taken any action, Debt Fund Affiliates cannot, in the aggregate
(together with any Specified FNF Insurance Subsidiary in respect of any Term
Loans held by it), account for more than 49.9% of the amounts included in
determining whether the Required Lenders have consented to any amendment or
waived other action.
Section 11.08. Successors. Notwithstanding anything to the contrary contained
herein, any or all of JPMCB and Bank of America may, upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or Swing Line Lender;
provided that on or prior to the expiration of such 30-day period with respect
to JPMCB’s resignation as L/C Issuer, JPMCB shall have identified a successor
L/C Issuer reasonably acceptable to the Borrower willing to accept its
appointment as successor L/C Issuer. In the event of any such resignation as L/C
Issuer or Swing Line Lender, the Borrower shall be entitled to appoint a
successor L/C Issuer or Swing Line Lender from among the Lenders willing to
accept such appointment; provided that a failure by the Borrower to appoint any
such successor shall not affect the resignation of JPMCB or Bank of America as
L/C Issuer or Swing Line Lender, as the case may be, except as provided above.
If JPMCB resigns as L/C Issuer, it shall retain all the rights and obligations
of the L/C Issuer with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.04(c)).
Section 11.09. Confidentiality. Each Agent and each Lender agrees to maintain
the confidentiality of the Information, except that the Information may be
disclosed (a) to its Affiliates, and its and their respective employees and
agents, independent auditors, legal counsel and other advisors or experts who
need to know such information solely in

101

--------------------------------------------------------------------------------




connection with the Facilities (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and who have agreed or are otherwise obligated to keep such
Information confidential, and the applicable Agent or Lender shall be
responsible for compliance by such Persons with such obligations); (b) to the
extent requested by any regulatory authority having jurisdiction over the
applicable Agent or Lender; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; provided that the Agent
or Lender that discloses any Information pursuant to this clause (c) shall, to
the extent permitted by law, provide the Borrower prompt notice of such
disclosure; (d) to any other party to this Agreement; (e) subject to an
agreement containing provisions substantially the same as (or no less
restrictive than) those of this Section 11.09 (or as may otherwise be reasonably
acceptable to the Borrower), (x) to any Eligible Assignee of or Participant in,
or any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (y) to any direct, indirect, actual or
prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to its obligations under this Agreement, in
each case, other than a Disqualified Institution; (f) with the written consent
of the Borrower; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 11.09; (h) to any state,
Federal or foreign authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any
Lender; (i) to the extent such Information is independently developed by such
Agent or Lender; or (j) to the extent such Information is received from a third
party that is not subject to any confidentiality obligations owed to the
Borrower. In addition, any Agent and any Lender may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to any
Agent and any Lender in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments, and the Credit
Extensions. For the purposes of this Section 11.09, “Information” means all
information received from or on the behalf of any Loan Party relating to any
Loan Party or its business, other than any such information that is publicly
available to any Agent or any Lender prior to disclosure by any Loan Party other
than as a result of a breach of this Section 11.09.
Section 11.10. Set-off. In addition to any rights and remedies of each Lender
provided by Law, upon the occurrence and during the continuance of any Event of
Default, after obtaining the prior written consent of the Administrative Agent,
each Lender is authorized at any time and from time to time, without prior
notice to any Loan Party, any such notice being waived by the Borrower (on its
own behalf and on behalf of each other Loan Party) to the fullest extent
permitted by Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, but not any deposits held in a custodial,
trust or other fiduciary capacity), at any time held by, and other Indebtedness
at any time owing by, such Lender to or for the credit or the account of the
respective Loan Parties against any and all Obligations owing to such Lender
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or denominated in a currency different from that
of the applicable deposit or Indebtedness. Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such set off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the
Administrative Agent and each Lender under this Section11.10 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have.
Section 11.11. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under any Loan Document shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
Section 11.12. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.
Section 11.13. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or

102

--------------------------------------------------------------------------------




remedies in favor of any Agent or any Lender in any other Loan Document shall
not be deemed a conflict with this Agreement and subject, in the case of Letter
of Credit Applications, to the last sentence of Section 2.04(b)(i). Each Loan
Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.
Section 11.14. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
Section 11.15. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 11.16. Governing Law. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN
THE CITY OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. THE
BORROWER, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO (EXCEPT THAT, (X) IN THE CASE OF ANY MORTGAGE OR OTHER
SECURITY DOCUMENT, PROCEEDINGS MAY ALSO BE BROUGHT BY THE ADMINISTRATIVE AGENT
IN THE STATE IN WHICH THE RESPECTIVE MORTGAGED PROPERTY OR COLLATERAL IS LOCATED
OR ANY OTHER RELEVANT JURISDICTION AND (Y) IN THE CASE OF ANY BANKRUPTCY,
INSOLVENCY OR SIMILAR PROCEEDINGS WITH RESPECT TO THE ADMINISTRATIVE AGENT, ANY
L/C ISSUER, ANY SWING LINE LENDER OR ANY OTHER LENDER, ACTIONS OR PROCEEDINGS
RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN SUCH
COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS).
Section 11.17. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 11.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 11.18. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent shall have
been notified by each Lender, each Swing Line Lender and the L/C Issuer that
each such Lender, Swing Line Lender and the L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.
Section 11.19. No Implied Duties. The Borrower acknowledges that (a) the sole
role of the Arrangers is to syndicate the Facilities and to arrange for future
amendments and other modifications hereto and (b) no Agent has any duty other
than as expressly provided herein. Without limiting the generality of the
foregoing, the Borrower agrees that no Arranger, Agent or Lender shall in any
event be subject to any fiduciary or other implied duties. Additionally, the
Borrower acknowledges and agrees that the Arrangers are not advising the
Borrower as to any legal, tax, investment, accounting or

103

--------------------------------------------------------------------------------




regulatory matters in any jurisdiction. The Borrower has consulted and will
continue to consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby (including any amendments or other
modifications hereto), and no Arranger or Secured Party shall have any
responsibility or liability to the Borrower with respect thereto. Any review by
any Arranger or Secured Party of the Borrower, the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of such Arranger or Secured Party and shall not be on behalf of
the Borrower.
Section 11.20. USA Patriot Act Notice. Each Lender that is subject to the USA
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “USA Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower and each Guarantor,
which information includes the name and address of the Borrower or Guarantor and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower or such Guarantor in accordance with the
Act.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]





























































104

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


 
 
 
Black Knight Infoserve, LLC, as Borrower
 
 
 
By:  
/s/ Michael L. Gravelle
 
Name:  
Michael L. Gravelle
 
Title:  
Executive Vice President, General Counsel and Corporate Secretary

 
 
 
Black Knight Financial Services LLC, as Holdings
 
 
 
By:  
/s/ Michael L. Gravelle
 
Name:  
Michael L. Gravelle
 
Title:  
Executive Vice President, General Counsel and Corporate Secretary





Subsidiary Guarantors:
Black Knight Lending Solutins, Inc,
Fidelity National Commerce Velocity, LLC
Black Knight Financial Technology Solutions, LLC
Black Knight IP Holding Company, LLC
Black Knight National TaxNet, LLC
Black Knight Data & Analytics, LLC
Black Knight Real Estate Data Solutions, LLC
Property Insight, LLC
Black Knight Real Estate Group, LLC
Espiel, LLC
McDash Analytics, LLC
Black Knight Technology Solutions, LLC
Black Knight Management Services, LLC
Black Knight Origination Technologies, LLC
By:  
/s/ Michael L. Gravelle
 
Name:  
Michael L. Gravelle
 
Title:  
Executive Vice President, General Counsel and Corporate Secretary

 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer as a Lender
 
 
 
By:  
/s/ Tina Ruyter
 
Name:  
Tina Ruyter
 
Title:  
Executive Diretor




105

--------------------------------------------------------------------------------




 
 
 
Bank of America N.A., as a Lender
 
 
 
By:  
/s/ David H Strickert
 
Name:  
David H Strickert
 
Title:  
Managing Director



 
 
 
U.S. Bank National Association, as a Lender
 
 
 
By:  
/s/ James F. Cooper
 
Name:  
James F. Cooper
 
Title:  
Sr. Vice President



 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
By:  
/s/ Grainne M. Pergoli
 
Name:  
Grainne M. Pergoli
 
Title:  
Managing Director

 
 
 
SunTrust Bank, as a Lender
 
 
 
By:  
/s/ David Bennett
 
Name:  
David Bennett
 
Title:  
Director



 
 
 
Bank of Montreal, as a Lender
 
 
 
By:  
/s/ Sean T. Ball
 
Name:  
Sean T. Ball
 
Title:  
Vice President



 
 
 
Regions Bank, as a Lender
 
 
 
By:  
/s/ Bruce Rudolph
 
Name:  
Bruce Rudolph
 
Title:  
Vice President




106

--------------------------------------------------------------------------------




 
 
 
CREDIT SUISSE AG, CAYMNAN ISALANDS BRANCH, as a Lender
 
 
 
By:  
/s/ Christopher Day
 
Name:  
Christopher Day
 
Title:  
Authorized Signatory



 
 
 
CREDIT SUISSE AG, CAYMNAN ISALANDS BRANCH, as a Lender
 
 
 
By:  
/s/ Karim Rahimtoola
 
Name:  
Karim Rahimtoola
 
Title:  
Authorized Signatory



 
 
 
GOLDMAN SACHS BANK USA, as a Lender
 
 
 
By:  
/s/ Rebecca Kratz
 
Name:  
Rebecca Kratz
 
Title:  
Authorized Signatory



 
 
 
Citibank N.A., as a Lender
 
 
 
By:  
/s/ Ian Wesson
 
Name:  
Ian Wesson
 
Title:  
Vice President



 
 
 
Fifth Third Bank, An Ohio Banking Corporation, as a Lender
 
 
 
By:  
/s/ John A Marian
 
Name:  
John A Marian
 
Title:  
Vice President




107

--------------------------------------------------------------------------------




 
 
 
CITIZENS BAN, N.A., as aLender
 
 
 
By:  
/s/ Srbui Seferian
 
Name:  
Srbui Seferian, CFA
 
Title:  
Director



 
 
 
PNC Bank, National Association, as a Lender
 
 
 
By:  
/s/ Ryan Thompson
 
Name:  
Ryan Thompson
 
Title:  
Vice President



 
 
 
Compass Bank, N.A., as a Lender
 
 
 
By:  
/s/ Mark Haddad
 
Name:  
Mark Haddad
 
Title:  
Vice President



 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
 
 
 
By:  
/s/ Kirk L. Tashijan
 
Name:  
Kirk L. Tashijan
 
Title:  
Director



 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
 
 
 
By:  
/s/ Michael Shannon
 
Name:  
Michael Shannon
 
Title:  
Vice President




108

--------------------------------------------------------------------------------




 
 
 
Mizuho Bank, Ltd., as a Lender
 
 
 
By:  
/s/ James R. Fayen
 
Name:  
James R. Fayen
 
Title:  
Deputy General Manager



 
 
 
FirstMerit Bank, N.A., as a Lender
 
 
 
By:  
/s/ Tim Daniels
 
Name:  
Tim Daniels
 
Title:  
Senior Vice President



 
 
 
SYNOVUS BANK, as a Lender
 
 
 
By:  
/s/ Michael Sawicki
 
Name:  
Michael Sawicki
 
Title:  
SVP & Director LCBG East










109